         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 1 of 184




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS


IDEKER FARMS, INC., et al.,             )
                                        )
                          Plaintiffs,   )
                                        )
              v.                        )   No. 1:14-cv-00183-NBF
                                        )
UNITED STATES OF AMERICA,               )   Senior Judge Nancy B. Firestone
                                        )
                          Defendant.    )



               PLAINTIFFS’ PHASE II PROPOSED FINDINGS OF FACT,
                 CONCLUSIONS OF LAW AND POST-TRIAL BRIEF




74607257.1
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 2 of 184




                                                 TABLE OF CONTENTS


INTRODUCTION..........................................................................................................................1

I. PLAINTIFFS’ PHASE II CLAIMS .......................................................................................1

II. THE SCOPE OF PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
    AND POST-TRIAL BRIEF ....................................................................................................2

PROPOSED FINDINGS OF FACT .............................................................................................3

I. THE GOVERNMENT TOOK A FLOWAGE EASEMENT OVER EACH
   PLAINTIFF’S PHASE II TRACT, CAUSING SIGNIFICANT LOSSES FOR WHICH
   JUST COMPENSATION IS OWED .....................................................................................3

     A. Adkins Phase II Tract........................................................................................................3

          1. Takings by Year ...........................................................................................................3

          2. Historic Flooding..........................................................................................................5

          3. Reasonable Investment-Backed Expectations ...........................................................5

          4. The MRRP Is Continuing to Cause Additional Flooding on the Property
             and the Flowage Easement Is Permanent ..................................................................6

          5. Quantification of Losses by Dr. Bateman ..................................................................7

          6. Valuation of Permanent Flowage Easement..............................................................8

               a. Ken Adkins’ Valuation of His Tract ....................................................................8

               b. Leo Smith’s Appraisal of the Adkins Tract.........................................................9

               c. Dr. Babcock’s Valuation of the Permanent Flowage Easement ......................10

          7. Total Just Compensation Owed................................................................................11

     B. Ideker Farms Phase II Tract ..........................................................................................11

          1. Takings by Year .........................................................................................................11

          2. Historic Flooding ........................................................................................................15

          3. Reasonable Investment-Backed Expectations .........................................................15

          4. The MRRP Is Continuing to Cause Additional Flooding on the Property
             and the Flowage Easement Is Permanent ................................................................17


                                                                   i
74607257.1
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 3 of 184




         5. Quantification of Losses by Dr. Bateman ................................................................20

         6. Valuation of Permanent Flowage Easement............................................................21

              a. Roger Ideker’s Valuation of His Property.........................................................21

              b. Tim Keller’s Appraisal of the Ideker Farms Tract ..........................................21

              c. Government’s 2014 Acquisition of Land to Expand the Thurnau
                 Mitigation Site ......................................................................................................22

              d. Dr. Babcock’s Valuation of the Permanent Flowage Easement ......................23

         7. Just Compensation Owed ..........................................................................................23

    C. Buffalo Hollow Farms Phase II Tract ............................................................................24

         1. Takings by Year .........................................................................................................24

         2. Historic Flooding ........................................................................................................28

         3. Reasonable Investment-Backed Expectations .........................................................29

         4. The MRRP Is Continuing to Cause Additional Flooding on the Property
            and the Flowage Easement Is Permanent ................................................................30

         5. Quantification of Losses by Dr. Bateman ................................................................32

         6. Valuation of Permanent Flowage Easement............................................................33

              a. Ron Schneider’s Valuation of the Buffalo Hollow Tract .................................33

              b. Tim Keller’s Appraisal of the Buffalo Hollow Farms Tract ............................34

              c. Dr. Babcock’s Valuation of the Permanent Flowage Easement ......................34

         7. Total Just Compensation Owed................................................................................34

    D. Credibility of Plaintiffs ....................................................................................................35

II. GENERAL FACTS REGARDING PLAINTIFFS’ REASONABLE INVESTMENT-
    BACKED EXPECTATIONS ................................................................................................35

    A. Plaintiffs Purchased and Developed Properties Because of Mainstem System
       and BSNP ..........................................................................................................................35

    B. The Government’s Admissions and Publications Support That Conclusion .............35

         1. Government Admissions ...........................................................................................35



                                                                    ii
74607257.1
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 4 of 184




         2. Publications and Statements by Government Officials ..........................................37

    C. Mr. Jonathan Jones’ Testimony Is Not Persuasive Evidence to the Contrary ..........38

    D. Dr. Ari Kelman’s Testimony Is Not Persuasive Evidence to the Contrary ................39

    E. Mr. Eric Shumate’s Testimony Is Not Persuasive Evidence to the Contrary ............41

    F. Mr. Dan Pridal’s Testimony Is Not Persuasive Evidence to the Contrary.................41

III. GENERAL FACTS REGARDING PLAINTIFFS’ HISTORIC FLOODING ................42

    A. Government Witnesses Provide No Evidence of Historical Flooding That
       Contradicts Plaintiffs’ Testimony ..................................................................................42

IV. GENERAL FACTS REGARDING THE CONTINUATION OF THE MRRP AND ITS
    FLOODING RESULTING IN A PERMANENT FLOWAGE EASEMENT ..................44

    A. Dr. Larry Mays ................................................................................................................44

         1. Qualifications..............................................................................................................44

         2. Opinions ......................................................................................................................45

         3. Dr. Andrew Earles’ Opinions Do Not Successfully Rebut Dr. Mays’
            Opinions ......................................................................................................................51

    B. Government Admissions .................................................................................................55

    C. Mr. John Remus, USACE, Omaha ................................................................................56

    D. USACE’s Mr. Dan Pridal, Omaha, and Mr. Eric Shumate, KC .................................58

V. ALL OF PLAINTIFFS’ FLOODING WAS CAUSED BY THE MRRP AND THE
   GOVERNMENT’S EFFORTS TO “INCREMENTALIZE” THE FLOODING ARE
   INEFFECTIVE, UNRELIABLE AND FAIL TO DEMONSTRATE THAT ANY OF
   PLAINTIFFS’ LOSSES ARE NOT ATTRIBUTABLE TO THE MRRP .......................59

    A. Plaintiffs have provided competent evidence that the flooding they
       experienced in years where the Court already found causation, foreseeability
       and severity would not have happened but for the MRRP. .........................................59

         1. Plaintiffs’ Eyewitness Testimony ..............................................................................59

              a. Phase II Bellwethers ............................................................................................59

              b. Phase I Bellwethers ..............................................................................................60

         2. Plaintiffs’ Expert Testimony .....................................................................................60


                                                                   iii
74607257.1
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 5 of 184




              a. Dr. Hromadka ......................................................................................................60

              b. Dr. Christensen ....................................................................................................61

              c. Dr. Mays................................................................................................................62

    B. Defendant failed in its effort to further incrementalize this flooding and
       establish that some of the flooding at issue in this second phase trial would
       have occurred regardless of the MRRP. ........................................................................62

         1. Both Plaintiffs’ experts and Defendants’ own experts have testified that
            the modeled water surface elevations upon which the Government
            entirely relies cannot be relied upon to incrementalize the flooding due to
            MRRP changes in the way the Government now advocates. .................................62

              a. Dr. Christensen ....................................................................................................62

              b. Mr. Woodbury......................................................................................................64

              c. Dr. Bradley ...........................................................................................................64

              d. Dr. Mays................................................................................................................64

         2. The Government’s experts failed to provide any competent and
            persuasive evidence that any portion of Plaintiffs’ damages resulted in
            flooding that was not caused by the MRRP or to otherwise
            “incrementalize” Plaintiffs’ damages. ......................................................................66

              a. Dr. Holmes ............................................................................................................66

              b. Mr. Jones ..............................................................................................................74

              c. Dr. Evans ..............................................................................................................79

VI. DR. BATEMAN’S QUANTIFICATION OF PLAINTIFFS’ LOSSES, THE
    IMPROPRIETY OF SET-OFF, AND THE PRUDENT INVESTOR RULE ..................90

    A. Dr. Bateman’s Qualifications..........................................................................................90

    B. Dr. Bateman’s Approach to Quantify Plaintiffs’ Losses ..............................................90

    C. Dr. Evans’ Crop-Loss Opinions Are Inherently Flawed and Unreliable ...................92

    D. Dr. Sunding’s Rebuttal Crop-Loss Opinions Are Flawed and Unreliable .................95

    E. There Is No Factual Basis or Support for Set-Off as Confirmed by Mr. David
       Zanoni, USDA ..................................................................................................................97

    F. Prudent Investor Rate for Delay Damages ....................................................................98


                                                                  iv
74607257.1
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 6 of 184




          1. Dr. Bateman’s Recommended Bond/Equity Rate...................................................98

          2. Dr. Bateman’s Calculations Using the Moody’s Rates .........................................100

          3. Dr. Sunding’s Suggested Rebuttal Interest Rate Is Inappropriate .....................101

VII. DR. BABCOCK’S METHODOLOGY AND VALUING OF THE PERMANENT
   FLOWAGE EASEMENT ...................................................................................................102

     A. Dr. Bruce Babcock’s Qualifications .............................................................................102

     B. Dr. Babcock’s Valuing of the Permanent Flowage Easements ..................................103

     C. Dr. Sunding’s Rebuttal Opinions of Dr. Babcock Are Unreliable and Do Not
        Control ............................................................................................................................111

PROPOSED CONCLUSIONS OF LAW ................................................................................114

I. FES WERE TAKEN BY THE CORPS’ MRRP CHANGES ..........................................114

II. THE COURT CONCLUDED IN PHASE I THAT PLAINTIFFS HAVE
    ESTABLISHED THE ACTUAL CAUSATION ELEMENT OF THEIR CLAIMS.....115

III. PLAINTIFFS HAVE ESTABLISHED REASONABLE INVESTMENT-BACKED
     EXPECTATIONS OF FLOODING FACTOR AS TO FLOODING OF PHASE II
     TRACTS FROM 2004 THROUGH 2014 ..........................................................................117

IV. THE MEASURE OF JUST COMPENSATION...............................................................118

V. FEs ARE “PERMANENT” FOR THE PURPOSE OF DETERMINING JUST
   COMPENSATION WHERE UNDERLYING GOVERNMENT ACTIONS HAVE
   BEEN TERMINATED AT TIME OF TRIAL ..................................................................119

VI. PERMANENT FLOWAGE EASEMENTS VALUED USING BEFORE AND AFTER
    METHOD .............................................................................................................................120

VII.      DATE FOR VALUING THE PERMANENT FES.....................................................121

VIII. PLAINTIFFS’ BURDEN OF PROOF IN ESTABLISHING JUST
   COMPENSATION ..............................................................................................................122

IX. GOVERNMENT WAIVED AFFIRMATIVE DEFENSE OF SETOFF,
   ALTERNATIVELY DID NOT PROVE IT ......................................................................123

X. PLAINTIFFS ARE ENTITLED TO COMPOUND INTEREST FROM DATE WHEN
   JUST COMPENSATION SHOULD HAVE BEEN PAID...............................................124

POST-TRIAL BRIEF ................................................................................................................125



                                                                      v
74607257.1
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 7 of 184




     Liability Issues......................................................................................................................125

I. FES WERE TAKEN BY THE CORPS’ MRRP CHANGES ..........................................127

II. COURT CONCLUDED IN PHASE I THAT PLAINTIFFS HAVE ESTABLISHED
    THE ACTUAL CAUSATION ELEMENT OF THEIR CLAIMS ..................................130

     A. The Extent of the Flooding Given the Court’s Phase I Ruling of Causation ...........132

     B. Liability for Injuries and Losses Resulting from MRRP Flooding Found by
        Court Is Not Defeated, in Whole or Part, by Contributing Causes ..........................137

     C. Even If the Court Determines that the Government Is Legally Entitled to
        “Incrementalize” Plaintiffs’ Injuries and Losses Based Upon Contributing
        Causes, No Reliable Evidence Was Admitted to Counter Plaintiffs’ Evidence
        that All the Injuries and Losses They Presented Were Caused By the MRRP .......138

     D. Conclusion as to Actual Causation ...............................................................................142

III. PLAINTIFFS HAVE ESTABLISHED THE RIBEF FACTOR .....................................144

     A. Based Upon the Pre-MRRP Flooding Patterns of the River, Plaintiffs Had
        Reasonable Expectations of Being Free from the Increased Flooding of the
        Phase II Tracts from 2004 through 2014 .....................................................................146

     B. Based upon Plaintiffs Reasonable Expectations of Being Free from the
        Nature and Magnitude of the Flooding of the Phase II Tracts From 2004
        Through 2014, Plaintiffs Invested in Those Interests Which Investments
        Were Frustrated .............................................................................................................151

     Just Compensation Issues....................................................................................................152

IV. FOR THE PURPOSE OF DETERMINING JUST COMPENSATION, THE MRRP
    FES THAT WERE TAKEN ARE PERMANENT BECAUSE THE GOVERNMENT
    HAD NOT ABANDONED THEM AT THE TIME OF TRIAL BY TERMINATING
    THE MRRP ..........................................................................................................................154

V. THE FES TAKEN OVER THE PHASE II TRACTS AS PERMANENT EASEMENTS
   SHOULD BE VALUED AS OF DECEMBER 31, 2014...................................................157

VI. GOVERNMENT NEITHER PLED NOR PROVED SETOFF ......................................165

     A. Setoff Was Waived for Failure to Provide Sufficient Notice to Plaintiffs ................165

     B. Alternatively, Setoffs Should Not Be Allowed Because the Government Failed
        to Satisfy Its Burden to Prove What Setoff Payments Were Made by It and
        the Amounts ....................................................................................................................169

CONCLUSION ..........................................................................................................................171


                                                                     vi
74607257.1
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 8 of 184




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Am. Airlines, Inc. v. United States,
   551 F.3d 1294 (Fed. Cir. 2008)......................................................................................124, 167

Am. Pelagic Fishing Co. v. United States,
   379 F.3d 1363 (Fed. Cir. 2004)..............................................................................118, 119, 154

Ark. Game & Fish Comm’n v. United States,
   568 U.S. 23 (2012) ........................................................................................................... passim

Ark. Game & Fish Comm’n v. United States,
   736 F.3d 1364 (Fed. Cir. 2013)........................................................................................ passim

Ark. Game & Fish Comm’n v. United States,
   87 Fed. Cl. 594 (2009), aff’d, Ark. Game & Fish III, 736 F.3d 1364 .............................. passim

Arkansas Game & Fish Comm’n v. United States,
   648 F.3d 1377 (Fed. Cir. 2011)..............................................................................................128

Banks v. United States,
   69 Fed. Cl. 206 (2006) ...................................................................................................116, 134

Banks v. United States,
   741 F.3d 1268 (Fed. Cir. 2014)..............................................................................................164

Boling v. United States,
   220 F.3d 1365 (Fed. Cir. 2000)..............................................................................................160

Bostock v. Clayton County,
   140 S. Ct. 1731 (2020) ..................................................................................................... passim

Caldwell v. United States,
   391 F.3d 1226 (Fed. Cir. 2004)......................................................................................122, 163

Cary v. United States,
   552 F.3d 1373 (Fed. Cir. 2009)......................................................................115, 116, 133, 134

Cencast Ser., L.P. v. United States,
   729 F.3d 1352 (Fed. Cir. 2013)..............................................................................................168

Cooper v. United States,
   827 F.2d 762 (Fed. Cir. 1987).......................................................................................... passim



                                                                  vii
74607257.1
           Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 9 of 184




Entergy Nuclear Fitzpatrick, LLC v. United States,
   93 Fed. Cl. 739 (2010) ...........................................................................................................167

First English Evangelical Lutheran Church of Glendale v. Cty. of Los Angeles,
    482 U.S. 304 ..........................................................................................................................119

Georgia-Pacific Corp. v. United States,
   226 Ct. Cl. 95 (Ct. Cl. 1980) ..........................................................................................122, 153

Hardy v. United States,
   138 Fed. Cl. 344 (2018) .................................................................................................124, 125

Hendler v. United States,
   952 F.2d 1364 (Fed. Cir. 1991)..............................................................................................155

Hendricks v. United States,
   14 Cl. Ct. 143 (1987) .....................................................................................................123, 153

Hopland Band of Pomo Indians v. United States,
   855 F.2d 1573 (Fed. Cir. 1988)..............................................................................................160

Houser v. United States,
   12 Cl. Ct. 454. (1987) ............................................................................................................123

Huntleigh USA Corp. v. United States,
   525 F.3d 1370 (Fed. Cir. 2008)..............................................................................................118

Huntley v. United States,
   135 F. Supp. 542 (Ct. Cl. 1955) .....................................................................................123, 154

Ideker Farms, Inc. v. United States,
    136 Fed. Cl. 654 (2018) ................................................................................................... passim

Ideker Farms, Inc. v. United States,
    142 Fed. Cl. 222 (2019) .................................................................................136, 147, 149, 151

Ideker Farms, Inc. v. United States,
    146 Fed. Cl. 413 (2020) .........................................................................................135, 149, 152

Innovair Aviation, Ltd. v. United States,
   82 Fed. Cl. 567 (2007) ...........................................................................................................123

Jacobs v. United States,
   290 U.S. 13 (1933) .................................................................................................................118

Kirby Forest Indus., Inc. v. United States,
   467 U.S. 1 (1984) ............................................................................................................. passim




                                                                    viii
74607257.1
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 10 of 184




LaSalle Talman Bank, F.S.B. v. United States,
   317 F.3d 1363 (Fed. Cir. 2003)......................................................................................124, 170

Long Island Sav. Bank, FSB v. United States,
   503 F.3d 1234 (Fed. Cir. 2007)......................................................................................124, 169

Mildenberger v. United States,
   643 F.3d 938 (Fed. Cir. 2011)........................................................................................122, 161

Mildenberger v. United States,
   91 Fed. Cl. 217 (2010), aff’d in part, 643 F.3d 938 (Fed. Cir. 2011) ....................................134

Northwest La. Fish & Game Pres. Comm’n v. United States,
   446 F.3d 1285 (Fed. Cir. 2006)......................................................................................121, 160

Otay Mesa Prop., L.P. v. United States,
   670 F.3d 1358 (Fed. Cir. 2012)........................................................................................ passim

Palazzolo v. Rhode Island,
   553 U.S. 606 (2001) .......................................................................................................117, 145

Penn Cent. Transp. Co. v. City of New York,
   438 U.S. 104 (1978) .......................................................................................................117, 147

Precision Pine & Timber Inc. v. United States,
   596 F.3d 817 (Fed. Cir. 2003)................................................................................................123

Quebedeaux v. United States,
   112 Fed. Cl. 317 (2013) .................................................................................................114, 128

Res. Inv., Inc. v. United States,
   85 Fed. Cl. 447 (2009) ...................................................................................................116, 134

Ridge Line, Inc. v. United States,
   346 F.3d 1346 (Fed. Cir. 2003)........................................................................................ passim

Ruckelshaus v. Monsanto Co.,
   467 U.S. 986 (1984) ...............................................................................................................118

Sears v. United States,
   124 Fed. Cl. 730 (2016) .........................................................................................................125

Shell Oil Co. v. United States,
   123 Fed. Cl. 707 (2015), aff’d, 896 F.3d 1299 (Fed Cir. 2018).....................123, 124, 167, 168

Shell Oil Co. v. United States,
   896 F.3d 1299 (Fed. Cir. 2018)......................................................................123, 124, 166, 167




                                                                   ix
74607257.1
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 11 of 184




Skip Kirchdorfer, Inc. v. United States,
    6 F.3d 1573 (Fed. Cir. 1993)..................................................................................119, 120, 155

Smith v. Sushka,
   117 F.3d 965 (6th Cir. 1997) .................................................................................................166

St. Bernard Par. Gov’t v. United States,
    887 F.3d 1354 (Fed Cir. 2018)......................................................................................... passim

Tech. Coll. of the Low Country v. United States,
   147 Fed. Cl. 364 (2020) .................................................................................................124, 125

Turner v. United States,
   23 Cl. Ct. 447 (1991) .............................................................................................................133

Ultra–Precision Mfg., Ltd. v. Ford Motor Co.,
    411 F.3d 1369 (Fed. Cir. 2005)..............................................................................................166

United States v. 50 Acres of Land,
   469 U.S. 24 (1984) .................................................................................................................153

United States v. 564.54 Acres of Land,
   441 U.S. 506 (1979) .......................................................................................................121, 157

United States v. Causby,
   328 U.S. 256 (1946) .......................................................................................................119, 155

United States v. Clarke,
   445 U.S. 253 (1980) .......................................................................................................121, 157

United States v. Commodities Trading Corp.,
   339 U.S. 121 (1950) ...............................................................................................................153

United States v. Cors,
   337 U.S. 325 (1949) .......................................................................................................122, 153

United States v. Cress,
   243 U.S. 316 (1917) .......................................................................................................114, 128

United States v. Dickinson,
   331 U.S. 745 (1947) ......................................................................................................... passim

United States v. Fuller,
   409 U.S. 488 (1973) .......................................................................................................123, 153

United States v. Miller,
   317 U.S. 369 (1943) ...............................................................................................................121




                                                                    x
74607257.1
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 12 of 184




United States v. Toronto, Hamilton & Buffalo Navigation Co.,
   338 U.S. 396 (1949) .......................................................................................................122, 153

In re Upstream Addicks,
    146 Fed. Cl. ............................................................................................................................134

Whitney Benefits, Inc. v. United States,
   18 Cl. Ct. 394 (1989), modified, 20 Cl. Ct. 324 (1990), aff’d. 926 F.2d 1169
   (Fed. Cir. 1991) ......................................................................................................................157

Wyatt v. United States,
  271 F.3d 1090 (Fed. Cir. 2001)..............................................................................119, 154, 155

Yuba Nat. Res., Inc. v. United States,
   821 F.2d 638 (1987) ...............................................................................................................155

Other Authorities

RCFC 8(c) ............................................................................................................................124, 168




                                                                      xi
74607257.1
        Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 13 of 184




         In accordance with the Court’s “Order for Post-Trial Proposed Findings of Fact and

Conclusions of Law,” ECF No. 656, Plaintiffs, by and through their counsel of record, respectfully

submit their “Proposed Findings of Fact, Conclusions of Law, and Post-Trial Brief.”

                                        INTRODUCTION

I.       PLAINTIFFS’ PHASE II CLAIMS

         Each of the three Court-designated Phase II Plaintiffs (“Plaintiffs”) have brought a Fifth

Amendment inverse condemnation action against the Government. Each seeks just compensation

for injuries and losses to real and personal property interests as to the three Court-designated tracts

(“Phase II Tracts”) that resulted from government-induced flooding of the Tracts from 2004

through December 31, 2014, the “cut-off date” for their flooding claims. Each of the Tracts is

owned by one of the Plaintiffs in fee simple. The Plaintiffs claim that they are entitled to just

compensation for these flooding injuries and losses because they resulted from the Government’s

taking of flowage easements (“FEs”) over the Phase II Tracts for an authorized public purpose

without formal condemnation and the payment of just compensation in violation of the Takings

Clause of the Fifth Amendment. Plaintiffs claim that the FEs were taken for the authorized public

purpose of returning the Missouri River (“River”) to a more natural state to: (1) help restore a

portion of the River basin’s ecosystem that was heavily damaged by decades of regulation and

management of the River by the Government’s agent, the U.S. Army Corps of Engineers

(“Corps”), in providing flood control to encourage settlement and development of the River basin;

and (2) to comply with the Endangered Species Act (“ESA”).

         Plaintiffs’ claim that FEs were taken as a result of deviations in the Corps’ management of

the River due to the implementation of the Missouri River Recovery Program (“MRRP”) that

began in 2004. The MRRP is the umbrella project implemented by the Corps to return the River

to a more natural state. The MRRP encompasses deviations or changes in the Corps’: (1) operation


                                                  1
74607257.1
        Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 14 of 184




of the Missouri River Mainstem Reservoir System (“System Changes”); and (2) its operation and

maintenance of the Bank Stabilization and Navigation Project (“BSNP or River Changes”). The

Corps’ System Changes affected the timing and amount of water stored in and released from the

System Reservoirs. The BSNP Changes modified the river-control structures that controlled the

water in the channel. Pre-MRRP, prior to 2004, the System was operated and the BSNP was

operated and maintained to disconnect the River from the floodplain to provide flood control as a

number one priority of the Corps’ River management. Post-MRRP, the reverse occurred. The

System was operated and the BSNP was operated and maintained to reconnect the River to the

floodplain to benefit fish and wildlife by deprioritizing flood control.

II.      THE SCOPE OF PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
         LAW AND POST-TRIAL BRIEF

         The trial of the Phase II Bellwether Plaintiffs’ claims was bifurcated. However, it was not

bifurcated in the traditional sense so as to address and determine all issues of liability in Phase I,

and to address and determine all issues of just compensation in Phase II.

         The Court addressed and concluded in Phase I that the Plaintiffs had satisfied the actual

causation and foreseeability liability elements of their claims. It also addressed and concluded in

Phase I that the Plaintiffs had satisfied the “severity of interference” appropriation factor.

         As to the issues to be addressed in Phase II, the Court reserved the just compensation issues

of: (1) the extent of the injuries and losses that resulted from the MRRP flooding found by the

Court in Phase I to be a “but-for” cause of the relevant losses; and (2) the value of those injuries

and losses. However, the Court also reserved the liability issues of the Plaintiffs’ reasonable

investment-backed expectations of flooding (“RIBEF”).1



1The affirmative “Sponenbarger defense” was originally reserved for Phase II of the trial, but was later
expressly excluded by the Court per its Order of January 9, 2020, ECF 535, on the basis that such a defense,


                                                     2
74607257.1
        Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 15 of 184




         In its “Order for Post-Trial Proposed Findings of Fact and Conclusions of Law,” the Court

orders Plaintiffs to set forth “all of the facts relied on to establish liability and just compensation”

and “all conclusions of law necessary to demonstrate liability, just compensation, and prejudgment

interest” for each Phase II Plaintiff. ECF 656 at 1. Although not expressly stated, Plaintiffs assume

that the Court is implicitly limiting those proposed findings and conclusions to the issues that were

addressed in Phase II inasmuch as the Court has already made findings of fact and conclusions of

law as to the Phase I issues and has resolved the same as set forth in Ideker I

                                PROPOSED FINDINGS OF FACT

I.       THE GOVERNMENT TOOK A FLOWAGE EASEMENT OVER EACH
         PLAINTIFF’S PHASE II TRACT, CAUSING SIGNIFICANT LOSSES FOR
         WHICH JUST COMPENSATION IS OWED

         A.     Adkins Phase II Tract

                1.      Takings by Year

         1.     Ken Adkins testified at trial on behalf of the Robert Adkins & Sons Partnership;

himself; Robert D. Adkins, Jr.; and the Estates of Robert D. Adkins, Sr. and Betty Adkins, who

died subsequent to the trial in Phase I and have had their estates substituted by the Court as parties

in this action. Tr. 45:20–46:8 (Adkins).

         2.     The Adkins Phase II Tract consists of 1,492 acres of which 950 acres is tillable

farmland and adjacent to the river at River Mile 608-611. The crops grown on the farmland are a

rotation of corn and soybeans. Tr. 46:23-25; 51:3 (Adkins).




even if allowed, would be “futile,” as a matter of law, given the undisputed facts and the applicable legal
standard for resolving such a defense.


                                                    3
74607257.1
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 16 of 184




       3.      The Adkins Phase II Tract is surrounded on three sides – the west, south and east –

by Federal Levee L-627 and the tieback levee on Indian Creek. The north side is higher ground

and borders Interstate 80. Tr. 47:3-8 (Adkins); PX1270, PX3651, PX3662 (Maps).

       4.      The Adkins family farms approximately 2,200 acres including the Phase II Tract.

Claims have also been brought in this lawsuit for the other acreage. Tr. 51:3-9 (Adkins).

       5.      Beginning in 2007, the Adkins Phase II Tract experienced increased flooding

caused by the MRRP, which was an unexpected change in the pattern of flooding for which they

had experienced and which severely interfered with the use and enjoyment of the property. Tr.

53:11-21; 54:17-20; 58:11-15. The MRRP flooding since 2007 has made farming extremely

difficult, and has interfered with the investments made in the property, which were initially made

based upon a different and much less severe pattern of flooding. Tr. 53:21-25 (Adkins).

       6.      In 2007, MRRP-caused flooding occurred on the property in April and May during

the planting seasons. Four hundred acres were flooded. Flooding of the property outside the levees

was the result of overbank flooding, and flooding inside the levees was caused by seepage. About

50 to 60% of the Phase II Tract inside the levees was flooded for about three weeks. Crops were

lost. 3/13/18 Trial Opinion [ECF 426] (hereinafter “Tr. Op.”), p. 173; Tr. 54:13-20; 62:11-12

(Adkins).

       7.      In 2008, MRRP-caused flooding was similar to the 2007 flooding in severity,

duration and damage. However, the flooding occurred in late June, later than in 2007. Again,

crops were lost. Tr. Op. at 174; Tr. 56; 67:23-25 (Adkins).

       8.      In 2010, the MRRP-caused flooding was similar to 2007 and 2008, but the water

was higher and stayed longer against the levees. Flooding occurred in late June and crops were




                                                4
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 17 of 184




lost. Blocked drainage, seepage and overbank flooding occurred. Tr. Op. at 175; Tr. 68:8-10

(Adkins).

       9.      The Adkins family did not begin to question the cause of the new flooding being

experienced after 2007 until after the flooding in 2010. Mr. Adkins was not aware until sometime

later that the MRRP had led to the deprioritization of flood control and other changes which were

enacted in 2004. Tr. 81:25–82:5 (Adkins).

               2.      Historic Flooding

       10.     The Adkins property experienced some degree of flooding from seepage and/or

blocked drainage in 1967, 1984, 1993 and 1995. The flooding that has been experienced post-

2004 is much different than the prior flooding. Tr. 57:8-16 (Adkins).

               3.      Reasonable Investment-Backed Expectations

       11.     Mr. Adkins grew up and has spent all of his life at or near the Phase II Tract. Over

time, the Adkins family invested in acquiring additional tracts of land. Robert and Betty Adkins,

Sr. settled on the Phase II Tract in 1948. Mr. Adkins, his brother, and his parents all built homes

next to each other on the northern portion of the tract which is situated on higher ground. Tr. 75:25–

76:9; 48:14-17 (Adkins).

       12.     After the closure of the dams, the Adkins family proceeded to invest millions of

dollars in the development and farming of the Phase II Tract and the other ground they own near

the river. But for the Government’s assurances of flood control due to the mainstem system and

the BSNP, and the enhanced flood protection that was afforded beginning in the last century upon

completion of the mainstem system, the Adkins family would not have made these investments.

The Adkins family relied on what the Government represented. Tr. 78:21–79:14 (Adkins).




                                                  5
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 18 of 184




       13.     The Adkins family felt their reliance was reasonable and justified because of public

statements by the Federal Government and the construction of Federal Interstate 29 and Offutt Air

Force Base near them and close to the river. Tr. 79:15–80:1 (Adkins).

               4.     The MRRP Is Continuing to Cause Additional Flooding on the
                      Property and the Flowage Easement Is Permanent

       14.     The MRRP flooding that occurred beginning in 2007 continues up until today.

Prior to the MRRP, the flooding patterns of the river were fairly predictable. That is not the case

now. Tr. 60:12-20 (Adkins).

       15.     In 2016, a high Missouri River in June and July caused blocked drainage and/or

seepage on the Phase II Tract, water backed up into the ditches causing wet fields and blocked

drainage. Crops were lost and yields were adversely impacted. Tr. 59:2-6 (Adkins).

       16.     2017 was very similar to 2016. Tr. 59:7. In 2018, crops were planted and looked

good up until the middle of June when a high river blocked drainage, and all the crops outside the

levee and within a half-mile inside the levee were lost. Floodwaters remained on the property

from June 2018 through Thanksgiving. Tr. 59:8–60:5 (Adkins).

       17.     The changed river due to the MRRP is evidenced by a change in the observed water

surface elevations that now block the drainage conduits. Tr. 80:2-19 (Adkins); 263:17–264:1

(Ideker).

       18.     The levee flood gates and pressure relief wells required little to no maintenance

because they were seldom used or needed. They were overgrown with trees, weeds, brush and had

rocks up against them. That is no longer the case with the MRRP. The flooding is much different

now than before. Tr. 81:18-24; 82:5-6 (Adkins).

       19.     The MRRP flooding has jeopardized the Adkins Phase II Tract, their homes, and

their entire way of life. Tr. 85:16-20 (Adkins).



                                                   6
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 19 of 184




               5.      Quantification of Losses by Dr. Bateman2

       20.     The Adkins Phase II Tract includes farm numbers 813, 3092, 4077, 4640 and 4033

which total 950 acres. However, the accounting and insurance reporting documents that exist do

not align with those farms as separate tracts. Rather, the FSA and federal crop insurance records

include tracts other than the Phase II Tract but for which the Adkins Plaintiffs are making claims

for in this case. Adkins owns considerable other property besides the Phase II Tract, which when

added together average 1,703 acres of annual plantings. It is not possible to accurately separate

the yield data for only the five farms designated as the Phase II Tract from the other planted acres,

although Mr. Adkins and Dr. Bateman made their best effort to do so. In the end, Dr. Bateman

testified it makes little difference with respect to the losses per-acre figure that can be used to

determine the Adkins Phase II losses. Tr. 700:21–701:21 (Bateman); 51:10–52:5 (Adkins).

       21.     The losses for the Adkins Phase II Tract for the three years of MRRP flooding

(2007, 2008 and 2010), as identified by Plaintiff Adkins, include the loss of crops, corn and

soybeans. Tr. 701:23–702:7 (Bateman); PX3243 (Adkins Interrogatory Responses).

       22.     PX3244 is Dr. Bateman’s analysis of the Adkins corn and soybean losses for the

subject years on the 1,703 acres. The table contains the loss summary by year without interest.

Commodity prices from Bartlett Grain in Council Bluffs and Heartland Coop in Mills County were

used to obtain the dollar losses. Tr. 702:8-16 (Bateman).

       23.     The Adkins crop losses due to the MRRP flooding include $1,051,444 for corn and

$719,929 for soybeans, for a total of $1,771,373 without interest. PX3244. PX3306 and PX3307

(Charts); Tr. 703:23–706:4 (Bateman). Adkins’ total losses with interest calculated by Dr.




2 Dr. Bateman’s qualifications, methodologies, and calculations are addressed in Section VI, infra,
including his interest rate calculations for delay damages.


                                                 7
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 20 of 184




Bateman through June 30, 2020, using the bond-equity rates and compounded quarterly total

$4,136,963. Tr. 708:4–710:5; 711:13-19 (Bateman); PX3246, PX3247-A (Loss Charts).

               6.      Valuation of Permanent Flowage Easement

                       a.      Ken Adkins’ Valuation of His Tract

       24.     Mr. Adkins believes the appraisal conducted by Leo Smith for the Adkins Phase II

Tract is too conservative. Tr. 69:15-16 (Adkins).

       25.     The Federal Government, for the purposes of levee repairs and/or reinforcement,

went through formal condemnation proceedings on property owned by the Adkins family adjacent

to the Phase II Tract, inside the levee, in that condemnation proceeding, the court awarded just shy

of $12,000 per acre for that taking, almost double the appraisal value provided the Court by Leo

Smith. Tr. 69:15–70:5 (Adkins).

       26.     Mr. Adkins, as the duly authorized representative of the owners of the Adkins Phase

II Tract, believes the value of the 220 acres located outside the federal levee as of 2010 was $6,000

to $8,000 per acre, and that the value of the 754 acres inside the levee was $8,500 to $10,000 per

acre. Tr. 70:10-15 (Adkins).

       27.     Mr. Adkins believes that as of December 31, 2014, the value of the 220 acres

outside the levee was $3,000 per acre, and the value of the 754 acres inside the levee was $8,500

to $10,000 per acre. Land along the river that is subject to the MRRP flooding has not appreciated

much since 2014 due to the flooding. Tr. 71:2-7 (Adkins).

       28.     Mr. Adkins places the fair market value of the 77 acres of residential property as of

December 31, 2014, at $17,000 to $18,000 per acre, and opines that the property has the same

value today as it had in 2014. Mr. Adkins places the fair market value of the 69 acres of

development property at $44,000 per acre as of today, and opines that the value of that




                                                 8
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 21 of 184




development property as of December 31, 2014, was $35,000 per acre. Tr. 72:25–73:12; 74:21-

25 (Adkins).

                         b.   Leo Smith’s Appraisal of the Adkins Tract

       29.     Mr. Smith’s testimony is credible and reliable in placing a fair market value of the

Adkins Phase II Tract.

       30.     In conducting the land appraisals, the Plaintiffs’ appraisers utilized both a sales

comparison approach and income approach in determining the fair market value of the Phase II

Tracts so as to confirm the appraised value. Tr. 324:13-21 (Smith for Adkins); 461:13-22 (Keller

for Ideker and Buffalo Hollow).

       31.     Both Mr. Smith’s and Mr. Keller’s analyses, opinions and conclusions were

developed, and their reports were prepared, in conformity with the Uniform Standards of

Professional Appraisal Practice, also called USPAP. Tr. 320:19-24 (Smith); 457:1-14 (Keller).

       32.     The appraisals were developed and prepared in conformity with the Uniform

Standards for Federal Land Acquisition, also called the Yellow Book. Tr. 320:25-321:8 (Smith);

457:1-14 (Keller).

       33.     Both Mr. Smith and Mr. Keller previously completed Yellow Book appraisals for

the Federal Government, including for the U.S. Army Corps of Engineers. Tr. 321:22-322:13

(Smith); 545:7–546:9 (Keller).

       34.     Both Mr. Smith and Mr. Keller are local appraisers that are familiar with Missouri

River bottom farmland. Tr. 323:3-7 (Smith); PX3031 (Smith’s CV); Tr. 455:15–456:19 (Keller).

       35.     Mr. Smith considered different ways to appraise the Adkins Phase II Tract, but

ultimately decided to divide it into four appraisals after considering the highest and best use of

each tract. Tr. 317:19-22, 25-318:11 (Smith).




                                                9
          Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 22 of 184




          36.     The appraisal of the Adkins Phase II Tract inside the levee is approximately 754.52

acres of improved farmland of which 698.03 acres are tillable and 47.92 are timberland. Tr.

325:13-16 (Smith). The appraised market value using the sales comparison approach of the Adkins

Phase II Tract inside the levee was $6,700 per acre or $5,055,000 as of December 31, 2014. Tr.

331:7-20 (Smith); PX3035 (Appraisal Summary); PX3037 (Opinion of Value).

          37.     The Adkins Phase II Tract outside the levee is 221.57 acres of unimproved farmland

with 98.08 tillable acres and 72.28 acres enrolled in the Forest Reserve. Tr. 335:17-22 (Smith);

PX3058 and PX3059 (Maps). The appraised fair market value of the Adkins Phase II Tract outside

the levee, using the sales comparison approach, was $2,300 per acre or $510,000 as of December

31, 2014. Tr. 340:16-19 (Smith).

          38.     The appraisal of the Adkins Phase II Tract of development land is approximately

69.57 acres of improved farmland. Tr. 344:4-6 (Smith); PX3081 and PX3082 (Maps). The

appraised market value of the Adkins Phase II Tract development land, using the sales comparison

approach, was $31,000 per acre or $2,157,000. Tr. 351:12-15 (Smith); PX3078 (Opinion).

          39.     The appraisal of the Adkins Phase II Tract of residential land is approximately

77.80 acres of improved farmland. Tr. 351:24-352:9; PX3069, PX3070 (Maps). The appraised fair

market value of the Adkins Phase II Tract residential land, using the sales comparison approach,

was $17,000 per acre or $1,328,000. Tr. 356:24-357:3 (Smith); PX3066 (Opinion).

                           c.      Dr. Babcock’s Valuation of the Permanent Flowage Easement3

          40.     Dr. Babcock calculated the value of the Permanent Flowage Easement for the

Adkins Phase II Tract to be $1,530,268. PX3360 and PX3364 (Charts); Tr. 1071:3-8; 1075:17-

19; 1076:15-23 (Babcock).



3 Dr.   Babcock’s qualifications, methodologies and calculations are addressed in Section VII, infra.


                                                      10
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 23 of 184




               7.      Total Just Compensation Owed

       41.     Plaintiff Adkins’ total losses, without interest, pursuant to Dr. Bateman’s

calculations are $1,771,373. The loss calculation by Dr. Babcock for the value of the permanent

flowage easement equates to $1,530,268. The total losses, without interest, are $3,301,641.

PX3364 (Chart); Tr. 1075:17-19; 1076:15-23 (Babcock).

       42.     Plaintiff Adkins’ losses, with interest, using the AGG/SPY interest rates

compounded quarterly, as calculated by Dr. Bateman, are $4,136,963. Adding Dr. Babcock’s

valuation for the permanent flowage easement of $1,530,268, the total losses for Plaintiff Adkins

are $5,667,231. PX3365 (Chart); Tr. 1077:3-6, 10-17 (Babcock).

       43.     Plaintiff Adkins’ losses, using Moody’s Corporate Bond Index, compounded

quarterly, as calculated by Dr. Bateman, equate to $3,209,120. Adding the value of the permanent

flowage easement, as calculated by Dr. Babcock, $1,530,268, the total losses for Plaintiff Adkins

are $4,739,388. PX3365-A (Chart); Tr. 1077:18–1078:3 (Babcock).

       B.      Ideker Farms Phase II Tract

               1.      Takings by Year

       44.      The Ideker Phase II Tract is a 1,493-acre irrigated tract of tillable ground situated

two miles along the east bank of the river in Holt County, Missouri, at River Mile 510-512. It is

the largest contiguous piece of farmland in Holt County, with only 55 non-irrigated acres being

situated along the river outside the levee. The farm averaged 1,377 acres planted in the years 2007,

2008, 2010, 2013, and 2014. The Idekers plant half in corn and half in beans. They plant a limited

amount of wheat and alfalfa. Tr. 281:2-15 (Ideker).

       45.     The improvements on the Ideker Phase II Tract include a farm home, a shop,

implement buildings, grain bins, fuel tanks, irrigation equipment facilitated by wells that the

Idekers dug, and a river home. Tr. 218:9-11, 19-23; 219:1-5, 22–220:1, 6-7 (Ideker).


                                                 11
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 24 of 184




       46.     Ideker Farms did not become aware that the MRRP changes were causing or

contributing to cause the new, ongoing flooding pattern until sometime during 2013 when the

expert opinion was received from Dr. Hromadka. Tr. 229:13-17 (Ideker).

       47.     The new flooding pattern from 2007 through 2014 has been extremely serious and

detrimental. Mr. Ideker testified that it adversely and substantially impacted their farming

operation, and has further substantially adversely impacted their use and enjoyment of the property

for hunting, fishing, boating and family events. The flooding during this period of time forced

evacuation of the farm home, and it likewise deprived the Ideker family of the use and enjoyment

of the river cabin for prolonged periods of time. Tr. 231:24–232:11 (Ideker).

       48.     Mr. Ideker opined the MRRP caused the losses sustained. Tr. 232:22-23 (Ideker).

       49.     In 2007, the MRRP flooding engulfed all farmable acreage. The intrusion was

severe, lasting 30 to 60 days beginning in May when floodwaters entered the farm from the south

and east, coming from the Thurnau mitigation site. Floodwaters were 2 to 10 feet deep. The

farming operations were interrupted for over 100 days. Tr. 232:24–233:8, 17-23 (Ideker).

       50.     In 2007, grain bins and irrigation equipment were damaged or destroyed. Crops

were lost. Some land reclamation was necessary. The 55 acres riverward of the mainline levee

were flooded. The river cabin outside the levee flooded for the first time and required extensive

renovation. The roadway to the cabin was washed out and had to be rebuilt; the Idekers’ access to

the river cabin was negated for over six months. All crops lost and all related damages sustained

were caused by the MRRP flooding. Tr. 233:24–234:9 (Ideker).

       51.     Flooding in 2008 was similar to that of 2007. The intrusion was substantial and

severe, flooding 80 to 90% of the farm beginning in mid-June and lasting 30 to 45 days. Like

2007, the hole in the levee system at Thurnau allowed floodwaters to enter the wetlands mitigation




                                                12
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 25 of 184




site and wrap around onto the Ideker farm. An extensive sandbagging operation on the southeast

corner of the farm helped block some, but not all of the Thurnau waters from entering the farm.

The farm still sustained significant damage. Tr. 234:10–235:2 (Ideker).

       52.     In 2008, irrigation equipment again sustained damage from the MRRP flooding.

Land reclamation was again required. The drainage ditches on the property filled and flowed over

the crops with standing water from one inch to a foot deep. The north 200 acres was spared. The

crops on the south end of the farm died, but were replanted. The soybeans planted late due to the

flood produced low yields. The 55 acres riverward of the mainline levee again flooded due to the

overbank flooding, much like 2007. Crops were lost. The river cabin and the roadway to the cabin

were again flooded and required renovation. The Idekers’ use of the cabin was again negated for

over six months. The inundation impacted the Idekers’ ability to farm for over 100 days. Tr.

235:3-24 (Ideker).

       53.     The flooding in 2010 was much worse than that in 2007 and 2008. Overbank

flooding was again experienced on the west side of the farm with floodwaters covering the 55

acres beginning in June. Once again, high waters entered Thurnau and wrapped around to the

Ideker farm. Sandbagging on the southeast corner of the farm to block the Thurnau floodwaters

again took place, and were largely successful until the mainline levee breached on the northwest

corner of the farm leaving a huge 90-foot-deep scour hole and inundating the entire farm. Tr.

236:3-18 (Ideker).

       54.     The entire farm was flooded in 2010 for approximately 90 days, with floodwaters

on the north end of the farm reaching three feet in depth, and 11 to 13 feet in depth on the south

end of the farm. PX1575-B is a photo showing the 2010 levee breach site on the northwest side




                                               13
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 26 of 184




of the river farm where the scour hole occurred. PX1575-A is a photo of the Ideker farm engulfed

with the MRRP floodwaters during the 2010 flood event. Tr. 236:19–237:23 (Ideker).

       55.     In 2010, the farm, homes, structures and equipment sustained extensive damage.

Crops were lost. The farm home flooded and had to be demolished and replaced. The use of the

farm home was lost close to one year. The river cabin and roadway to it were again flooded and

required extensive renovation. Use of the cabin was lost for nine months. Up to five feet of sand

was left on 60 to 70 acres in the northwest area of the farm in the vicinity of the levee breach. The

inundation and residual effects of the flooding, including the cleanup, adversely impacted the

Idekers’ ability to farm the land for over 180 days. Tr. 237:11–238:2 (Ideker).

       56.     Following the 2010 flooding, the Idekers used grading equipment to remove the

sand, and relocate and rebuild the mainline levee on the west and on the south, widening it two to

three feet and raising it two feet, which exceeded the federal levee specifications. Additionally,

the Idekers built new levees on the east side of the farm to negate floodwaters entering the farm

from Thurnau on the east side in the future. This represented a substantial investment by the

Idekers to repair and renovate the farm, as well as to provide more protection from future flooding.

Tr. 238:3-13 (Ideker).

       57.     Because of the 2010 breach of the mainline levee on the northwest corner of the

farm, the levee had to be relocated around the large scour hole which was left by the flooding.

Eighteen acres of very good, tillable farmland was lost due to the scour hole and realignment of

the mainline levee. The fair market value of the acreage lost due to the scour hole was $8,500 per

acre, according to Roger Ideker, but Dr. Bateman used a value of $8,250 for the land. Ideker

opined that the loss of crops and all related damages were caused by the MRRP flooding. Tr.

238:20–239:19; 667:21–668:1 (Ideker).




                                                 14
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 27 of 184




       58.     The Ideker farm was again flooded in 2013, beginning in May and lasting 30 to 45

days. The 55 acres riverward of the mainline levee flooded from overbank flooding. There were

no levee breaches. Crops were lost. Interior drainage was blocked, causing seepage during the time

of the high river, adversely impacting farm efforts. An estimated 700 acres of the farm inside the

levee were impacted, or 50 to 60% of the total farmable acreage. The Ideker farming operation

and access to the new river home were was adversely impacted. The inundation and residual effects

to the Idekers’ ability to farm the land exceeded 100 days. Mr. Ideker opined that the loss of crops

and related damages were all caused by this MRRP flooding. Tr. 239:22–240:21 (Ideker).

       59.     The 2014 flood event at the Ideker farm was much like 2013 beginning in June with

peak water in late June, and drainage was impacted periodically from June through October,

adversely impairing farm efforts. Water reached the base of the mainline levee on the west, and

was estimated at one to two feet over bank. Crops were lost. The new river home constructed

after the 2011 flood did not flood, but access to and use of the river home was negated for over 60

days. Like 2013, 50% to 60% of the farmable acreage was impacted. The inundation and residual

effects to the Idekers’ ability to farm the land exceeded 100 days. Mr. Ideker opined that the crop

loss and all related damages were caused by this MRRP flooding. Tr. 240:22–241:19 (Ideker).

               2.      Historic Flooding

       60.     The Ideker Representative Property flooded in 1952, 1962 and 1967 – all prior to

the mainstem system becoming fully operational – and then in 1984 and 1993. Tr. 261:8-13

(Ideker).

               3.      Reasonable Investment-Backed Expectations

       61.     Although the Ideker Phase II Tract when acquired was prone to flooding and had

to be cleared of trees and brush, the Ideker family acquired the property with the expectation that

the Federal Government’s promised new flood protection through the new dams, reservoirs and


                                                15
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 28 of 184




levees, as well as the BSNP, would allow the ground to be productive. The Government’s

extensive efforts to develop the Basin by facilitating flood control were made public, and in

purchasing and investing in the Phase II Tract, the Idekers relied upon as many publications and

representations that flooding would be substantially reduced. Tr. 221:19–222:19 (Ideker).

       62.     The Government encouraged the citizenry to invest in the Basin, including the

clearing and farming of land. See, e.g., PX1 (Cross-Section Photo). The Government endeavored

to make farming along the river economically possible. In reliance thereon, the Ideker family

began investing heavily to develop the land for farming. Tr. 222:20-24; 223:17-20, 25 (Ideker).

       63.     The levees protecting the Ideker farm are all private levees built to meet or exceed

federal specifications and were built, paid for and maintained by the Ideker family until 1973 and

Plaintiff Ideker Farms, Inc. thereafter. This represents an investment of millions of dollars.

Additionally, Ideker Farms has invested hundreds of thousands of dollars in equipment, including

irrigation equipment, in planting beans and corn, and harvesting crops. Drainage ditches and two

drainage conduits were constructed at significant cost. Wells were dug for irrigation of the farm.

These investments in the farm were prompted by the reasonable investment-backed expectations

of the Idekers that the land would be suitable and productive for farming, as well as for the use

and enjoyment without repetitive, atypical flooding based upon the public representations of the

Federal Government. Tr. 225:10–226:14 (Ideker).

       64.     It cost the Idekers about $750 per acre to plant a crop of corn, and $550 per acre to

plant a crop of beans. The Idekers planted an average of 645 acres of corn and 733 acres of beans

each year for an average total planted acreage of 1,378 acres. So their total investment for planting

each year averaged $483,750 for corn and $403,150 for beans, for a total of $886,900. This in and

of itself represents a substantial business investment. Tr. 226:15-24 (Ideker).




                                                 16
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 29 of 184




       65.     After the MRRP flooding began in 2007, the Idekers took steps to prevent the

flooding and protect their property. These efforts included the rocking of the river bank to abate

erosion and preserve the mainline levee and river cabin/home situated close to the river. It also

included the repair of the existing levees breached or damaged as a result of the flooding, as well

as the building of new levees on the east side of the property – all at substantial expense. Tr.

227:11-19; 238:1-10 (Ideker).

       66.     The Idekers did not anticipate or expect the MRRP flooding. JX7 (Roger Ideker

1/29/20 Deposition, 86:21-87:16, per 7/30/20 Order [ECF 647]); Tr. 229:13-17 (Ideker).

               4.      The MRRP Is Continuing to Cause Additional Flooding on the
                       Property and the Flowage Easement Is Permanent

       67.     The Ideker Phase II Tract has flooded every year since 2014 through 2018, which

Roger Ideker described as being consistent with the MRRP flooding experienced between 2007

and 2014. Tr. 244:10–245:3 (Ideker).

       68.     In 2015, overbank flooding like that in previous years was again experienced over

the 55 acres on the west side of the farm outside the levee, with associated blocked drainage inside

the levee which adversely impacted farm efforts. There were no crops planted on the 55 acres at

the time. The new river home on the acreage, now setting at a rebuilt higher elevation, was not

damaged. Water again reached the base of the levee and was estimated at one foot over bank. Six

hundred to 700 acres of the interior farm was impacted by blocked drainage and seepage. Fifty to

60% of the farmable acreage flooded. Tr. 245:10-25 (Ideker).

       69.     In 2016, the flooding experienced was much like that in 2015, but worse. Overbank

flooding was experienced over the 55 acres on the west side of the farm outside the levee in May-

June 2016. Due to blocked interior drainage and seepage, 200 acres of cropland inside the levee

were not planted. No crops were planted on the 55 acres outside the levee next to the river. The



                                                17
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 30 of 184




interior farm was again impacted by blocked drainage and seepage. Over 800 acres of farmable

acreage flooded, or about 60% of the farm. Tr. 246:1-16 (Ideker).

       70.     In 2017, the flooding was very much like that of 2016 as the river continued to run

high. Overbank flooding occurred on the 55 acres without reaching the interior of the new river

home. No crops were planted on the 55 acres. Blocked drainage and seepage again resulted,

adversely impacting farm efforts. Over 800 acres of the farmable acreage flooded, or about 60%

of the farm. Tr. 246:17–247:1 (Ideker).

       71.     After experiencing repeated ongoing flooding in 2017, the ninth time in 11 years,

the Idekers made the decision to terminate their efforts to farm the land themselves and leased the

interior farm effective March 1, 2018, for $260 per acre. The 55 acres outside the levee, which

includes the new river home, were not part of the lease. The property was still under lease at the

time of trial. Tr. 227:4-10; 247:2-12 (Ideker).

       72.     In 2018, a high river for most of the year periodically flooded the 55 acres over

bank and created severe problems inside the levee with blocked drainage and seepage. Planting

was hampered and the harvest was delayed until late 2018. The Ideker drainage tubes were blocked

over 300 days during 2018. Flooding plagued the efforts to farm the entire year. Tr. 247:13-25;

248:3-6 (Ideker).

       73.     The erosion of the Johnson Tract immediately north and adjacent to the Ideker

Phase II Tract is illustrative of the ongoing results of the MRRP which seeks to create floodplain

connectivity. PX15 at USACE0001760 (2003 BiOp); PX18 at FWS_00039580-581 (March 2005

Overview Report). The Johnson Tract is seriously eroding and losing ground along the bank. Tr.

249:24–250:10 (Ideker); PX1579-D (photo of notch taken December 8, 2015, shows erosion

beginning in the bank due to notching, the Johnson drainage tube can still be seen in place, but




                                                  18
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 31 of 184




exposed); PX3204 and PX3205 (photos of the same Johnson Tract location as of November 23,

2018, prior to 2019 flooding, looking north from Ideker Phase II Tract to the Johnson property).

The Johnson land adjacent to the river, shown in the photos, was drastically cut further east

approximately 180 feet or more; the river has now cut due north of the Ideker river home and poses

a threat to take it out if not abated. Tr. 250:14–251:11; 252:19–253:4; 253:23–254:8 (Ideker).

       74.        No dikes or revetments have been restored near the Ideker Phase II Tract. The

Deroin Bend chute located on the east side of the river, north of the Ideker Phase II Tract, since

2017 is cutting a new side channel on the west or Nebraska side of the river, taking private land

and further widening the river in that locale. During high-water events, the chute directs water at

a high velocity toward and into the west bank. Tr. 258:12–259:5 (Ideker).

       75.        It will take years to reconstruct and rehabilitate the thousands of river control

structures up and down the river. Tr. 259:18-25 (Ideker).

       76.        The same new pattern of flooding caused by the MRRP from 2007-2014 has

continued ever since. This new pattern is different than before 2007. Blocked drainage on the

Bellwether properties since 2007 is now commonplace. The Ideker drainage conduits now block

at 9 feet on the Rulo gage whereas prior to 2007, the conduits blocked at 13 feet. Tr. 259:13-17;

263:17–264:1 (Ideker).

       77.        Communities bordering the river in Missouri, Iowa and Nebraska have been

destroyed or substantially destroyed since 2007 as a result of the ongoing flooding. Tr. 264:21–

266:7 (Ideker).

       78.        After the big flood of 2011, the Corps’ General McMahon told river residents,

including some of the Plaintiffs, to “do their part” and “move out.” Phase I Trial Tr. 3540; Phase

II Tr. 266:8-12 (Ideker).




                                                 19
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 32 of 184




               5.     Quantification of Losses by Dr. Bateman

       79.     The Ideker losses as identified by Plaintiff Ideker include crop losses, land

reclamation, flood prevention, structure and equipment losses and land loss, as well as interest on

the time value of money lost due to delay in reimbursement for the takings. Tr. 639:11-20 (Ideker).

       80.     The losses for the Ideker Phase II Tract due to the MRRP flooding total $4,036,234

without interest. Tr. 639:4-10, 666:16–668:25 (Bateman); PX3232 (Loss Chart).

       81.     The Ideker Phase II Tract corn losses, totaling $1,430,143 (PX3228), were

calculated by Dr. Bateman utilizing PX3227, PX3228, PX3302 (Charts). Tr. 640:9-18; 648:25–

649:5; 649:24–650:3 (Bateman). The Ideker Phase II Tract soybean losses, totaling $915,309, and

wheat and alfalfa losses totaling $43,200 (PX3229), were calculated by Dr. Bateman utilizing

PX3227, PX3230, PX3303 (Loss Charts). Tr. 652:21-25; 655:16-17, 22-24; 657:3-12; 658:16–

659:2 (Bateman). The Ideker Phase II Tract structure, equipment, reclamation, land loss and flood

prevention losses, totaling $1,647,582, are set forth in PX3231 (Chart); Tr. 659:22–662:15

(Bateman).

       82.     Ideker Farms utilized the Ideker family’s construction company, Ideker, Inc., to do

the renovation work on the Ideker Phase II Tract following the flood events. This work included

flood debris cleanup, removal of sand deposits, and repair, renovation and building of levees.

Ideker, Inc. billed Ideker Farms less than the Federal Government’s specified rates for which

Ideker, Inc. had performed work. The rate charged to Plaintiff Ideker Farms for this work, for

which a claim is brought herein, did not include any profit or overhead added to it, which Dr.

Bateman described as conservative. Tr. 242:5–243:2; 666:6-14 (Bateman).

       83.     The Ideker interest rate analysis, as conducted by Dr. Bateman, measures the

takings and the earnings year by year as they are invested 50/50 at the time of the takings in the

AGG and SPY ETFs, and also rebalanced at the end of each year. PX3233 (Interest Rate Analysis).


                                                20
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 33 of 184




The total fair market value of the takings losses sustained by the Ideker tract equates to $4,036,234;

and with interest, using the bond-equity interest calculations, compounded quarterly, total

$9,217,984 through June 30, 2020. Tr. 669:18-24 (Bateman); PX3234 (Loss Calculation Chart).

               6.        Valuation of Permanent Flowage Easement

                         a.    Roger Ideker’s Valuation of His Property

       84.     Farmland values in the Midwest began appreciating between 2006 and 2007. By

2010, as the authorized representative of the owner, Roger Ideker believes the Ideker Phase II

Tract had a value of $8,500 per acre. Due to the ongoing flooding along the river, the appreciation

of farmland near the river slowed between 2010 and 2014, while it continued to appreciate inland.

Tr. 249:9-16 (Ideker).

       85.     The productivity of the Plaintiffs’ Phase II Tracts has been hurt by the MRRP

flooding which has impacted their value. Tr. 257:3-6 (Ideker).

       86.     Farm machinery and equipment have become larger to enhance efficiency in

farming. Large tracts like the Ideker Phase II Tract are particularly useful in maximizing the

efficiencies made possible by the larger farm machinery, making larger tracts like the Ideker Phase

II Tract more valuable. Tr. 256:11–257:2 (Ideker).

       87.     Roger Ideker believes that the fair market value of the Ideker Phase II Tract as of

2010 would have been at least $8,500 per acre, and as of the end of 2014, at least $9,000 per acre.

Tr. 257:7-15; 257:21–258:2 (Ideker).

                         b.    Tim Keller’s Appraisal of the Ideker Farms Tract

       88.     Mr. Keller’s testimony was credible and reliable for the purpose of placing a fair

market value appraised value on the Ideker Farms and Buffalo Hollow Farms Phase II Tracts.




                                                 21
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 34 of 184




       89.    The improvements on the Ideker Farms Phase II Tract include a farm home, river

cabin/home, shop building, storage sheds, fuel tanks, grain bins and irrigation equipment. PX3269

and PX1579-A (Photos); Tr. 473:13-24 (Keller).

       90.    The Ideker levees, constructed by the family’s construction company, as stated

above, enhance the value of the property. Tr. 475:11-21 (Keller).

       91.    Mr. Keller, using the sales comparison approach, appraised the Ideker Farms Phase

II Tract at $8,250 per acre, or $12,330,000 as of December 31, 2014. PX3273 (Chart – Sales

Comparison Conclusions); Tr. 478:19-23; 480:3-13; 483:8-12 (Keller).

       92.    Mr. Keller placed the range in sale prices for Missouri River bottomland in

northeast Kansas and northwest Missouri to be between $6,500 per acre to $8,250 per acre. Tr.

483:13-17 (Keller).

                      c.     Government’s 2014 Acquisition of Land to Expand the
                             Thurnau Mitigation Site

       93.    On January 24, 2014, the Federal Government acquired a 120.88-acre tract of river

bottom farmland in Holt County west of Craig, Missouri, known as the “Holland Tract,” to expand

the Thurnau Wildlife Refuge which is located south and adjacent to the Ideker Phase II Tract. Tr.

478:25–480:12 (Keller).

       94.    PX3215 (USACE0251495, et seq.) is the documentation produced by the

Government related to this land purchase transaction, and PX3216 (Thurnau Appraisal) is the

appraisal of the property dated July 17, 2013, as requested by the Federal Government and

conducted by Government-chosen appraisers. Tr. 479:23–480:2 (Keller).

       95.    The Holland Tract was appraised at the request of the Corps using the Yellow Book

and an Agriculture Appraisal Report was prepared by the appraisers on July 22, 2013 (before this




                                               22
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 35 of 184




lawsuit was filed in March 2014), which provided the price the Government paid to acquire the

property. See PX3216 (Thurnau Appraisal) at USACE0251639, 0251649; Tr. 255:13-25 (Keller).

       96.     The July 17, 2013 appraisal of the Thurnau Tract by local appraisers selected by

the Federal Government and reviewed by a Government appraiser in Kansas City is significant,

not only in confirming the appraisals done in this case by Plaintiffs’ appraisers, but the

Government’s appraisal was done before this lawsuit was filed in March 2014.                  PX3216

(Appraisal); Tr. 479:8-12; 480:3-23; 482:19-25 (Keller).

       97.     The land sold for $950,000, or $7,851 per acre, plus $594 per acre to clean up sand

deposits left by the 2011 flood, for a total indicated price of $8,445 per acre. Tr. 479:8-13 (Keller);

Tr. 254:9-19 (Ideker); see PX165 at PLTF-00002061-65 (Aug. 2013 USACE Offer to Purchase

Ideker Property); PX3216 at USACE0251639, 0251643, 0251649 (Appraisal).

       98.     The Holland Tract was not irrigated, unlike both the Buffalo Hollow and Ideker

Farms tracts. Tr. 479:14-15 (Keller). Roger Ideker testified “our farm is substantially better” and

“should have been worth more.” Tr. 254:22–258:19 (Ideker); also see Tr. 168:14-24 (Schneider).

       99.     The purchase price for the Holland Tract is a very good indicator of the market

value the Government placed on Missouri River bottom farmland in that area at that time, and is

consistent with the appraisals of the Ideker and Buffalo Hollow Tracts. Tr. 479:16-22 (Keller).

                       d.      Dr. Babcock’s Valuation of the Permanent Flowage Easement

       100.    Dr. Babcock calculated the value of the Permanent Flowage Easement for the

Ideker Farms Phase II Tract to be $3,698,887. PX3360 and PX3364 (Charts); Tr. 1071:3-8;

1075:17-19; 1076:15-23 (Babcock).

               7.      Just Compensation Owed

       101.    Plaintiff Ideker’s total losses, without interest, pursuant to Dr. Bateman’s

calculations are $4,036,234. The loss calculation by Dr. Babcock for the value of the permanent


                                                  23
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 36 of 184




flowage easement equates to $3,698,887. The total losses, without interest, are $7,735,121.

PX3364 (Chart); Tr. 1075:17-19; 1076:15-23 (Babcock).

       102.    Plaintiff Ideker’s losses, with interest, using the AGG/SPY interest rates

compounded quarterly, as calculated by Dr. Bateman, are $9,217,984. Adding Dr. Babcock’s

valuation for the permanent flowage easement of $3,698,887, the total losses for Plaintiff Ideker

are $12,916,871. PX3365 (Chart); Tr. 1077:3-6, 10-17 (Babcock).

       103.    Plaintiff Ideker’s losses, using Moody’s Corporate Bond Index, compounded

quarterly, as calculated by Dr. Bateman, equate to $6,860,034. Adding the value of the permanent

flowage easement, as calculated by Dr. Babcock, $3,698,887, the total losses for Plaintiff Ideker

are $10,558,921. PX3365-A (Chart); Tr. 1077:18–1078:3 (Babcock).

       C.      Buffalo Hollow Farms Phase II Tract

               1.      Takings by Year

       104.    The Buffalo Hollow Farms Phase II Tract consists of 1,274 acres located in

Doniphan County, Kansas, north of Troy and adjacent to River Miles 475-478. See PX1707 and

PX1708 (Maps). The 800 acres adjacent to the river, protected by the private levee, are farmed.

There are 27 farmable acres outside the private levee on the river side. The land outside the levee

is being eroded by the river as the banks are no longer protected. The rest of the acreage, consisting

of 447 acres (35% or the tract) is river bluffs. The Schneider family lives in homes on the hillside

of the Phase II Tract in the bluffs. Tr. 142:12–143:1; 144:11-13 (Schneider).

       105.    The Phase II Tract is located across the river from a major wetland mitigation site,

Wolf Creek Bend. Further, 11 to 12 control structures (wing dikes/revetments) originally were

constructed adjacent to the property on the west side of the river, but were notched since 2004 as

part of an affirmative effort to expose the bank to erosion. There was no rebuilding of those river




                                                 24
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 37 of 184




control structures since trial in 2017. There has been further deterioration of those structures and

the river bank during 2018. Tr. 143:5-22 (Schneider).

       106.    The Schneiders completed construction of the private levee that protects the Phase

II Tract in 1985. Tr. 146:16-21 (Schneider).

       107.    The Corps approached Buffalo Hollow Farms in the 1990s with an interest in

purchasing the Phase II Tract in order to turn the ground into wetlands. See PX1725 and PX1726

(Government Overtures). The Government viewed the Phase II Tract as desirable for flooding and

widening the river due to the ongoing MRRP changes. Tr. 150:5-12 (Schneider).

       108.    The Schneiders did not begin questioning the cause of the flooding until the 2010

flood event. Sometime after that, the Schneiders became aware that the MRRP, the depriortization

of flood control, and changes made to river management in 2004, were possibly causing or

contributing to cause the changed pattern of ongoing flooding. They received confirmation that

the MRRP was causing the flooding in the latter half of 2013 from Plaintiffs’ experts. Tr. 150:22–

151:13 (Schneider).

       109.    The Buffalo Hollow Farms Phase II Tract has experienced atypical flooding since

2007 in all years except the drought years of 2009 and 2012. The severity of interference with the

Phase II Tract as a result of this flooding has been great. The farming since 2007 has been made

difficult and impossible at times due to the flooding. Tr. 152:19–153:3 (Schneider).

       110.    Not only has the flooding since 2007 been detrimental to the Schneiders’ farming

operations, it has substantially adversely impacted their use and enjoyment of the property for

hunting, fishing, four-wheeling and family events. Tr. 153:9–154:1 (Schneider).

       111.    Mr. Schneider opined that the actions by the Federal Government pursuant to the

MRRP caused all of the losses. Tr. 153:23–154:1 (Schneider).




                                                25
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 38 of 184




        112.    Beginning May 14, 2007, overbank flooding, blocked drainage and seepage

occurred on the Phase II Tract. The river was up against the levee 5 to 6 feet. There was seepage

up to 2 feet in depth on the inside of the levee with “spongy” soil. Standing water covered 25%

of the property inside the levee, and all but 2 to 3 acres outside the levee, but the remaining tillable

acreage was flooded by blocked drainage and/or low seepage. Tr. 154:9-19 (Schneider).

        113.    The Schneiders in 2007, ahead of the flooding, pulled the motors and control panels

from their irrigation equipment so the equipment would not be damaged. They also moved their

fuel and fertilizer tanks to higher ground. It takes 3 people a full day to get this done to avert

further damage and loss, and it takes 3 people two days to reinstall this equipment after the

flooding. The inundation was quite significant as crops were lost and there were lower yields on

the crops that survived. Top soil eroded. The Schneiders incurred expenses pumping water over

the levee. 100% of tillable ground was flooded, which is 65% of the Phase II Tract –all but the

river bluffs or hill ground. The inundation and residual effects to the ability to farm the land

exceeded 90 days. Tr. 154:20–155:13 (Schneider).

        114.    Flooding again occurred in 2008 from May 30 through June 21. Overbank flooding

was experienced outside the levee, with water 5 to 6 feet deep on the levee. Seepage and blocked

drainage occurred inside the levee, with saturated soils 1 to 2 feet deep. 50% of the farm property

inside the levee was covered by water, and all but 2 to 3 acres of land outside the levee was covered

with water. Blocked drainage and/or seepage inundated the remainder of the tillable acreage. Tr.

155:17–156:3 (Schneider).

        115.    In 2008, once again the Schneiders removed the equipment and control panels from

the irrigation equipment, and moved the fuel and fertilizer tanks to higher ground to avert damage

and loss. Crops were lost, and for the crops that were raised, they resulted in lower yields. Top




                                                  26
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 39 of 184




soil again eroded. Pumping expense was again incurred with considerable cleanup of debris.

100% of tillable ground was flooded. In the fall of 2008, to enhance drainage in light of the

flooding, the Schneiders installed 280 feet of 24-foot drainage tile parallel to the existing smaller

drain at a cost of $7,194. The inundation and residual effects to the ability to farm the land

exceeded 90 days. Tr. 156:4-18 (Schneider).

       116.    In 2010, the Phase II Tract was again inundated with floodwaters June 11 through

August 20. Water was 6 feet high up against the levee. Seepage and blocked drainage flooding

occurred inside the levee, saturating soils 1 to 3 feet deep. Standing water covered 75% of the

farm inside the levee, and all land outside the levee. The remaining tillable acreage was flooded

by blocked drainage and/or seepage. Tr. 156:19–157:8 (Schneider).

       117.    The Schneiders’ irrigation equipment and control panels were again broken down

and removed in 2010. Their fuel and fertilizer tanks were moved to avert damage and loss. Crops

were lost and those that survived had much lower yields. Top soil eroded significantly. Pumping

expense was incurred, and there was considerable expense associated with debris cleanup. 100%

of the tillable ground was flooded. In the fall of 2010, the Schneiders cut a new drainage ditch on

the southeastern part of their farm so that water would pool in the main drainage ditch and they

could pump the water out. The total cost of these efforts exceeded $4,000. The inundation and

residual effects to the ability to farm the land exceeded 120 days. Tr. 157:9–158:1 (Schneider).

       118.    There was flooding on the Buffalo Hollow Farms Phase II Tract in 2013 and 2014,

from late May through early June. Overbank flooding occurred over all but 2 to 3 acres outside

the levee, with 1 to 2 feet of floodwater up against the levee. Tr. 158:6-15 (Schneider).

       119.    In 2013 and 2014, all acres outside the levee were covered with water. Blocked

drainage and/or seepage occurred inside the levee over at least 70% of the tillable acres on the east




                                                 27
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 40 of 184




side closest to the levee. Pumping expense was incurred. Crops were lost, and yields and top soil

were adversely impacted. The inundation and residual effects to the ability to farm the land

exceeded 60 days in each 2013 and 2014. Tr. 158:16-25 (Schneider).

       120.    In the fall of 2014, the Schneiders continued to try to cope with the ongoing

flooding and hauled dirt from the bluff to low areas to facilitate drainage at a cost of $17,500. Tr.

159:1-5 (Schneider).

               2.      Historic Flooding

       121.    The Buffalo Hollow Phase II Tract significantly flooded in 1952 and 1967 prior to

the mainstem system becoming fully operational, and then in 1973, 1984 and 1993. The 1973 and

1984 flood events took place before the private levee was fully completed. Any other flooding

from 1967 to 2007 was not significant and nothing like what they have experienced since 2007. If

Buffalo Hollow had blocked drainage or seepage, it did not last long or adversely impact farming

operations. This is consistent with the testimony from other Bellwether Plaintiffs given in Phase

I, including nearby Plaintiffs. Tr. 146:22–147:4; 167:3-15 (Schneider).

       122.    Buffalo Hollow Farms did not suffer any significant flooding in the ’80s and ’90s,

as the Government claims, other than in 1984 and 1993. Mr. Schneider cannot remember any time

prior to 2007 that water stayed on their farm more than five days. If they had significant flooding,

he would have remembered. A big difference is that before the MRRP, the river would rise slowly

and then drop quickly. Flooding was infrequent. Now under the MRRP, the river rises fast but

drops slowly. As a result, the inundation is much more severe. Tr. 167:16–168:3 (Schneider).

       123.    Mr. Schneider remembers that they did not flood in 1997 when they experienced

the highest runoff in history to that point. Tr. 168:4-8 (Schneider).




                                                 28
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 41 of 184




       124.    It takes a high river staying up 5-7 days against a levee for seepage to occur.

Duration is significant. JX8 (Ron Schneider 1/27/20 Deposition, 110:9-25, per 7/30/20 Order

[ECF 647]).

               3.      Reasonable Investment-Backed Expectations

       125.    The Schneider family originally acquired the Phase II Tract in 1962, believing that

the new publicized flood protection to be provided by the Federal Government through new dams

and reservoirs, and the BSNP, would allow the ground adjacent to the river to be productive and

otherwise free from the frequent flooding that had been experienced up until that time. The

Schneiders relied in good faith on the Government’s public representations that flooding would

abate. Tr. 145:13-20; 146:2-5 (Schneider).

       126.    Buffalo Hollow Ranch transferred title to the Representative Property to Buffalo

Hollow Farms in July 2009. Buffalo Hollow Farms absorbed Buffalo Hollow Ranch. Gerald

Schneider, Ron Schneider’s father, owned both dating back years. No money was exchanged for

the transfer of title. JX8 (Ron Schneider 1/27/20 Deposition, 19:13-21, 20:18-21:14, per 7/30/20

Order [ECF 647]).

       127.    The Schneiders have invested millions of dollars in the land since acquisition. But

for the many Government public assurances of flood control and enhanced flood protection

beginning during the last century, the Schneiders and Buffalo Hollow Farms would not have

invested in the property as they have done. Tr. 146:6-12 (Schneider).

       128.    Based upon the Schneiders’ long experience with the Phase II Tract prior to 2007,

they expected the farm to be productive each year and experience wet years, approximately once

per decade. Tr. 147:12-18. (Schneider)

       129.     It costs Buffalo Hollow Farms $670 per acre to plant a crop of corn on 579 acres,

and $450 per acre to plant a crop of beans on 248 acres, exclusive of labor costs. So the Schneiders’


                                                 29
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 42 of 184




total investment for crops per year, exclusive of labor costs, is approximately $500,000. This in

and of itself represents a substantial business investment, in reliance on the flood control they

experienced prior to 2007. The Schneiders’ substantial investment of millions of dollars in the land

for farming since acquisition makes it economically difficult to simply quit trying to farm the

ground. Tr. 149:11–150:4 (Schneider).

        130.    The Schneiders’ expectations for their Phase II Tract remained the same until at

least 2011. The flooding impacts of the MRRP and the deprioritization of flood control came as a

surprise to them. Tr. 151:14-19 (Schneider).

        131.    The Schneiders did not read anything about the MRRP until after the flood in 2011.

JX8 (Ron Schneider 1/27/20 Deposition, 68:24–70:7, 86:6-13, per 7/30/20 Order [ECF 647]).

                4.      The MRRP Is Continuing to Cause Additional Flooding on the
                        Property and the Flowage Easement Is Permanent

        132.    When blocked drainage or seepage was experienced by the Schneiders on the Phase

II Tract prior to 2007, it was not significant or anything like what has been experienced since 2007;

it was less frequent, it did not last long, and it did not significantly impact their farming operations.

Tr. 147:5-11 (Schneider).

        133.    In 2015, flooding occurred on two separate occasions in June lasting up to 10 days.

There was overbank flooding outside the levee, with 1 to 2 feet of water up against the levee.

Seepage and blocked drainage occurred inside the levee. They pumped water off the field for 142

hours at a cost of $12,780. Crops were impaired and/or lost. On December 16, water was over

bank up against their levee. The Schneiders used a skid loader to clean up the debris. This event

was very much like 2013 and 2014. Tr. 159:20–160:7 (Schneider).

        134.    In 2016, flooding against took place May 10 through 31. Seepage and blocked

drainage resulted. There was standing water inside the levee which again required pumping. Crops



                                                   30
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 43 of 184




had to be replanted and planting was delayed. There were other instances of blocked drainage that

took place, but the flooding in May was particularly significant. Tr. 160:8-16 (Schneider).

       135.    In 2017, the river ran high, blocking drainage and causing seepage problems most

of the summer. This was longer-lasting than the previous two years, and extensive pumping efforts

in May were undertaken and continued. There was overbank flooding outside the levee. 50% of

their crops outside the levee were lost. Tr. 160:17–161:2 (Schneider).

       136.    In 2018, the river ran above normal most of the year, blocking drainage for over

100 days in the summer, fall, and into December. Harvest efforts were significantly impaired.

Extensive pumping (90 hours) was undertaken, but at times was not feasible. Overbank flooding

outside of the levee occurred. Blocked drainage and seepage occurred again inside the levee

constantly for six months. 70% of the crops outside the levee were lost. Pumping has become

commonplace and, of course, pumping is very expensive. Tr. 161:3-162:2 (Schneider).

       137.    Based upon Mr. Schneider’s personal ongoing observation of the river on a daily

basis, the efforts of the Corps in conjunction with the MRRP, which includes the BSNP Mitigation

Project, have continued since 2014 and are ongoing. The river bank is no longer protected from

erosion as it was prior to 2004. The wing dikes adjacent to or near the Buffalo Hollow Farms

Phase II Tract are essentially gone; they are of no benefit whatsoever in protecting the bank from

erosion. Tr. 165:16–166:14 (Schneider).

       138.    The river runs higher than it did prior to 2004. Once they get flooding the water

stays much longer than before. Buffalo Hollow Farms is now flood-prone by overbank flooding

and/or blocked drainage and/or seepage. Moreover, crop insurance payments continue to increase,

and because of the lost productivity, the benefits received decrease. So they are paying more for

less. Tr. 166:15–167:1 (Schneider).




                                               31
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 44 of 184




       139.    The river changed after the advent of the MRRP in 2004. This includes a river

running higher, rising faster, reaching higher peaks, and staying on the land much longer. Buffalo

Hollow Farms’ drainage culvert is now blocked much more frequently and for prolonged periods

of time. They flood each year. Tr. 168:19–169:4 (Schneider).

               5.     Quantification of Losses by Dr. Bateman

       140.    The Buffalo Hollow Phase II Tract flooded in 2007, 2008, 2010, 2013 and 2014.

Tr. 678:17-19; 684:12–687:17 (Bateman).

       141.    The MRRP floodwaters and residual effects impacting Buffalo Hollow Farms’

ability to farm the land exceeded 90 days in 2007; 90 days in 2008; 120 days in 2010; and 60 days

in each 2013 and 2014. Tr. 684:12–686:21 (Bateman).

       142.    The Buffalo Hollow losses due to the MRRP flooding as calculated by Dr. Bateman

total $1,069,000 without interest. Tr. 687:21–688:6 (Bateman); PX3239 (Loss Calculation Chart).

       143.    The Buffalo Hollow Phase II Tract losses due to the MRRP flooding, as identified

by Plaintiff Buffalo Hollow, include crop losses for corn, soybeans, and alfalfa; equipment,

reclamation, and flood prevention; and interest on the time value of money lost due to the delay in

reimbursement for the takings. Tr. 689:15–696:25 (Bateman).

       144.    Dr. Bateman utilized crop information provided by Buffalo Hollow Farms to

calculate the crop losses. Tr. 687:21–688:24 (Bateman); PX3237 (Buffalo Hollow Interrogatory

Responses).

       145.    The total crop losses for Buffalo Hollow Farms for all MRRP flood years for corn

total $1,069,000. Tr. 687:21–688:6 (Bateman); PX3236, PX3304, PX3305 (Charts).

       146.    The soybean dollar losses derived from the actual trend yield differences multiplied

by the acres and price are presented in the soybean table on PX3236. Soybean losses due to

reduced yields total $168,839. Tr. 689:15–690:12 (Bateman). The MRRP flooding prevented


                                                32
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 45 of 184




plantings of alfalfa and bromage on the Buffalo Hollow Phase II Tract. Those losses total $2,550

for alfalfa in 2010 and $2,220 for bromage in 2013. Tr. 692:9-18 (Bateman); PX3236 (Loss

Chart).

          147.   The total fair market value of the takings losses sustained by Buffalo Hollow Farms

equates to $1,068,789; and with interest at the stocks and bonds rates compounded quarterly, the

losses total $2,340,110 as calculated through June 2020. Tr. 711:6-12 (Bateman); PX3247-A

(Loss Calculation Chart).

                 6.     Valuation of Permanent Flowage Easement

                        a.      Ron Schneider’s Valuation of the Buffalo Hollow Tract

          148.   Like other farmers, the Schneiders try to stay apprised of farmland values on both

sides of the river. Starting in 2006-2007, farm values in the Midwest started appreciating

significantly. As of 2010, the value of their 800 acres would have been $7,900 per acre, our land

outside the levee $3,500 per acre, and the hill ground $2,500 per acre. Land along the river did

not appreciate much after 2010. However, land that was away from the river and not subject to

flooding continued to appreciate. Tr. 162:25–163:11 (Schneider).

          149.   The Schneiders’ farmable ground is particularly suitable for farming with large

equipment which affords efficiencies. Their ground is irrigated, which adds to its productivity and

value. The Schneiders have invested heavily in the building of their private levee without help

from any government entity in order to provide flood protection for their farm. The levee also

increases the land’s value. Tr. 163:25–164:2, 7-14 (Schneider).

          150.   Based upon the sales and knowledge of their farm in the area, it is Mr. Schneider’s

opinion, as the authorized designee of the owner of the property, that as of the end of 2014, the

800 acres of farmable ground of their Phase II Tract inside the levee would have a fair market

value of $8,000 per acre. It is his further opinion that the value of their farmable ground lying


                                                 33
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 46 of 184




outside the levee would have a fair market value of $3,500 per acre, and the hill ground would be

valued at $2,500 per acre, exclusive of their homes and the substantial investment they have in

their shop and equipment housing structures. Tr. 164:15–165:3 (Schneider).

                      b.      Tim Keller’s Appraisal of the Buffalo Hollow Farms Tract

       151.    The appraised fair market value using the sales comparison approach of the Buffalo

Hollow Farms Phase II Tract was $8,000 per acre or $6,230,000 for the bottomland, $2,500 per

acre or $1,240,000 for the upland, for a total value of $7,470,000. PX3266 (Chart – Sales

Comparison Conclusions); Tr. 470:2-14; 483:1-7 (Keller).

       152.    Mr. Keller placed the range in prices for Missouri River bottomland in Northeast

Kansas and Northwest Missouri between $6,500 per acre to $8,250 per acre. Tr. 483:14-17

(Keller).

                      c.      Dr. Babcock’s Valuation of the Permanent Flowage Easement

       153.    Dr. Babcock calculated the value of the Permanent Flowage Easement for the

Buffalo Hollow Phase II Tract to be $1,868,928. PX3360, PX3364 (Charts); Tr. 1071:3-8;

1075:17-19; 1076:15-23 (Babcock).

               7.     Total Just Compensation Owed

       154.    Plaintiff Buffalo Hollow’s’ total losses, without interest, pursuant to Dr. Bateman’s

calculations are $1,068,769. The loss calculation by Dr. Babcock for the value of the permanent

flowage easement equates to $1,868,928. The total losses, without interest, are $2,937,697.

PX3364 (Chart); Tr. 1075:17-19; 1076:15-23 (Babcock).

       155.    Plaintiff Buffalo Hollow’s losses, with interest, using the AGG/SPY interest rates

compounded quarterly, as calculated by Dr. Bateman, are $2,340,110. Adding Dr. Babcock’s

valuation for the permanent flowage easement of $1,868,928, the total losses for Plaintiff Buffalo

Hollow are $4,209,038. PX3365 (Chart); Tr. 1077:3-6, 10-17 (Babcock).


                                                34
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 47 of 184




       156.    Plaintiff Buffalo Hollow’s losses, using Moody’s Corporate Bond Index,

compounded quarterly, as calculated by Dr. Bateman, equate to $1,844,487. Adding the value of

the permanent flowage easement, as calculated by Dr. Babcock, $1,868,928, the total losses for

Plaintiff Buffalo Hollow are $3,713,415. PX3365-A (Chart); Tr. 1077:18–1078:3 (Babcock).

       D.      Credibility of Plaintiffs

       157.    The Court finds the testimony of the Plaintiffs is credible and reasonable.

       158.    The Government’s Phase II evidence attested to the Plaintiffs’ credibility. See, e.g.,

Tr. 1999:14–2000:3 (Jones); 1307:9-19, 1329:13-18 (Kelman); 1397:22-24 (Remus); 2268:23–

2269:8 (Earles).


II.    GENERAL FACTS REGARDING PLAINTIFFS’ REASONABLE INVESTMENT-
       BACKED EXPECTATIONS

       A.      Plaintiffs Purchased and Developed Properties Because of Mainstem System
               and BSNP

       159.    Plaintiffs each had reasonable investment-backed expectations that the flooding

pattern of the river established after the mainstem system became operational in 1967 and the

BSNP would continue. They did not expect that a new flooding pattern would result after the

adoption of the MRRP in 2004. See ¶¶ 10-12, 14 (Adkins); ¶¶ 63-69 (Ideker); ¶¶ 128-134

(Schneider); infra.

       160.    By investing in projects like the Pick-Sloan project, the Federal Government was

trying to incentivize people to build their lives and livelihoods around those sorts of projects. Tr.

2097:20-25 (Jones); PX16 (2002 NRC Study).

       B.      The Government’s Admissions and Publications Support That Conclusion

               1.      Government Admissions




                                                 35
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 48 of 184




         161.   The United States admits that one of the multiple purposes of constructing the

mainstem system and the purpose of constructing levees in the Missouri River Basin was to

provide increased flood control compared to conditions before these projects were constructed; the

Corps has made public its efforts. Tr. 31:16–32:8; JX2 (1st RfA, #18, per 7/30/20 Order [ECF

647]).

         162.   The United States admits that during the 20th Century, the prevailing aim of the

nation’s floodplain management policy was to reduce flood damages, primarily through levees,

the upstream retention of water in reservoirs, and other structural measures, and the development,

both public and private, of the Missouri River Basin was a reason for those projects. JX4 (David

Ponganis Rule 30(b)(6) Deposition, per 7/30/20 Order [ECF 647]); Phase I Tr. 21:9-22:4, 24:25–

25:10.

         163.   The United States admits that the BSNP project set a center line alignment for the

river that was predictable and facilitated the development of the Missouri River Basin. JX5 (Eric

Shumate Rule 30(b)(6) Deposition, per 7/30/20 Order [ECF 647]); Phase I Tr. 42:7-23.

         164.   The United States admits expectations arose that people would be protected from

flooding along the river. PX27 (1/27/92 GAO Report to Congress); PX916 (Ponganis 11/09/15

Rule 30(b)(6) Deposition, 148:16–149:12, 21-22); 3/01/17 Final Pre-Trial Order [ECF 220].

         165.   As time passed following the construction of the mainstem system and the BSNP,

the idea that lands next to the river were flood free caused developers to move in; it was the

Congressional expectation that the public and investors would invest in the region because there

was going to be more stability in the river and, therefore, people could farm and build next to the

river. PX18 at PLTF-00005755 (March 2005 U.S. Dept. of Interior Overview Report); PX916




                                                36
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 49 of 184




(Ponganis 11/09/15 Rule 30(b)(6) Deposition, 196:23–197:2, 197:8, 11–198:3, 199:13–200:3);

3/01/17 Final Pre-Trial Order [ECF 220].

       166.    The United States admits the reason for construction of the mainstem system and

channelization under the BSNP was to facilitate public and private development.             PX916

(Ponganis 11/09/15 Rule 30(b)(6) Deposition, 192:12–193:19); 3/01/17 Final Pre-Trial Order

[ECF 220].

       167.    The United States admits channelization “allowed the development and settlement

of 95% of the floodplain.” PX18 (Mar 2005 U.S. Dept. of Interior Overview Report); PX916

(Ponganis 11/09/15 Rule 30(b)(6) Deposition, 99:1, 101:23–103:6); 3/01/17 Final Pre-Trial Order

[ECF 220].

       168.    “The river’s periodic flooding also greatly reduced, and even eliminated, in

stretches under the dams’ stabilizing influences.” PX16 (2003 NRC Study); PX918 (Jody Farhat

11/10/15 Rule 30(b)(6) Deposition, 74:8-75:19); 3/01/17 Final Pre-Trial Order [ECF 220].

               2.      Publications and Statements by Government Officials

       169.    The 2002 National Research Council Study (PX16) provides in part: “But by the

20th Century … the Federal Government realized that more substantial government intervention

will be necessary to encourage and sustain further settlement and economic development in the

vast, harsh portions of the Basin.” (PLTF-00003127) “However, the land between federal levees

and the river has been farmed, and expectations consequently arose to protect this land, as well as

those lands behind the levees.…” (PLTF-00003229); JX9 (per 7/30/20 Order [ECF 647]).

       170.    The U.S. Department of Interior Overview Report, March 2005 (PX18) provides

in part: “After the closing of the dams, the vast lands were cleared for agricultural production ...

As time passed, the idea that these lands were flood-free caused developers to move in, thus




                                                37
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 50 of 184




supplementing the demands for bank stabilization projects.” PX18 at PLTF-00005755; PX24 at

PLTF-00008263, PX25, PX26 (USACE Statements); PX3012 (News Article); DX552 at

USACE2331484 (USACE Jan. 1976 Report); JX9 (all per 7/30/20 Order [ECF 647]).

       171.    “The very goal of the Pick-Sloan Plan was to increase investment in the Missouri

River Basin, including for agricultural use.” Phase I Trial Testimony of John Remus (8305:3-25).

       C.      Mr. Jonathan Jones’ Testimony Is Not Persuasive Evidence to the Contrary

       172.    The Government’s expert witness on expectations, Mr. Jonathan Jones, after being

asked if the Plaintiffs’ expectations were unreasonable, testified as follows: “I think what you’re

asking me is when they say they did not expect, as of 2007, to flood in the way they did post-2007,

I have no reason to doubt they were telling the truth.” Tr. 1999:14–2000:3 (Jones).

       173.    Mr. Jones, whose testimony is more extensively addressed infra at Section

V.B.2.b., purported to perform a “literature review” of historical documents regarding government

communications regarding flood risk but has no formal training as a historian or psychologist (or

in any social sciences). Tr. 2092:14-2093:6. Moreover, for this “review,” the DOJ acted as the

conduit from the Corps staff to Mr. Jones and his staff, and provided documents that had been

hand selected by the DOJ and the Corps for Mr. Jones’ review. Tr. 2093:7-24.

       174.    Mr. Jones implied that the fact that he neglected to include in his testimony any

statements from the Government about how residents have come to expect flood protection was

not a conscious decision. Tr. 2093:25-2094:21. This testimony was not credible. Mr. Jones was

shown a statement by the President of the United States himself (PX3007, Eisenhower), about how

flooding expectations will adjust to improvements in flood control. While Mr. Jones admitted that

the statement related to flooding expectations adjusting to improvements in flood control, and

admitted that it would have been relevant to what he set out to research through his “literature

review,” he did not include it. Tr. 2094:25-2096:20. Mr. Jones was shown a document from the


                                                38
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 51 of 184




National Research Council (PX16, 2002 NRC), for which Mr. Jones testified to having great

respect, and he acknowledged stood for the proposition that the Federal Government invested in

the Pick-Sloan Project to incentivize people to build their lives and livelihoods around those types

of projects. Tr. 2096:23-2097:25.

       175.    Mr. Jones neglected to include the admission that, “The system was designed to

protect farmland and developments landward, not riverward of the levee. However, the land

between federal levees and the river has been farmed and expectations consequently arose to

protect this land as well as those lands behind the levees.” Tr. 2096:21–2099:9; PX16 (2002 NRC).

       176.    Mr. Jones acknowledged that, after the BSNP, farm development investment

followed. Tr. 2100:1-3; PX8 (1990 USFWS BiOp).

       177.    Mr. Jones acknowledged that reasonable investment-backed expectations can arise

from enhanced flood control that does not rise to the level of complete protection from all floods.

Tr. 2100:16–2101:13.

       178.    Mr. Jones acknowledged that an “important part” of his conclusions about

Plaintiffs’ expectations was his belief that those expectations would have been formed, in part,

based upon flooding patterns that predated completion of the dams. Tr. 2067:7–2071:1.

       D.      Dr. Ari Kelman’s Testimony Is Not Persuasive Evidence to the Contrary

       179.    Dr. Kelman is a history professor. He is not a hydrologist, economist, engineer,

psychologist or psychiatrist, and is not licensed by any governmental entity or agency. Tr. 1296:5-

13, 19-22.

       180.    Dr. Kelman has never lived on the Missouri River, farmed on the river, or owned

any property on the river. He did not witness any of the flooding on the river from 2004 through

2014, nor any flooding along the Missouri River prior to 2004 for which he relies for his opinions.

Tr. 1303:24–1304:7, 16-19.


                                                39
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 52 of 184




       181.     Dr. Kelman conducted no interviews with anyone in conjunction with forming his

opinions. His opinions were based solely on the review of documents concerning historical events.

Tr. 1312:24–1313:7. A significant number of the documents he reviewed and relied upon were

authored by the Government and written from the perspective of the Government. Tr. 1302:9–

1303:1, 10-16; 1314:8-21.

       182.    Dr. Kelman did not interview the Plaintiffs to ask them about their expectations of

flooding for any given period of time, including the flooding from 2004 through 2014. So he does

not know if the Plaintiffs were aware of the historical events on which he chose to base his opinions

as to their expectations of flooding. Dr. Kelman agrees that in ascertaining the Plaintiffs’

understanding or awareness of historical events that would shape their reasonable expectations of

flooding, and understands the opinions he offers are contrary to the Plaintiffs’ expressed

expectations pertaining to flooding along the river. Tr. 1302:9–1303:1, 10-16; 1312:4-17.

       183.    The period of time Dr. Kelman focused on for his review was the end of the 19th

Century through approximately the end of the 20th Century. Dr. Kelman started his research

investigation at a timeframe beginning July 1867. He did no research regarding the Plaintiffs’

reasonable expectations of flooding as of the 21st Century, specifically as to flooding from 2007

through 2014. Tr. 1323:7–1324:12; 1331:10–1332:3.

       184.    Dr. Kelman briefly reviewed the MRRP changes, but those changes did not play a

major role in him forming his opinions. He did not address the U.S. Fish and Wildlife Biological

Opinions of 2000 or 2003, and he did not rely upon the 2004 Record of Decision by the Corps

adopting the MRRP. He did not review the Court’s opinion in the case of In Re. Operation of the

Missouri System Litigation authored by Judge Magnuson. Tr. 1315:5-16; 1316:2–1317:13.




                                                 40
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 53 of 184




       185.    Newspaper articles played a major role in his opinions. However, Dr. Kelman did

not believe the newspaper article (PX3012), quoting Brigadier General Lewis A. Pick of the

USACE stating that “we can control every drop of that water,” was relevant. Tr. 1317:14-18;

1318:1-4, 11–1320:4; 1322:11-17.

       186.    Expectations change with policies and behavior of the river, according to Dr.

Kelman. Tr. 1325:20-22; 1329:1-5.

       187.    Dr. Kelman, was aware of Roger Ideker’s testimony that the Ideker Phase II Tract

was purchased and developed because of the mainstem system and BSNP, and “I took him at his

word. Tr. 1329:13-18 (Kelman).

       E.      Mr. Eric Shumate’s Testimony Is Not Persuasive Evidence to the Contrary

       188.    Mr. Shumate described eight USACE documents, but in each and every instance,

he could not establish that any Plaintiff had knowledge of the document so as to influence their

expectations. Tr. 1539 – 1545; and see, e.g., 1541:14-25.

       189.    DX0875-00023 refers to a letter from Congressman Jerry Litton to the Corps in

1974. DX095-00020 is a news article relating flooding problems at Big Lake in 1974. DX0975-

0004 and DX0975-0005 are letters pertaining to Holt County, Missouri flooding in 1974.

Residents of Holt County, Missouri, were upset in 1974 due to the flooding being experienced at

that time. But at that time, no public levee had been built in Holt County leaving the Holt County

residents including Big Lake, Missouri, unprotected. Tr. 1545:15–1550:24 (Shumate).

       F.      Mr. Dan Pridal’s Testimony Is Not Persuasive Evidence to the Contrary

       190.    The “stage trends” presented by Mr. Pridal were from the 1970s to 2004, and were

previously presented to the Court in Phase I. No stage trends were presented after 2004. Thus,

the stage trends presented were all prior to the implementation of the MRRP in 2004. There is no

evidence before the Court whether any Plaintiffs knew about these stage trends reports presented


                                               41
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 54 of 184




by Mr. Pridal. Tr. 1476:14–1477:25; 1478:15–1479:3 (Pridal); see also JX7 (Roger Ideker

1/29/20 Deposition, 86:21-87:16, per 7/30/20 Order [ECF 647]).

       191.    The flooding patterns of the Missouri River changed in the 1970s because of the

mainstem system, the BSNP channel, and the levees. These changes resulted in extensive use of

the floodplain immediately adjacent to the Missouri River channel downstream of the dams. Tr.

1480:6-9; 1480:23–1481:3 (Pridal).


III.   GENERAL FACTS REGARDING PLAINTIFFS’ HISTORIC FLOODING

       A.      Government Witnesses Provide No Evidence of Historical Flooding That
               Contradicts Plaintiffs’ Testimony

       192.    The Plaintiffs’ accounts of flooding prior to 2007 are consistent with the Corps’

accounts of same. Tr. 1531:7–1533:14 (Shumate); 1484:1-15 (Pridal); 2709:21–2710:1 (Zanoni).

       193.    Based upon a review of the Corps’ records, historic flooding along the Missouri

River occurred in 1952, 1973, 1978, and only twice after the BSNP was completed in 1980: 1984

and 1993, but not in 1997 which was the highest runoff in history to that point. Tr. 1531:7–

1533:14; PX3678 (Shumate, Slides 34-35; Phase I Tr.); Eric Shumate, Chief, Hydrologic

Engineering Branch, Kansas City District, USACE; (Phase I Tr. 8803:22–8804:2, 13–8805:13).

       194.    USACE’s Shumate testified that there was no flooding in 1997. Tr. 1531:7–

1533:14. Jody Farhat testified in Phase I that although 1997 was the largest runoff year since 1898,

the Corps was guided by the 1979 Manual and “There was very little flooding.” PX918 (Jody

Farhat 11/10/15 Rule 30(b)(6) Deposition, 79:17–80:22); 3/01/17 Pre-Trial Order [ECF 220].

       195.    Between 1952 and 1993, there were only four significant floods that occurred on

the Missouri River between Sioux City and Rulo, Nebraska. Dan Pridal, Chief, River and

Engineering Section, Omaha District, USACE. Tr. 1484:1-15.




                                                42
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 55 of 184




       196.    The USACE Omaha District Office prepares post-flood reports following extreme

weather events, and those reports included 1984, 1993 and 1997. (Pridal, Slide 38); Tr. 1453:7-22.

However, Plaintiffs’ tracts did not flood in 1997. Tr. 57:8-16 (Adkins); 261:8-13 (Ideker); 146:22–

147:4 (Schneider).

       197.    Mr. Remus does not contest the flooding Plaintiffs claim occurred on their

properties. Tr. 1397:22-24 (Remus).

       198.    Mr. Remus has no firsthand or personal knowledge of any flooding that occurred

prior to 1987. He has no knowledge of what happened on any given property. Mr. Remus does

not know what flooding did or did not occur on any given property in any of the years addressed

to the Court during his testimony in Phase II, and he could not tell the Court what flooding did or

did not occur on any of the Phase II Tracts. Tr. 1418:23–1419:23 (Remus).

       199.    Dr. Robert Holmes offered no opinions on historic flooding, causation, duration, or

the frequency of flooding. Tr. 1593:3-9. His modeling was also not for the purpose of predicting

or determining when flooding occurred. Tr. 1767:21–1768:5. He did no assessment of the

Bellwether properties. Tr. 1771:13-15.

       200.    Mr. Jonathan Jones had no substantive evidence to offer as to when any Plaintiff

flooded. Tr. 2006:3-19. He did no analysis to determine flooding (Tr. 2010:22-25), and offered

no opinions on flooding. Tr. 2061:15-16. He was aware of no evidence beyond the Plaintiffs’

own testimony about when their properties flooded. Tr. 2007:20-24. Mr. Jones is not offering any

type of analysis that could build on his opinions regarding days of exceedance to assess actual

flooding, and is aware of no expert who could do so nor any formula to translate threshold elevation

exceedances into flooding actually experienced. Tr. 2010:18–2011:20.




                                                43
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 56 of 184




       201.    Dr. Earles was strictly a rebuttal witness to rebut Dr. Mays, and did not evaluate

flooding. Tr. 2171:4-6; 2273:7-8. He believed the Phase II Plaintiffs testified truthfully and

acknowledged that none of his opinions contradict the Plaintiffs’ testimony that flooding as a result

of the MRRP is more frequent than before on the Phase II Bellwether Tracts. Tr. 2268:23–2269:8;

2273:2-7.

       202.    Mr. Zanoni agreed that the crop insurance records are consistent with the Plaintiffs’

testimony regarding prior flooding. Tr. 2709:21–2710:1.


IV.    GENERAL FACTS REGARDING THE CONTINUATION OF THE MRRP AND
       ITS FLOODING RESULTING IN A PERMANENT FLOWAGE EASEMENT

       A.      Dr. Larry Mays

       203.    Dr. Mays’ testimony and opinions are credible and reliable.

               1.      Qualifications

       204.    Dr. Mays, Plaintiffs’ Phase II hydrology and engineering expert, is a registered

professional hydrologist, a registered professional engineer in California, Arizona, and Texas, and

one of the world’s foremost authorities on hydrology. Tr. 813:1-5 (Mays); PX3443 (Mays’ CV).

       205.    Dr. Mays’ extensive academic and professional experience spans 43 years, and he

is currently a Professor Emeritus at Arizona State University, School of Sustainable Engineering

and the Built Environment. Tr. 813:6-15 (Mays). He is the author, co-author, or editor-in-chief of

24 books. Tr. 814:15-25 (Mays).

       206.    Dr. Mays has also consulted with many different Government agencies and

industries to offer his expertise in flood control systems. Some of these organizations include the

U.S. Army Corps of Engineers Waterways Experiment Station, the State of Texas Attorney

General’s Office, and the American Water Works Association. In recognition of his contributions




                                                 44
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 57 of 184




to the field of hydrology, he has received numerous high honors and distinctions in the profession.

Tr. 815:7-21; 819:2-22 (Mays); PX3443 (Dr. Mays’ CV).

               2.      Opinions

       207.    Dr. Mays testified that in short, the MRRP’s goal is to “retransform the [R]iver

back to its natural state by reconnecting the [R]iver back with its floodplain.” Tr. 824:25–825:2.

       208.    The process of retransforming the River back to its natural state to address the

Corps’ obligations to the ESA involved a series of System Changes. Tr. 824:25–825:2, 13–826:12.

       209.    “The Corps’ post-2004 Master Manuals (‘new Master Manual’), which govern the

Corps’ System operations, clarified that flood control was no longer considered the Corps’ highest

System priority, but rather was one of the System’s several priorities to be balanced, until flooding

concerns become ‘imminent’ and then flood control would be the highest priority.” Opinion on

Motion for Reconsideration at 3-4, Mar. 11, 2019 [ECF 466] (citations omitted); Tr. 825:13-

826:12 (Mays). In Phase I, the Court found that “[t]he increased flooding was a direct, natural, and

probable [con]sequence of making T&E releases at times when there was known or expected

increased downstream inflows or flooding.” Tr. Op. at 77; Tr. 826:13-827:5 (Mays). Dr. Mays

affirmed this judgment, asserting that it was “foreseeable that changing the priorities for operation

of a multi-purpose reservoir system will change the release decisions.” Tr. 835:25-836:3 (Mays).

       210.    The MRRP included river changes such as “[c]onstructing chutes, chevrons, or

backwaters; notching or lowering dikes; notching or lowering revetments;” and channel widening.

Tr. 827:6-10 (Mays). Such changes lead to: (1) destabilizing and eroding riverbanks; (2) dredging

sediment for emergent sandbar habitats (ESH) and shallow water habitat (SWH); (3) aggregating

and degrading of sediment in the mainstem of the Missouri River. Tr. 827:6-18 (Mays). Deposition

and erosion of sediment would have further impacts, such as the creation of sediment islands along

riverbanks with low velocities, changes in river geometry, increased WSEs, and changes to


                                                 45
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 58 of 184




seepage. Tr. 827:19-828:4. Dr. Mays detailed that increases in WSEs result in “[i]ncreased seepage

issues; increased blockage due to closure of drainage flap gates at the end of the drainage culverts;

increased overbank flooding; and increased water on levees.” Furthermore he testified that “during

higher flows, channel friction increases, resulting in less flood-carrying capacity, which causes

water surface elevations to rise higher and faster.” Tr. 827:22–828:2, 5-8.

       211.    By 2014, the Corps “had undertaken 1,697 dike notching actions, 354 major

modification actions, 63 dike lowering actions, 36 dike extension actions, 39 side-channel chute

actions, 20 revetment chute actions, 14 backwater actions, and 3 channel widening actions.” Tr.

828:15-22; Tr. Op. at 26 (citation omitted). According to the Court, this marked a “significant

change in the focus of the work the Corps was doing in managing the River – from Flood control

to River restoration work.” Tr. 829:12-16 (Mays); Tr. Op. at 23.. Dr. Mays explained how these

channel changes would predictably increase flooding and concluded that “moving to managing

without defined priorities from a system that previously prioritized flood control above all others

and deprioritized fish and wildlife, relative to all others will predictably improve protection of fish

and wildlife and lessen flood control.” Tr. 836:3-9 (Mays).

       212.    Dr. Mays examined the flooding at issue in this case, and concluded that it “makes

perfect sense from a hydrological perspective” that higher WSEs are “the predictable result” of the

river changes, such as creating notches and chevrons, and reopening chutes. Tr. 835:12-21 (Mays).

His conclusions affirm the judgment from the Court in Phase I that “the evidence has established

that River Changes by the Corps . . . have had the effect of raising the Missouri River’s water

surface elevations (‘WSE’) in periods of high flows.” Tr. Op. at 27; Tr. 833:1-7 (Mays). Relying

on the opinions of Plaintiffs’ Phase I experts, Dr. Hromadka and Dr. Christensen, the Court ruled

that “[w]hen the Corps took combined actions to make the River shallower and slower, rising




                                                  46
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 59 of 184




WSEs were a natural, direct, and probable consequence.” Tr. Op. at 114-15; Tr. 833:8-834:4

(Mays). Dr. Mays testified that the effort to construct SWH is “consistent with a goal to physically

‘reconnect’ a river to its floodplain.” Tr. 835:22-24.

        213.    Dr. Mays opined that the same MRRP River changes that were found to have

caused the flooding in Phase I of this trial per the testimony of Dr. Christensen and Dr. Hromadka,

are still in place, and without a change in prioritization the flooding will continue. Tr. 822:13-14;

834:20–836:17 (Mays). This opinion was shared by Plaintiffs’ Phase I experts. Dr. Christensen

opined that “[u]nless the Corps reverts to its prior policies and procedures for the operation and

management of the [S]ystem and the [R]iver, the increased levels of flooding with continue.” Tr.

Op. at 91-92, 62 (alteration in original) (citations omitted); Tr. 834:14-19. Dr. Hromadka “opined

that the evidence and analysis results show that the Corps’ System and River Changes have

impacted and changed the Missouri River, causing an enhanced flood risk, as well as recurrent

flooding in the Missouri River Basin that will continue into the future.” Tr. Op. at 98 (alterations

in original) (citation omitted); Tr. 835:3-9.

        214.    Dr. Mays opines that “one would logically expect that, unless and until the River

Changes are deconstructed and the sequential properties reinstituted in a new Master Manual, any

altered flooding pattern caused by the MRRP Changes would continue.” Tr. 836:10-17 (Mays).

There is no indication of that changing, as “dikes are still notched, revetments are still lowered,

and the river changes to construct SWH are still in place. The River Changes that have added

roughness and slowed the river are still there. Hydrologically, these effects are not going to

dissipate through natural processes. The River is not going to disconnect itself from the

floodplain.” Tr. 836:22-837:6. There are also no plans to reverse the River changes, as the “Master

Manual still deprioritizes flood control relative to its old order of priorities” and that there is still




                                                   47
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 60 of 184




a “continuing incentive for the Corps to prioritize Biological Opinion, BiOp, compliance over

flood control.” Tr. 836:20-21; 822:15-20 (Mays). Dr. Mays concludes that considering these

factors, there “would be no scientific basis to anticipate that the new flooding pattern would have

abated.” Tr. 837:13-17 (Mays).

       215.    Dr. Mays examined the Bellwether properties, their relative locations, and their

flooding histories with respect to the MRRP. Tr. 838:19-21; 821:2-8 (Mays). Property 33, Ideker

Farms, Inc., is located roughly 50 miles away from the nearest upstream USGS discharge gage.

Tr. 841:10-16 (Mays). Dr. Mays’ research indicated that the Ideker property was near “multiple

BSNP structure modifications, five MRRP sites, and multiple dike notches.” Tr. 842:16-20;

PX1560 (Map). Notable sites included the Deroin Bend Chute, Rush Bottom Chute, Thurnau

Mitigation Project, a project that will “result in breaching an existing levee … during high river

stages,” and Corning Conservation Area. Tr. 842:16-843:21 (Mays). Dr. Mays lists 1952, 1962,

and 1967 as pre-system flooding years; 1984, 1993 as post-system, pre-MRRP flooding years; and

2007, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2017, and 2018 as post MRRP-flooding years.

Tr. 842:1-10 (Mays).

       216.    Property 41, Buffalo Hollow Farms, Inc., is roughly 20 miles from the closest

upstream USGS discharge gage. Tr. 843:24-844:1 (Mays). Buffalo Hollow is located directly

across from the MRRP project, Wolf Creek Bend, a large revetment chute project that has led to

approximately fifty acres of river widening at that site. Additionally, in 2006, 11 bank notch

projects were also created in the Wolf Creek Bend area. Tr. 845:9-23 (Mays); PX1707 (Buffalo

Hollow Map). Dr. Mays lists 1952, 1967 as pre-system flooding years; 1973, 1984, and 1993 as

post-system, pre-MRRP flooding years; 2007, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2017,

and 2018. Tr. 844:10-845:5 (Mays).




                                                48
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 61 of 184




       217.    Property 17, Adkins Property, is located around five miles downstream from the

closest USGS discharge gage. Tr. 846:4-6 (Mays). There had been extensive BSNP structure

modifications both upstream and immediately downstream, as well as notched and lowered dikes

and revetments in the area. Tr. 847:2-11 (Mays); PX1270 (Map). Dr. Mays lists 1984, 1993, and

1995 as pre-MRRP Flooding years; and 2007, 2008, 2010, 2011, 2013, 2014, 2016, 2017, and

2018 for Post-MRRP flooding years. Tr. 846:16-25 (Mays).

       218.    The Court discussed the continued flooding, noting that although 2014 was selected

as “the cut-off year for purposed of proving flooding by the Corps’ System and River Changes …

some plaintiffs have continued to experience flooding. The plaintiffs claim that there is now a

pattern of increased flooding caused by the Corps’ System and River changes.” Tr. Op. at 29; Tr.

847:12-21 (Mays). Plaintiffs’ Phase I claim is corroborated by Dr. Mays’ finding that “with the

exception of Adkins in 2015, there was significant flooding on each Bellwether Property in every

year subsequent to 2014.” Tr. 848:14–849:13 (Mays).

       219.    Dr. Mays’ investigation of post-2014 flooding years comprised of three quantitative

and one qualitative study. Tr. 849:17-23; 891:16-892:1 (Mays). First, Dr. Mays analyzed the

recorded annual peak discharges and corresponding gage heights available for the USGS Gaging

stations nearest each of the Phase II Tracts which allowed Dr. Mays to “illustrate the patterns of

flooding for each of the Bellwether Properties before and after the MRRP, and demonstrates that

the increased flooding of the properties is a continuance of the newer post-MRRP flooding

pattern.” Tr. 850:12-22 (Mays); PX3415, PX3413, PX3419 (Charts).

       220.    Based on this investigation, Dr. Mays opined that starting in 2007, the Ideker,

Buffalo Hollow, and Adkins Properties started flooding during years with gaged peak flows at

lower levels than would have flooded the property pre-MRRP. Tr. 853:17-21; 855:19-856:12;




                                               49
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 62 of 184




859:6-11; 860:14-18; 862:16-21; 864:25-865:4 (Mays). He explained that this allowed him to

make the presumptive determination that flooding since 2014 had also been caused by the MRRP.

Tr. 853:2-6, 859:12-14, 862:22-24. (Mays). Dr. Mays testified that his analysis confirms the

intuitive expectation that one would see continued regular flooding because the same river and

system changes that caused the flooding from 2007 to 2014 remain in place.” Tr. 864:13-17.

       221.    For his second study, Dr. Mays conducted a frequency analysis to determine return

periods. A frequency analysis, broadly understood “makes use of probabilistic analysis of

hydrologic data (for example, rainfall volumes or stream flows, and others) in order to relate the

magnitudes of events to their frequency of occurrence.” Dr. Mays conducted this analysis using

annual peak discharges provided from the USGS. Dr. Mays testified that he examined the smallest

peak discharge that resulted in flooding, and using three data sets, found the approximate return

period – or how often flooding could be expected. Tr. 866:3-22; 868:19-25; 869:17-21; 874:20-25

(Mays).

       222.    Based on the 1970-2018 data set, the Ideker, Buffalo Hollow, and Adkins properties

had the approximate return period of 1.5, 2.0, and 1.5 years. Tr. 871:11-12; 873:6-11; 874:20-25

(Mays); PX3415, PX3413, PX3419 (Charts). Dr. Mays opined that this study affirms that whereas

“Bellwether Properties used to flood relatively infrequently; now they are flooding in years where

the peak flow return periods are much more frequent … This demonstrates that the MRRP-related

flooding pattern that started in 2007 causes flooding to occur significantly more frequently on the

Bellwether properties compared to pre-MRRP time period.” Dr. Mays explains that when he

conducted the analysis using the Corps’ 2003/2004 study, none of his opinions were materially

changed. Tr. 876:23–877:7; 884:9-17 (Mays); PX3553, PX3554, PX3555 (Charts).




                                                50
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 63 of 184




       223.    Dr. Mays’ final study to examine the post-2007 flooding pattern was a hydrologic

risk analysis. Dr. Mays testified that he was examining the probability that a certain return period

of a certain discharge will occur in a certain amount of years. Tr. 884:20–885:7; 886:2-5 (Mays).

Dr. Mays opines that probabilities of flooding reflect that, in the new flooding pattern, the

“Bellwether properties cannot expect to go for even two years without flooding, a marked

departure from pre-MRRP flooding pattern.” Tr. 889:11-14; 890:6-9, 20-23; 891:6-9 (Mays).

       224.    In addition to his quantitative analysis, Dr. Mays completed a qualitative risk

assessment using the concept of a generic risk matrix. Bellwether properties moved from a

tolerable (defined by Dr. Hromadka “as when flooding, seepage, and blocked drainage exceeds an

acceptable level”) level of “risk that existed prior to the MRRP to an intolerable level of risk as a

result of the MRRP.” Tr. 892:3-13; 894:2-22; 895:5-8 (Mays); PX3437 (Matrix).

       225.    When combined with the Court’s Phase I findings, Dr. Mays’ studies prove that the

“extensive River and System Changes related to the MRRP caused the flooding of Bellwether

Properties Ideker Farms and Buffalo Hollow Farms in 2007, 2008, 2010, 2013, 2014, 2015, 2016,

2017, and 2018.” Similarly, these “extensive river and system changes related to the MRRP caused

the flooding of Bellwether Plaintiff Adkins in 2007, 2008, 2010, 2016, 2017, and 2018.” Dr. Mays

concludes that this “changed flooding pattern that continues at the Bellwether properties will

continue unless the River is disconnected from the floodplain and flood control is reprioritzed.” If

these properties continue to flood frequently, as expected, Dr. Mays testifies that this equates to

“an intolerable level of risk and a meaningful reduction in the value of the Bellwether properties.”

Tr. 898:20–899:19 (Mays).

               3.      Dr. Andrew Earles’ Opinions Do Not Successfully Rebut Dr. Mays’
                       Opinions

       226.    Unlike Dr. Mays, Dr. Earles is not a professional hydrologist. Tr. 2267:14-2268:5.



                                                 51
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 64 of 184




       227.    Dr. Earles never met the Bellwether Plaintiffs or visited their properties. Tr.

2268:12-25.

       228.    Dr. Earles did not do his own flood flow frequency study for this litigation, and he

agreed that none of his opinions should be taken as contrary to the conclusion that flood events are

more common now at the Bellwether properties as a result of MRRP-related changes. Tr. 2270:12-

2272:5; 2272:16-2273:8.

       229.    Dr. Earles also reviewed Dr. Bradley’s analysis and conclusions regarding

increased flood flow frequencies attributable to the MRRP, and offered no opinions on Dr.

Bradley’s analysis. Tr. 2273:23-2274:11

       230.    Dr. Earles believed that the recurrence intervals computed by the Corps in its 2003

flow frequency study, which did not include data for water years after 1997, were still accurate

today. Tr. 2274:19-2275:14.

       231.    Dr. Earles prepared charts comparing the recurrence intervals computed by the

Corps in its 2003 flow frequency study and Dr. Mays’ calculated recurrence intervals, which

demonstrated substantial agreement. Tr. 2275:15-2278:15; PX3553, PX3554, PX3555 (charts).

Specifically, Dr. Earles’ analysis revealed that Dr. Mays’ calculated return periods did not agree

with the Corps’ own calculated return periods only 27% of the time. Tr. 2283:12-16. At trial, Dr.

Earles only provided the Court with a portion of one of those charts that created the false

impression that there was very little agreement between the Corps’ calculated recurrence intervals

and Dr. Mays’ calculated return intervals. Dr. Mays denied this was intentional. Tr. 2278:16-

2282:3.

       232.    For those gaged flows where Dr. Mays’ calculated return intervals differed from

the Corps’ 2003 study, one likely explanation for the differences was that the two studies analyzed




                                                52
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 65 of 184




significantly different sets of data, the Corps was analyzing data from 1897-1997, while Dr. Mays

was analyzing data from 1970 to 2019. Dr. Earles had no knowledge of whether properly analyzing

these differing sets of data would lead to calculations of more common or less common recurrence

intervals. Tr. 2290:22–2295:24; 2296:19-23.

       233.    Dr. Earles testified that one would expect to see occasional years with high peaks

that do not result in substantial flooding because the peaks might recede quickly and occasional

years with moderate peaks that are sustained for long periods of time and, therefore, result in more

substantial flooding than would otherwise normally be associated with such moderate peak flows.

Thus, Bellwether testimony about the river staying up longer than it did pre-MRRP could explain

why Dr. Mays’ analysis showed certain years with lower peak flows causing flooding when they

did not cause flooding pre-MRRP. Tr. 2298:22–2302:8.

       234.    While Dr. Earles criticized Dr. Mays for not aligning his analysis with Bellwether

Plaintiff testimony, the only supposed example he offered – his inconsistency in addressing the

Adkins flooding from 1995 or 1996 – did not support his point. The evidence established that Dr.

Mays had been transparent throughout his expert report and his trial testimony, and his analysis

tracked accurately Mr. Adkins’ testimony regarding his flooding. Tr. 2304:14-2312:19.

       235.    Dr. Earles criticized Dr. Mays for failing to follow all aspects of Bulletin 17C in

developing flood flow frequency curves and calculating his recurrence intervals. However,

Bulletin 17C itself expressly states there is no national guidance on how to develop flood flow

frequency curves for regulated data (which Dr. Earles admits Dr. Mays was addressing). PX3749

(USGS Bulletin 17C); Tr. 2322:12-2324:21. Moreover, when the Corps set out to see if inclusion

of the water years of the Missouri River from 1998-2011 would require modification of recurrence




                                                53
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 66 of 184




intervals, its analysis did not follow Bulletin 17C, insofar as it did not utilize a

regulated/unregulated flow relationship and did not consider depletion data. Tr. 2315:18-2319:9.

       236.    While Dr. Earles opined that Dr. Mays’ opinions ought to be disregarded because

he relied on flood flow frequency curves that did not follow Bulletin 17 procedures, his own co-

worker, Mr. Jones, in expert testimony to the Court the previous day relating to flood flow

frequency, relied on an analysis done by the Corps itself that also disregarded Bulletin 17 in many

of the same ways for which Dr. Earles criticizes Dr. Mays. Tr. 2319:10-2320:23 (Earles); 3016:15-

3018:7 (Mays). Dr. Mays noted that the USACE itself does not always follow the various steps

prescribed by Dr. Earles in its analyses of flood flow frequencies. Tr. 3016:15-3018:7 (Mays).

       237.    Dr. Earles admitted that it would be best practice to include the most recent 20 years

if calculating recurrence intervals and admitted that a full 40% of Dr. Mays’ data post-dated 1998,

the last water year included in the Corps’ 2003 study. Tr. 2321:23-2322-11.

       238.    Bulletin 17C itself expressly states that it should not be applied to regulated rivers

and that there is no national guidance on how to estimate flood flow frequency on regulated rivers.

PX3749 (USGS Bulletin 17C); Tr. 2322:12-2325:17 (Earles). Dr. Mays opined that Bulletin 17

need not be used to calculate reliable recurrence intervals and that Bulletins 17B and 17C are

merely guidelines, with express limitations on their use such as with regulated rivers and regulated

data. Tr. 3015:20-3016:15.

       239.    Dr. Mays opined that it was unnecessary to develop and rely upon a

regulated/unregulated relationship in computing flood flow frequencies and recurrence intervals,

and that this process would only add uncertainty to his analysis that included exclusively regulated

data, also noting that the USACE itself does not always rely on such relationships when it is

analyzing exclusively regulated data. Tr. 3018:9–3019:12.




                                                54
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 67 of 184




       240.    Dr. Mays opined why Dr. Earles’ additional criticisms regarding his supposed small

sample sizes and failure to account for the impact of wet and dry cycles was misplaced. Tr.

3019:14-3020:9. In Dr. Mays’ professional opinion, the added reliability that his analysis enjoyed

from being limited to only post-regulation water years more than made up for the exclusion of the

additional years of pre-system recorded flow data. Tr. 3020:10-14.

       241.    Dr. Mays opined that all of Dr. Earles' criticisms are insignificant and do not affect

his confidence in his conclusions. Dr. Mays noted that not only did Dr. Earles fail to offer any

contrary flow frequency analysis of his own, but Dr. Earles did not offer any analysis to attempt

to quantify how any of Dr. Mays’ calculations or thresholds would have been affected had he

incorporated into his analysis any of the changes Dr. Earles opined he should have made. Dr.

Mays characterized that absence as “telling.” Dr. Mays ultimately concluded that, even if any of

Dr. Earles' proposed extra steps were added to his methodology, it is impossible that the effect

would have been sufficiently material to alter his conclusions about a changed flooding pattern

along the Missouri River due to the MRRP and about a significantly enhanced hydrologic risk for

the Bellwether Plaintiffs. Tr. 3020:16-3021:9.

       B.      Government Admissions

       242.    The United States admits that the MRRP is ongoing, has continued and remained a

viable and active program at all times since 2014. Tr. 33:12-15; JX1 (1st RfA, #25, per 7/30/20

Order [ECF 647]); Tr. 33:12-19 (Govt. admissions); 1400:11-13; 1402:16-17 (Remus).

       243.    The United States admits that the BSNP mitigation project is an essential part of

the MRRP. Tr. 35:8-11; JX1 (3rd RfA, #71, per 7/30/20 Order [ECF 647]).

       244.    The United States admits that the BSNP mitigation project has continued to remain

a viable and active part of the MRRP since 2014. Tr. 33:16-19; JX1 (1st RfA, #26, per 7/30/20

Order [ECF 647]).


                                                 55
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 68 of 184




       245.   The Government action causing the taking of Plaintiffs’ Phase II Tracts is ongoing.

Tr. 33:1-19; Tr. Op. at 255-256. One would reasonably expect and the evidence, including the

admissions by the Government, clearly confirms that if the MRRP changes have continued, the

new MRRP pattern of flooding would continue “connecting the river to its floodplain.” See ¶¶ 15-

21 (Adkins); ¶¶ 70-81 (Ideker); ¶¶ 135-143 (Schneider), infra.

       246.   The United States admits that since 2014, the Government has not removed or

closed any of the chutes constructed and/or opened in conjunction with the BSNP mitigation

project and/or the MRRP; however, natural river processes may have modified some of them and

some have been modified to function differently. Tr. 34:7-16; JX2 (3rd RfA, # 32, per 7/30/20

Order [ECF 647]).

       247.   The United States admits that the 2004 Master Manual generally requires that there

must be more water in the upstream reservoirs than did the 1979 Manual. Tr. 34:17-25; JX1 (3rd

RfA, #34, per 7/30/20 Order [ECF 647]).

       248.   The United States admits that in a December 20, 2011 Associated Press release

(PX155 at PLTF-00003089), USACE General McMahon stated, “Flood control requires reservoirs

to be as empty as possible.” Tr. 35:1-7; JX1 (3rd RfA, #35, per 7/30/20 Order [ECF 647]).

       249.   The flowage easement taken from the Plaintiffs is permanent because the ongoing

Government actions have led to a changed flooding pattern that is persisting. Tr. 33:12-19; Tr.

Op. at 255-256.

       C.     Mr. John Remus, USACE, Omaha

       250.   According to Mr. Remus, the MRRP is ongoing, there are no plans to cease or stop

the MRRP, the construction of habitat for endangered species is ongoing, the Corps has not

deconstructed SWH and there are no plans to remove or deconstruct the thousands of SWH actions

along the river. Tr. 1402:16-17; 1410:20–1411:13.


                                               56
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 69 of 184




        251.    The modifications to the river control structures to facilitate SWH construction, as

found by the Court in the Phase I Trial Opinion at page 26, remain. There are no plans to remove

the SWH construction done under the MRRP. Tr. 1408:4–1410:1.

        252.    PX3117 is the Missouri River Recovery Management Plan and Environmental

Impact Statement for Record of Decision (Management Plan) from November 2018, which

provides the basis for the 2018 changes to the Master Manual, along with the accompanying

Environmental Impact Statement as of November 2018. Tr. 1398:1–1399:3.

        253.    The U.S. Fish and Wildlife Service told the Corps if it took these actions as outlined

in the MRRP Management Plan (PX3117) and the EIS, that will result in a “no jeopardy”

determination to the endangered species, and that the Corps must comply with the environmental

laws including the ESA and MRRP to accomplish “no jeopardy.” Tr. 1402:4-15.

        254.    There are still endangered species, including the least tern, piping plover and pallid

sturgeon. Tr. 1402:20–1403:2.

        255.    Since the 2018 Management Plan, the new way to construct shallow water habitat

(“SWH”) is by interception-rearing complexes (IRCs). Tr. 1403:3-13. The Corps’ plan is to

construct 12 IRC sites paired with 12 sites that are not going to be altered to see if the IRCs function

as the Corps anticipates. Tr. 1407:13-24.

        256.    When the Master Manual was updated in 2018, the provisions for spring pulses and

reservoir unbalancing were the two operational changes removed. Tr. 1403:19-23. The Plaintiffs

have never claimed the spring pulses caused flooding, and Dr. Christensen testified in Phase I that

he could find no evidence that the spring pulses caused flooding on Plaintiffs’ properties. Tr.

1404:18–1406:25. The unbalancing of the reservoirs was never done. There were only three




                                                  57
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 70 of 184




spring pulses that occurred: one in 2006, one in 2008, and one in 2009. They were never bimodal,

but single pulses. Tr. 1404:3-17.

       257.    PX3116 is a July 2018 Corps document titled the Missouri River Recovery

Program Management Plan and Environmental Impact Statement, HEC-RAS Modeling

Alternatives Report, Final. The document states, “The flow change alternatives have the potential

to significantly impact interior drainage.” The Corps knows that any changes to the flow of the

river can have potential significant impact to interior drainage. Tr. 1411:13–1412:21.

       258.    The Federal Government continues to deny that the MRRP has caused flooding on

the Missouri River, and the Government continues to deny that the flooding up through 2018 has

been caused by the MRRP. Mr. Remus is not aware of the Federal Government taking the position

that the flooding patterns of the Missouri River have changed since the adoption of the MRRP in

2004. Tr. 1420:16–1421:20 (Remus); 82:12-17 (Adkins); 229:22–230:2 (Ideker); 151:20–152:5

(Schneider).

       D.      USACE’s Mr. Dan Pridal, Omaha, and Mr. Eric Shumate, KC

       259.    There are no current plans to remove or deconstruct the thousands of constructed

MRRP SWH actions along the river. The MRRP is continuing, and construction of SWH for the

endangered species is still occurring and going to occur. Tr. 1494:14–1495:14. Mr. Eric Shumate

of the USACE Kansas City District concurred that the MRRP is ongoing. Tr. 1538:9-11.

       260.    The modifications to the river control structures, as outlined in the 2014 Shallow

Water Habitat Accounting Report for the Omaha District (PX277) and as addressed in the Court’s

Phase I Trial Opinion, still exist. The 2014 Shallow Water Habitat Accounting Report has not

been updated since the trial in 2017, and continues to be the most recent version. Tr. 1473:11–

1476:5-10 (Pridal).




                                               58
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 71 of 184




       261.    “Floodplain connectivity, as addressed in the 2003 BiOp, means connecting the

river to the floodplain.” Tr. 1492:23–1493:7 (Pridal).

       262.    The Corps has shifted its efforts to obtain SWH required under the 2003 BiOp from

the construction of chutes to IRCs. Tr. 1488:13-21; 1489:20–1490:1. For every acre of IRC habitat,

7.7 acres of land acquisition is required, and this significant acquisition would be required to meet

the BiOp’s 30 acres per mile goal for SWH, plus floodplain connectivity. Tr. 1492:11-22. The IRC

target habitat is 260 acres a year for 13 years, and the Corps has to comply with that requirement

in order to receive a no-jeopardy opinion from the US Fish and Wildlife Service. Tr. 1493:22–

1494:13 (Pridal).

V.     ALL OF PLAINTIFFS’ FLOODING WAS CAUSED BY THE MRRP AND THE
       GOVERNMENT’S EFFORTS TO “INCREMENTALIZE” THE FLOODING ARE
       INEFFECTIVE, UNRELIABLE AND FAIL TO DEMONSTRATE THAT ANY OF
       PLAINTIFFS’ LOSSES ARE NOT ATTRIBUTABLE TO THE MRRP

       A.      Plaintiffs have provided competent evidence that the flooding they experienced
               in years where the Court already found causation, foreseeability and severity
               would not have happened but for the MRRP.

               1.      Plaintiffs’ Eyewitness Testimony

                       a.      Phase II Bellwethers

       263.    The new pattern of flooding caused by the MRRP beginning in 2007 has continued.

Tr. 60:12-20; 86:25; 87:1-4 (Adkins); 259:13-17; 263:11-16 (Ideker); 168:19–169:12 (Schneider).

       264.    The river has changed since 2007. The river is unpredictable. The river experiences

high-water events much more frequently, runs higher, rises faster, reaching higher peaks, and stays

on the land longer in high-water events. Tr. 58:11-25 (Adkins); 262:7-264:1 (Ideker); 168:19–

169:4 (Schneider).

       265.    A major difference with the MRRP flooding is that the river rises very fast but then

recedes very slowly, which is just the opposite of what the river did in high-water events prior to



                                                 59
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 72 of 184




the MRRP. The floodwaters remain on the land longer and the inundation is more severe, causing

more damage. The effect on crops is significant. Tr. 58:11-25 (Adkins); 262:7-17 (Ideker);

167:16–168:3 (Schneider).

       266.    Unlike before 2007, heavy rains emptying into the river north of the Ideker and

Buffalo Hollow Phase II Tracts, such as the Platte River in Nebraska and the Nemaha River in

Iowa and Missouri, lead to flooding. Any influx of significant water from whatever the source

now leads to flooding. Tr. 262:24–263:7 (Ideker); 169:5-12 (Schneider).

       267.    Based on the flooding from 2007 through 2018, there is a pattern of increased and

atypical or deviated flooding caused by the MRRP; the Court permitted testimony on the post-

2014 flooding for this purpose. The flooding caused by the MRRP contrasts markedly with the

historical flooding patterns. In no previously recorded time span, and certainly not since the

mainstem system became operational in 1967 up until 2007, did comparable flooding patterns

occur. See ¶¶ 16, 19, 79, 137, 268-271, supra.

       268.    The United States admits that it lacks knowledge of the types of flooding that

occurred on any of the three Representative Properties in 2015, 2016, 2017 and 2018. JX10 (1st

RfA, Nos. 27, 28, 29 and 30, per 7/30/20 Order [ECF 647-6]).

                       b.     Phase I Bellwethers

       269.    The Phase I Bellwether Plaintiffs testified to this change or deviation of the flooding

pattern beginning in 2007, based upon their firsthand observations. See, e.g., PX3721 (Phase I Tr.

Excerpts); Tr. 2101:14–2124:2 (Phase I Bellwethers Foral, Cunningham, Rouse, Woltemath, Luce,

Frakes, Jackson, Salter, Roth, Sieck, Ettleman, Larson, Garst, Griffin, Ideker).

               2.      Plaintiffs’ Expert Testimony

                       a.     Dr. Hromadka




                                                 60
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 73 of 184




       270.    In Phase I, Dr. Hromadka opined that “the flooding in question would not have

occurred” but for the changes related to the MRRP. Tr. 5053:23-5054:15; 5707:1-10. He specified

that he was not only talking about only an “incremental” increase in flooding, but that “all or

almost all of the flooding was the result of the Corps’ changes.” Tr. 5233:10-18. It was clear from

the context of Plaintiffs’ claims and expert testimony in Phase I that the “almost all” caveat related

to 2011 claims, where Plaintiffs’ experts clarified they could not testify that all flooding resulted

from the MRRP, but some or most did.

       271.    Dr. Hromadka also explained that the WSE modeling in this case was not

technically necessary to establish causation, as it merely served as corroboration of other types of

analyses he had conducted in the case combined with what his engineering expertise allowed him

to conclude about causation from the other independent facts in the case. Tr. 8451:10-16.

                       b.      Dr. Christensen

       272.    In Phase I, Dr. Christensen also rejected the notion that the MRRP only caused

“incremental” additional flooding. Instead, he explicitly opined that, “most if not all” of the

flooding was caused by the MRRP and clarified that the caveat that prevented him from testifying

that “all” of the flooding was caused by the MRRP related to 2011. Specifically, Dr. Christensen

identified that 2011 exceeded the system’s capacity and thus some flooding would not have been

avoided. Tr. 4489:8-4490:10. This was the only caveat Dr. Christensen offered to his conclusion

that but for the Corps’ System and River changes post-2004, “the flooding in question would not

have occurred.” Phase I Tr. 4837:10-13. It is not an accurate summary of Dr. Christensen’s Phase

I opinions, that he merely opined that the MRRP contributed to incrementally more severe flooding

than would have otherwise occurred, as it exaggerates a caveat he offered with respect only to

2011 flooding, which claims are no longer at issue in the Phase II trial.




                                                 61
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 74 of 184




       273.    Dr. Christensen also repeatedly offered the caveat that his modeling of WSEs, while

sufficiently reliable to make “but-for” determinations of causation, would not capture the

magnitude of WSE increases attributable to the MRRP. See infra at Section V.B.1.a.

                       c.     Dr. Mays

       274.    Dr. Mays opined that, based on his independent study, “Bellwether Properties used

to flood relatively infrequently; now they are flooding in years where the peak flow return periods

are much more frequent.” Tr. 876:23-877:1. He asserted that this “demonstrates that the MRRP-

related flooding pattern that started in 2007 causes flooding to occur significantly more frequently

on the Bellwether properties compared to pre-MRRP time period.” Tr. 877:2-7.

       275.    When combined with the Court’s Phase I findings, Dr. Mays’ studies prove that the

“extensive River and System Changes related to the MRRP caused the flooding of Bellwether

Properties Ideker Farms and Buffalo Hollow Farms in 2007, 2008, 2010, 2013, 2014, 2015, 2016,

2017, and 2018.” Tr. 898:20-899:1. Similarly, these “extensive river and system changes related

to the MRRP caused the flooding of Bellwether Plaintiff Adkins in 2007, 2008, 2010, 2016, 2017,

and 2018.” Tr. 899:2-5.

       B.      Defendant failed in its effort to further incrementalize this flooding and
               establish that some of the flooding at issue in this second phase trial would
               have occurred regardless of the MRRP.

               1.      Both Plaintiffs’ experts and Defendants’ own experts have testified that
                       the modeled water surface elevations upon which the Government
                       entirely relies cannot be relied upon to incrementalize the flooding due
                       to MRRP changes in the way the Government now advocates.

                       a.     Dr. Christensen

       276.    In Phase I, Dr. Christensen testified how MRRP changes led to higher water surface

elevations at the Bellwether properties. He was able to demonstrate this effect using a simple table

of water surface elevations measured at discharge gages and then interpolating between the USGS



                                                62
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 75 of 184




gages across vast river reaches. Dr. Christensen recognized that this would provide only a rough

estimate – a rough measure relative to more detailed and sophisticated modeling like HEC-RAS,

but it also had its advantages: It was transparent; it used accepted, actual gage data; and it was

inherently conservative. Dr. Christensen went to great lengths to explain why his model was

conservative. His expert report contained numerous detailed explanations why his modeled water

surface elevations at the Bellwether properties would not capture the magnitude of increases

attributable to local MRRP river changes. Tr. 2961:2-25 (Mays citing Christensen).

       277.    Dr. Christensen was correct in asserting that water surface elevation increases miles

downstream cannot be fully detected at the gages. Dr. Christensen opined that “in between the

flow measurement gages, significantly water level increases during floods can go undetected just

10 miles upstream and only partially detected just 5 miles upstream. At best, the gages show only

a reduced and attenuated water level increase from downstream channel modifications such as

chutes, chevrons, wing dike notches, and the like … these significant undulations of the Corps'

computed water surface profile between the gages are greater for the higher flood flows and show

that water level increases of between 1.0 and 6.25 feet can go undetected by the flow measurement

at the gages.” Tr. 2962:2-18. Dr. Christensen opined that, because the magnitude of actual, real-

world water surface elevation increases would predictably be higher, and possibly higher by many

feet, during flood flows at Bellwether properties than the approximate minimum estimates

presented in Dr. Christensen's modeling results, the eyewitness observations of the Bellwether

Plaintiffs and other witnesses would also need to be considered and factored in. Tr. 2983:1-10;

2982:14-25; PX3707 (July 2016 Christensen Report, p. 97). Dr. Christensen specifically testified

in the Phase I trial as to why his modeled WSEs would be conservative and underestimate real

world WSEs. Tr. 2983:12-2985:22, which not only included the inherent underestimation inherent




                                                63
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 76 of 184




in using discharge gage data that only include attenuated artifacts of localized WSE increases, but

also the use of outdated water surface profiles that would predictably underestimate WSEs in the

post-MRRP river. Tr. 2983:12–2983:22; Phase I Tr. 4769:4-10.

                      b.      Mr. Woodbury

       278.    Mr. Woodbury also specifically opined in his expert report that it would be a “clear

misapplication” of Dr. Christensen’s modeled WSEs to attempt to assess the incremental impacts

of the MRRP. PX3702 (Sept. 2016 Woodbury Rebuttal Report Excerpt).

       279.    The Government’s own Phase 1 expert hydrologist, Mr. Woodbury, studied the

relevant reaches of the Missouri River and admitted that MRRP projects are generally removed

from the discharge gages and the gages are less prone to the influences of MRRP projects by being

removed from them. PX3705 (June 2017 Woodbury Phase I Tr., p. 11681).

                      c.      Dr. Bradley

       280.    Dr. Bradley’s opinion was consistent with Plaintiffs’ experts’ opinion that WSE

increases “propagate out” within several miles, and it does not take tens of miles for them to

become undetectable. PX3762 (Dr. Bradley 6/19/20 Deposition, pp. 98-99); Tr. 2763:18-2764:8.

                      d.      Dr. Mays

       281.    Dr. Mays opined regarding the specific process by which increases in WSEs

attributable to localized MRRP river changes near the Bellwether properties will propagate out by

the time they reach the nearest upstream discharge gages. Tr. 2964:22-2968:10; PX3470, PX3472,

PX3473, PX3474 (Dr. Mays’ HEC-RAS Analyses of Attenuation).

       282.    Dr. Mays conducted analyses using HEC-RAS to quantify the attenuation of

increases in WSEs of 2-, 4-, and 6-feet as those increases propagate upstream. Tr. 2968:11-2978:3;

PX3475, PX3476, PX3481, PX3482 (Dr. Mays’ Graphs). Those analyses proved that the

magnitude of those increases was typically reduced by about half by the time they reached 5 miles


                                                64
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 77 of 184




upstream and were small fractions of their initial magnitudes by 10 miles and virtually

undetectable by the time they reached 20 miles upstream. Dr. Mays opined that any increases at

Buffalo Hollow or Ideker would be virtually undetectable at discharge gages, and any increases at

Adkins would only be detectable by the gages at about half of their actual levels. Id.; Tr. 2978:16-

2979:22. He offered an analogy to attenuation of sound volume. Tr. 2979:25-2981:14.

       283.    Dr. Mays explained how both sides’ experts agreed that the gages themselves were

less prone to the influences of shallow water habitat and other MRRP projects by being physically

removed from them. Tr. 2981:16-2982:11; PX3707 (July 2016 Christensen Report, pp. 98-99);

PX3705 (June 2017 Woodbury Phase I Tr., p. 11681).

       284.    Dr. Mays opined that a unifying flaw in the Government experts’ analysis is that

they all wrongly assumed that the interpolated WSEs would capture the magnitude of WSE

increases attributable to the MRRP. Mr. Jones’ and Dr. Evans’ use of Dr. Holmes’ WSEs or a mix

of Dr. Holmes’ and Dr. Christensen’s WSEs, respectively, results in the Government “drastically

underestimating the full effects of the MRRP projects.” Dr. Mays opined that accurately parsing

the incremental causes of crop loss is scientifically impossible given data limitations. Tr. 2986:7-

2987:9. The Government experts' modeling will, therefore, inherently underestimate the actual

flooding impact of the MRRP changes on Bellwether properties and inherently minimize the actual

damages suffered by the Bellwether Plaintiffs. Tr. 2988:14-18; 2989:4-6.

       285.    Dr. Mays opined that the imprecision of gage interpolation modeling make it

scientifically impossible to parse the Bellwether Plaintiffs' crop losses into those solely caused by

the MRRP and those where other natural factors, like weather, contribute more. Tr. 2987:10-

2988:3. Even if the data were available, what the Government was trying to do would require the

modeling equivalent of a microscope, which they did not offer. Tr. 2987:7-9; 2987:2-2988:3.




                                                 65
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 78 of 184




               2.     The Government’s experts failed to provide any competent and
                      persuasive evidence that any portion of Plaintiffs’ damages resulted in
                      flooding that was not caused by the MRRP or to otherwise
                      “incrementalize” Plaintiffs’ damages.

                      a.      Dr. Holmes

       286.    The Court finds that Dr. Holmes’ modeling is inherently unreliable. Tr. 1761:22–

1763:6; 1767:21–1768:5; 1771:12-15.

       287.    Dr. Holmes admitted on direct that, in trying to model WSEs, he lacked

observations at the Plaintiffs’ properties “where we need it” and as a result, he had to rely on

modeling that he “can’t really calibrate very well,” “sacrificing accuracy,” and introducing a “lot

of uncertainty.” Tr. 1602:19-23; 1603:5-23; 1613:2-1614:15. Despite all this uncertainty and

“warts,” Holmes testified that an interpolation model may be the only way to accomplish long-

term modeling of the Missouri River because creating an accurate model using HEC-RAS and

other physics-based modeling software is not practical given all the uncertainties with dynamic

channel change, sediment transport, other hydraulic changes, and the numerous assumptions and

parameter adjustments required. Tr. 1613:2-1614:15; 1615:13-25. Dr. Holmes had no confidence

that a HEC-RAS model could have produced any more reliable or accurate results. Tr. 1699:22–

1670:8.

       288.    Dr. Holmes admitted that the gages are not capable of picking up WSE increases

due to changes some distance downstream, but instead is relying on WSE increases from changes

closer downstream to act as “surrogates” for other changes in the River. Tr. 1629:3-10. Dr. Holmes

admitted, however, that he had done no study of where MRRP projects were located relative to the

gages, and had no idea whether WSE increases from any projects closer to the gages were of

similar magnitude to those caused by projects closer to Bellwether projects. Tr. 1751:10–1752:5.

To the contrary, the Government’s own Phase 1 expert, Mr. Woodbury, did study these issues and



                                                66
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 79 of 184




agreed with Dr. Christensen that MRRP projects are generally removed from the discharge gages

and the gages are less prone to the influences of MRRP projects by being removed from them.

PX3705 (2017 Woodbury Phase I Tr., p. 11681); PX3707 (2016 Christensen Report, pp. 98-99).

       289.    Dr. Holmes was restricted by the DOJ in terms of the type of modeling he could

employ to estimate WSEs, and was not permitted to explore the modeling solution he would have

selected himself. Specifically, he was instructed to interpolate from measured flows at discharge

gages rather than using a physics-based modeling solution like HEC-RAS, which would be the

professional standard of practice, as well as the first choice of Dr. Holmes. Tr. 1703:11–1704:17.

       290.    Dr. Holmes used outdated water surface profiles for the critical process of

determining his prorations. He testified that, “[t]he whole reason you go through the trouble of

interpolating is to try to reflect the actual water surface profiles of the locations you’re modeling”

and that “[t]he proration is the way that localized effects caused by such phenomena as channel

geometry irregularities or changes in roughness on the water surface profiles can be compensated

for.” Tr. 1705:4-16. He further testified that “[t]he water surface profiles are the primary way that

a model like yours can reflect channel geometry and morphology at localized spots within a river

reach,” and that “changes in channel morphology and geometry and roughness over time can be

reflected in changing water surface profiles.” Tr. 1705:25–1706:9. Yet, when he determined his

proration schemes for his modeling, Dr. Holmes was not aware of the significance of the changes

to the Missouri River channel subsequent to 2003. Tr. 1707:3–1709:3. He was not aware of any

changes in roughness subsequent to 2003 when he determined his proration relations. Tr. 1709:21–

1710:4. Dr. Holmes’ proration relations at the Bellwether properties do not factor in any post-

2003 data points. Tr. 7120:19–7121:6; 1714:2–1715:11 (Adkins); 1715:12-23 (Ideker); 1715:24–

1716:13 (Schneider).




                                                 67
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 80 of 184




        291.    The “assessment” tested not only different locations than the Bellwether properties,

but different modeling approaches because Dr. Holmes interpolated differently for his

“assessment” points than for the Phase II Tracts. While none of Dr. Holmes’ proration relations

for the Bellwether properties factored in post-2003 data, all of Dr. Holmes’ prorations for his

stream gage “assessment” points did include 2011 data. Tr. 1720:19–1721:6; 1716:19–1717:19.

        292.    Corps profiles from the 2003 UNET study were based on bathymetric and terrain

data from 1994-1999 and would have been more representative of conditions prior to 2004 that

during the subsequent decade. PX3702 (2016 Woodbury Rebuttal Excerpt); Tr. 1722:2-23

(Holmes did not disagree and claimed he “had no access” to more updated water surface profiles).

        293.    In Phase I, Mr. Woodbury used the 2015 water surface profiles for his work and

criticized Dr. Christensen for not incorporating the newer hydraulic information even though,

unlike for Dr. Holmes’ 2020 analysis, those water surface profiles were only compiled in the lead-

up to the Phase 1 trial. Tr. 1722:24–1724:10. Asked whether he would agree that using an outdated

hydraulic profile for the river is not best practice for a study like his if he is trying to be accurate,

Dr. Holmes said he could not give a yes or a no, but also admitted that he did not disagree that it

was not best practice to do so. Tr. 1723:24–1724:21.

        294.    Dr. Jeff Bradley, who Dr. Holmes understood to be another designated Government

testifying expert and who Dr. Holmes regards as a well-respected water engineer, disagreed with

the methodology employed by Dr. Holmes. Tr. 1724:22–1728:10; see also PX3738 (Dr. Bradley

admission that using outdated water surface profiles is not best practice. The better practice would

be to use different water surface profiles for the different time periods being compared.)

        295.    The Corps’ own updates of bathymetric and water surface profiles showed

significant roughness increases at Phase II Tracts between the 2003 and 2015 reports, and the




                                                   68
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 81 of 184




increased roughness stabilized through the 2018 update (from “open water” to practically

“sandbar” for Adkins, and halfway from open water to sandbar for Ideker). PX3718 (Nov. 2013

Flow Frequency Study); PX3716 (May 2015 HEC-RAS Report). Dr. Holmes had no idea about

these changes or what the changes were at Buffalo Hollow. Tr. 1728:11–1734:20. He used no

bathymetric data or water surface profiles reflecting these or other post-2003 changes, and

admitted changes in depth and geometry would not be reflected in his modeling. Tr. 1736:5-15.

       296.    Dr. Bradley admitted that the 2003 UNET study’s water surface profiles – the ones

used in Dr. Holmes’ modeling – would not represent the significant differences in bathymetry

associated with river changes at issue in this case. PX3739 (Bradley 6/19/20 Deposition, p. 36).

       297.    Dr. Mays opined that there is no logical reason why Dr. Holmes failed to use post-

2003 water surface profiles given that Missouri River water surface profiles that reflect the changes

in river geometry, morphology, and roughness that have occurred since 2003 do, in fact, exist. Tr.

2989:23–2990:5; PX3719 at USACE2571076 (May 2015 HEC-RAS Report).

       298.    Dr. Mays opined that it is actually not surprising that the Government expert

analyses that rely on Dr. Holmes' modeling seem to show minimal or no change over time. This is

a product of the circular reasoning inherent in the methodology. In the real world, the river's

geometry and roughness was altered due to the Corps' unprecedented river changes starting in

2004, as the Court found during Phase I. But Dr. Holmes' modeling of the actual scenario used the

same water surface profile and the same proration relation throughout his entire period of analysis.

In other words, his model is hard wired to ignore any changes to the geometry and roughness of

the river after 1998. Thus his modeling will inherently underestimate the magnitude of the effects

of the river changes on Bellwether properties. Tr. 2992:12–2993:12.




                                                 69
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 82 of 184




       299.    On the Missouri River, backwater effects from increased water surface elevations

propagate only upstream and dissipate as they move over distance. Tr. 1744:14–1745:8. Discharge

gages are not capable of picking up WSE increases from well downstream. Tr. 1751:5-17; 1760:1-

7; 1761:25–1762:17. While Dr. Holmes believed that his model’s failure to pick up increases at

the Bellwether properties would be made up for by its reflecting MRRP projects closer to the

gages, he did no study of how much WSE increases result from different MRRP projects or types

of projects, nor did he study where MRRP projects are relative to the discharge gages. Tr. 1751:10–

1752:5.

       300.    Dr. Bradley admitted in his deposition that “a one-dimensional model” such as the

one employed by Dr. Christensen to predict WSEs, would not “pick up a localized effect such as

Corps modifications to channels … whether it’s UNET or whether its RAS or whatever survey

involved,” and unless one could “fake a model out,” he could not think of any way that

interpolations from discharge gage data would be able to capture increased WSEs resulting from

a channel change subsequent to 2007 that was more than five miles downstream of a discharge

gage. PX3703 (Bradley 6/19/20 Deposition, p. 39); PX3704 (Bradley 6/19/20 Deposition, pp.

150-151).

       301.    Dr. Bradley admitted that the effects of a WSE increase attributable to a channel

change are localized and would “propagate out in a several mile distance” rather than over 20 or

30 miles. PX3762 (Dr. Bradley 6/19/20 Deposition, 98:21-99:12); Tr. 2963:17–2964:8 (Mays).

       302.    Dr. Holmes says that the discharge gages act as “integrators” of all changes in the

dynamic Missouri River and, therefore, interpolating from those gage readings can still reflect

physical changes in the River, but Dr. Bradley admitted that this position was not defensible.

PX3706 (Dr. Bradley 6/19/20 Deposition, pp. 133-134); Tr. 1756:1–1757:14 (Holmes).




                                                70
         Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 83 of 184




         303.   Dr. Holmes only believed that the “predominance” of his WSE estimates would be

accurate to within plus or minus a foot. Tr. 1764:23–1765:6. Thus, despite his implication that his

modeling was highly accurate, his own opinion was that a bare majority of his modeled WSEs

would fit within a two-foot band around actual WSEs. Meanwhile, Plaintiffs testified that inches

can make the difference between flooding and no flooding and Dr. Holmes did not disagree. Tr.

1765:14–1766:11; PX3710 (Mar. 2017 Phase I Tr., p. 2873); PX3711 (April 2017 Phase I Tr., p.

4164).

         304.   Dr. Holmes was not aware of how other Government experts intended to use his

data and, had he been asked to inform or perform an analysis like Mr. Jones offered, he would

have been doing a statistical analysis of his data, including looking at uncertainty levels and trends

in the data. Tr. 1766:22–1768:5. In contrast, Dr. Mays provided DOJ with 95% confidence level

bands around his modeling results, which provided transparency. Tr. 2993:13–2994:13. Without

uncertainty levels, we cannot compute statistical significance of Mr. Jones' conclusions. Tr.

2042:24–2043:7.

         305.   Dr. Holmes admitted that he did not validate his model. Tr. 1769:16–1770:12.

         306.   Even the “assessments” that Dr. Holmes did use lumped in data from the ‘70s, ‘80s,

‘90s and early 2000s, with his data from the post-2006 timeframe, so there is no quantitative

analysis of how his assessment performed during the post-2003 timeframe. Tr. 1771:16–1773:13.

         307.   Dr. Holmes’ “assessments” at both Plattsmouth and Brownville revealed his

modeled WSEs regularly missed measured WSEs after 2004 by many feet, both at low flows and

high flows, and Dr. Holmes admitted that he had no idea how those results would compare to

accuracy of WSEs at Bellwether properties, which were 20 or more miles away and at which WSEs

were modeled using completely different proration relations. Tr. 1773:14–1777:17.




                                                 71
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 84 of 184




       308.    Dr. Mays explained how Dr. Holmes’ own reported assessments mixed pre- and

post-MRRP observations and also mixed low flow observations with high flow observations. Dr.

Mays separated out and analyzed how Dr. Holmes’ assessments performed only during days where

Bellwether properties in the same reach were experiencing MRRP flooding. He found that, of 50

data points at the Brownville gage, 49 showed under-predictions with an average under-prediction

of almost two feet. PX3496 (Flow Chart); Tr. 2994:14–3000:15. For a similar analysis at the

Plattsmouth gage, approximately two thirds of the observations showed under-predictions with a

clear trend over 100,000 cfs of under-predictions that ranged up to five feet. PX3498 (Flow Chart);

Tr. 2994:14–3000:15. Even the charts that Dr. Holmes himself presented revealed large misses

relative to measured WSEs, including some misses as much as 6 or 7 feet and routine misses of

over 2 feet. DX7005-0047 (Model-Observed Flow); DX7005-0050 (Model-Observed Flow).

These large and routine misses are a sufficient alternative basis to determine that Dr. Holmes’

modeled WSEs are inaccurate and not sufficiently reliable for the purposes the Government offers

them. Tr. 2994:14–3000:15.

       309.    Dr. Holmes admitted that he had no way to assess or check his model’s performance

at the Bellwether properties. He admitted that his own “assessments” could not actually be used

to assess the accuracy of his model for the Bellwether properties. Tr. 1789:16–1791:9.

       310.    Dr. Holmes’ modeled WSEs were highly inaccurate during the only flooding events

at a Phase II Tract at which we have actual measured data. The Oregon stream gage, which was

in operation from 2009 through mid-2011, is located at River Mile 477, with Buffalo Hollow

Farms directly across the River. Tr. 1777:18–1778:12 (Holmes); 3000:16–3001:14 (Mays).

During the 2010 and 2011 floods, Dr. Holmes’ modeled WSE missed the actual recorded WSEs

by an average of 3.14 feet per day over two weeks and 3.27 feet over 16 days, respectively.




                                                72
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 85 of 184




PX3709, PX3722 (Holmes Comp. Charts); Tr. 1779:14–1786:4. During those same two date

ranges (totaling 30 days) where Dr. Holmes’ modeled WSEs at Buffalo Hollow Farms differed

from actual measured WSEs at the Oregon stream gage by 3.14 and 3.27 feet, respectively, his

own “assessment” showed his model missing by a mere 2.66 inches and 3.4 inches. Tr. 1786:5–

1788:24; PX3744, PX3745 (Holmes Comp. Charts)

       311.    Dr. Mays opined that the fact that Dr. Holmes' model is consistently off by over 3

feet during high flow conditions at Buffalo Hollow reflects a significant problem with his model's

accuracy and ability to reflect actual water surface elevations during flood conditions, which are

most relevant to this case. Tr. 3001:15–3002:34. Critically, Mr. Jones exclusively relies on Dr.

Holmes' flawed modeling to draw conclusions about days of potential flooding that result at

various water surface elevations. Dr. Mays opined that it is not scientifically defensible to use Dr.

Holmes' modeling for this purpose given how poorly his model predicted water surface elevations

match USGS data. Tr. 3002:4–3003:3; PX3709, PX3722 (Holmes Comp. Charts).

       312.    Dr. Mays also opined that Dr. Holmes' reported assessment at Oregon does not tell

the entire story. Dr. Holmes' assessment at the Oregon gage purports to show misses of only a few

inches while his actual misses at Buffalo Hollow are up to 10 times greater. Dr. Holmes noted that

his assessment points use different proration relations than the Bellwether properties. But Dr. Mays

explained that this is a reflection of a larger problem – while Dr. Holmes can assess the accuracy

of his stream gage proration relations, he did not and could not even test the accuracy of his

Bellwether prorations. Tr. 3003:8-25 (citing 1775:8-11, 1777:15-17, and 1789:1-6).

       313.    Dr. Mays explained that less than one third of Dr. Holmes’ large overestimations

of WSEs during flooding at Buffalo Hollow Farms could be explained by the fact that his model




                                                 73
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 86 of 184




treated Oregon stream gage and the Buffalo Hollow Farms Phase II Tract as being a mile apart.

Tr. 3004:15–3005:8.

       314.    Dr. Mays explained why Dr. Holmes’ large overestimations of WSEs at Buffalo

Hollow Farms during 2010 and 2011 are not inconsistent with Dr. Mays’ opinion that Dr. Holmes’

methodology will underestimate WSEs at Bellwether properties during flooding, and instead were

a quirk of his own modeling decisions that were not present in Dr. Christensen’s modeling and not

reflective of any larger trend of over-predictions. Tr. 3007:7–3011:7. Dr. Mays also opined that

occasional over-predictions are to be expected given data scatter, the inherent inaccuracy of gage

interpolation methodology, and the fact that different locations along the river will experience

larger localized increases in WSEs attributable to the MRRP changes. Tr. 3011:8-21.

       315.    Due to the facts described above, Dr. Holmes’ modeled WSEs are not sufficiently

accurate to be relied upon.

                       b.     Mr. Jones

       316.    Mr. Jones does not have a doctorate in the relevant (or any) field. Tr. 1997:8-11.

       317.    Mr. Jones reviewed the testimony of the bellwethers in this case and believes they

testified truthfully. Tr. 1999:14-2000:3.

       318.    Mr. Jones has not studied whether flooding patterns have changed along the

Missouri River over the past 15 years, nor does he have any opinions to offer regarding flooding

severity. 2004:7-15.

       319.    Mr. Jones’ opinions about “flooding exceedances” relate only to indications of

“potential flooding” and he offers no opinions about when any Plaintiffs (or other basin residents)

actually flooded. Tr. 2006:3-19. Beyond what the Plaintiffs themselves testified to, Mr. Jones has

no evidence of Bellwether flooding prior to 2007. Tr. 2007:11-24.




                                                74
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 87 of 184




       320.    Mr. Jones believes it is improper to equate WSE threshold elevations and flooding

on a one-to-one basis and more information would be needed – information that Mr. Jones does

not offer. Tr. 2008:4-2010:1. It would be a leap of logic to conclude that days of exceedance

equates to a similar number of days of flooding on a property. Tr. 2010:2-6.

       321.    Mr. Jones is not offering any type of analysis that could build on his opinions

regarding days of exceedance to assess actual flooding, and is aware of no expert who could do so

nor any formula to translate threshold elevation exceedances into flooding actually experienced.

Tr. 2010:18-2011:20.

       322.    Mr. Jones’ conclusions depended upon the accuracy of Dr. Holmes’ estimated

WSEs. Tr. 2012:22-2015:3. To support the analysis Mr. Jones was asked to do, he needed accurate

WSEs post-2007. Tr. 2015:11-21.

       323.    If, after 2007, WSEs had become elevated during high water events because of

channel changes in the river, Mr. Jones agreed that it is critical that any method used to assess

WSEs accurately determines those elevations. Tr. 2012:11-18. He agreed that, if Dr. Holmes

WSEs are unsupported, then his conclusions are unsupported. Tr. 2017:24-2018:8.

       324.    Dr. Mays opined that Mr. Jones' analysis and conclusions are discredited because

they rely on Dr. Holmes' flawed modeled water surface profiles that underestimate the full

magnitude of the effects of the MRRP river changes and are otherwise regularly inaccurate by a

magnitude of feet. Specifically, Mr. Jones’ calculated days of exceedance are inaccurate and

entirely unreliable. Tr. 3012:2-16.

       325.    Mr. Jones agreed that more recent water surface profiles than those reflected in the

Corps’ 2003 study were available publicly and that those profiles would actually reflect the

changes in river geometry, morphology and roughness that have occurred since 2003. Tr. 2023:5-




                                                75
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 88 of 184




18. Mr. Jones could not understand how Dr. Holmes would not have access to that type of

information, in light of the fact that the DOJ had already provided the Court with modeling from

Mr. Woodbury which utilized more updated water surface profiles, and the Corps had provided

Mr. Jones himself with more recent water surface profiles for use in this litigation. Tr. 2024:3-

2026:9. Nonetheless, Mr. Jones never asked Dr. Holmes or the litigation team why Dr. Holmes

was not utilizing the proper water surface profiles for the model. Tr. 2026:5-9.

       326.      Mr. Jones agreed that one way to construct a model would be to use the post-2003

water surface profiles for post-2003 years and pre-2003 water profiles for pre-2003 years. Tr.

2026:10-16. Mr. Jones also agreed that, had Dr. Holmes used more recent water surface profiles,

neither Mr. Jones nor Dr. Holmes would have been put in the position of trying to convince the

Court that the use of 20-year-old water surface profiles could produce accurate modeling results.

Tr. 2027:1-19.

       327.      Mr. Jones admitted that he offers comparisons between the 1983-1997 period and

the 2003-2018 period based on the results of modeling that used identical water surface profiles

for the two periods of comparison. Tr. 2027:20-2028:14.

       328.      Dr. Bradley admits it is not best practice to use outdated water surface profiles and

instead, Dr. Holmes ought to have used water surface profiles that reflected the then-current

geometry, morphology and roughness of the relevant reach. PX3738 (Dr. Bradley 6/19/20

Deposition, pp. 30-34).

       329.      Mr. Jones admitted that when Dr. Holmes’ model missed actual WSEs by large

amounts that could impact the reliability of his own conclusions. Tr. 2033:23-2034:1.

       330.      Mr. Jones was not provided confidence intervals from Dr. Holmes. Tr. 2041:20-

2042:9. Because he was not provided confidence intervals, Mr. Jones could not report his results




                                                  76
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 89 of 184




with statistical confidence levels nor in any way that would allow Plaintiffs to determine whether

conclusions were statistically significant. Tr. 2042:24-2044:11. This is a product of DOJ’s

litigation decision to use one expert for modeling WSEs and not telling that expert how his results

would be used and having another expert opine about the implications of the first expert’s modeled

WSE’s without the benefit of any confidence intervals. Id. Without uncertainty levels, neither the

parties nor the Court can compute the statistical significance of Mr. Jones' conclusions. Tr.

2042:24-2043:7.

       331.    Mr. Jones’ exceedance thresholds were simplifications that did not reflect reality.

Specifically, large properties were modeled as though they occupied a single point in terms of

latitude and longitude, as well as having single elevations at which the entire property would be

potentially subject to different types of flooding. Tr. 2045:2-2046:15. In the real world, none of

that is true. Id.; Tr. 2046:16-2047:11. In fact, Dr. Evans testified that he did not even feel that it

was appropriate to use a single point of elevation as a proxy for blocked drainage. Tr. 2048:21-

2049:5.

       332.    For calculating blocked drainage, Mr. Jones also modeled Mr. Ideker’s property as

having a drainage tube with a higher elevation on the river side than the land side, even though

that does not reflect reality. Tr. 2071:15-2077:2; PX3726 (Jones Mar. 2020 Report).

       333.    Mr. Jones’ work assumed that properties always experienced flooding at exactly

the same flows throughout time and, if exceedance thresholds for flooding changed over time, Mr.

Jones’ calculations would not have accounted for those changes.            Tr. 2052:2-2052:12 The

Bellwethers’ testimony suggested that, in fact, those elevations did change over time. Tr. 2053:4-

2055:19.




                                                 77
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 90 of 184




       334.    Mr. Jones’ opinion that flood flow frequency at Phase II tracts was relatively

unchanged over time did not even attempt to incorporate actual evidence of when flooding

happened on those tracts. Dr. Mays observed that Mr. Jones also offers no evidence of whether

Bellwether properties flooded, nor any way to equate his conclusions about river stages to

flooding. Tr. 3015:5-9 (citing 2007:20 - 2008:9). According to Dr. Mays, Mr. Jones ignores the

actual evidence of past flooding on the Bellwether properties. As a result, Mr. Jones' conclusions

about a lack of significant change in flow frequency for 2- to 5-year events do not reflect any of

the events of the MRRP river changes on flooding. Tr. 3014:23-3015:17.

       335.    Dr. Bradley admitted that, relative to the pre-MRRP timeframe, there has been a

change in recurrence intervals at the Phase II Tracts with equivalent flooding events being more

common now in the post-MRRP world. Dr. Bradley admitted that, relative to the pre-MRRP

timeframe, there has been a change in recurrence intervals at the Ideker property for events like

the 2008 flood and the 2010 flood, with equivalent flooding events being more common now in

the post-MRRP world. Dr. Bradley admitted that, relative to the pre-MRRP timeframe, there has

been a change in the recurrence intervals at the Buffalo Hollow Farms property for events like the

2008 flood and the 2010 flood. Per Dr. Bradley’s analysis, the 2007, 2008 and 2010 events have

longer durations due to MRRP-related changes. Per Dr. Bradley’s analysis, the 2008 and 2013

events have longer durations at the Buffalo Hollow Farms property due to MRRP-related changes.

PX3740 (Dr. Bradley 6/19/20 Deposition, pp. 78-83); Tr. 2078:8-2084:7. Mr. Jones was not

familiar with Dr. Bradley’s analysis, did not dispute his conclusions and, given the opportunity,

did not identify any inconsistencies between Dr. Bradley’s conclusions with his own regarding

changing flow frequencies at the Phase II tracts. Tr. 2084:8-2092:12.




                                               78
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 91 of 184




       336.    Mr. Jones believed that it was “important” to compare his conclusions with

Bellwether testimony for consistency as a “reasonableness check” on his conclusions and

“corroboration” of his opinions. Tr. 2057:10-2060:7. Mr. Jones acknowledged, however, that his

opinions were, in fact, contrary to the testimony of the Bellwether Plaintiffs. PX3725 (Adkins

Tr. 58:7-20; 167:16-22); Tr. 2056:19-2066:12. Mr. Jones agreed that this fact “certainly merits

consideration.” Tr. 2066:16-2067:3.

       337.    The Bellwether Plaintiffs who testified in Phase 1 consistently offered very specific

observations of how the river had changed, resulting in substantial additional flooding. Their

testimony repeatedly tied that increased flooding to specific MRRP-related river changes. This

testimony was not consistent with the opinions offered by Mr. Jones that the river was essentially

unchanged from the 1983-1997 timeframe. PX3721 (Phase I Tr. Excerpts); Tr. 2101:14-2124:1.

Dr. Mays opined that Mr. Jones fails his own “reasonableness check” badly if one looks to this

trial testimony. Tr. 3012:20–3013:10.

       338.    Mr. Jones testified that he did not have sufficient data or analysis to know whether

localized changes in river geometry resulted in changed water surface elevations at a representative

property, nor did he know whether such analysis had been accomplished by other experts in Phase

1 or Phase 2 of the litigation. Tr. 2125:12-2126:16.

       339.    Due to the facts above, Mr. Jones’ analysis and conclusions are not reliable.

                       c.     Dr. Evans

       340.    Dr. Evans is a professor emeritus with N.C. State who last taught his course on

DRAINMOD approximately 15 years ago. He has used DRAINMOD on only approximately 10

consulting projects in his life – having never used other groundwater modeling software for any

consulting projects – and prior to this litigation, had never used DRAINMOD to model crop losses




                                                79
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 92 of 184




due to river overflows, nor had he published any academic papers relating to using river water

surface elevations to model crop yields. In fact, before attempting his work in this litigation, Dr.

Evans had never even heard of an agricultural engineer using estimated water surface elevations

from a river over a course of decades to model crop yields on specific properties. Tr. 2339:2-

2534:21.

       341.    Dr. Evans considers groundwater modeling to be hydrology, but does not consider

himself to be a hydrologist. He is neither a licensed nor a professional hydrologist. Tr. 2535:18–

2636:2.

       342.    The results of Dr. Evans’ modeling were driven by the estimated daily water surface

elevations. But Dr. Evans did not derive any of those WSEs himself. Tr. 2537:6-22. Instead, Dr.

Evans received instructions from the Department of Justice to use WSEs from a spreadsheet it

provided, which were represented to be the WSEs that Dr. Christensen had computed during the

preparation of his own expert report but not introduced into evidence in either phase of this

litigation. Tr. 2538:1-18. Even though they form the most important input in his modeling, Dr.

Evans had no opinion about the accuracy of the WSEs he used. Tr. 2545:21-25.

       343.    Despite the fact that the spreadsheet provided by DOJ included Dr. Christensen’s

computed WSEs dating back to 1990, Dr. Evans testified he did not notice that the spreadsheet

had WSEs from before 2002. Thus, Dr. Evans used Dr. Holmes’ modeled WSEs for about half of

the timeframe of his modeling, and used Dr. Christensen’s modeled WSEs for the other half. Tr.

2538:19-2540:16. Dr. Evans admitted that he did not know whether using Dr. Christensen’s

modeled WSEs for the entire period back to 1990 would have resulted in more or less damages.

Tr. 2541:14-20.




                                                80
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 93 of 184




       344.    Dr. Evans agreed that Dr. Christensen had offered a caveat in his report that his

water surface elevations generated from his model, especially after 2006, could only be viewed as

approximate minimum estimates of the water level increases at particular Bellwether properties

attributable to MRRP channel changes. But when Dr. Evans read Dr. Christensen's report, he did

not notice that and went ahead and used Dr. Christensen’s water surface elevations as reflecting

the full and precise magnitude of all the increased water surface elevations. Tr. 2542:15-2543:1;

2543:7-11. Dr. Evans acknowledged that if actual WSEs were higher for a long period of time, it

would have had a larger effect on his underestimations of damages, and that he did not and could

not perform any analysis to see what the effect was on his modeling attributable to Dr.

Christensen’s underestimations of WSEs increases attributable to MRRP channel changes. Tr.

2544:2-2545:3. Dr. Evans acknowledged that he could not vouch for the accuracy of the WSEs

he used nor was he aware whether any Government witness would testify that Dr. Christensen’s

modeled WSEs reflect the full magnitude of water surface elevation increases due to MRRP

changes instead of reflecting only mere artifacts of those increases. Tr. 2546:1-20.

       345.    Dr. Evans did not disagree with Dr. Christensen’s opinion that the water level

increases computed at the gages should be viewed as minimum water level increases because the

gages are located in more stable reaches of the river, nor that, at best, the gages show only a reduced

and attenuated water level increase from downstream channel modifications, such as chutes,

chevrons, wing dike notches, and the like. Tr. 2547:9-2548:1; 2548:6-16; 2549:2-5; PX3707 (July

2016 Christensen Report, pp. 98-99). Dr. Evans did not disagree with Dr. Christensen’s opinion

that other relevant information as to what actually occurred must be considered and factored into

WSE determinations, but also acknowledged that he did not factor any other information before




                                                  81
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 94 of 184




using the river simulation model’s WSEs as representing what actually happened at the Bellwether

properties. Tr. 2551:10–2552:8.

       346.      Dr. Evans admitted that his role in the Government’s case was to attempt to

demonstrate the incremental impact on crop yields from the MRRP and to use Dr. Christensen’s

WSEs as the basis of that analysis. Tr. 2557:1-9; 2537:6–2538:18. Until trial, he was unaware

that the Government’s own Phase 1 expert hydrologist, Mr. Woodbury, specifically opined in his

expert report that it would be a “clear misapplication” of Dr. Christensen’s modeled WSEs to

attempt to assess the incremental impacts of the MRRP. PX3702 (Sept. 2016 Woodbury Rebuttal

Report Excerpt); Tr. 2557:10-2559:25. Dr. Evans agreed that experts from both sides of the

litigation were in agreement that Dr. Christensen's modeled WSEs should not be used to measure

the incremental impact of the differences between the actual and but-for condition. Tr. 2560:13-

2561:10.

       347.      Dr. Evans modeled the soil “blanket” at every location on each Bellwether property

and throughout time as being 10 feet thick, even though he knew that did not resemble reality. Tr.

2565:9-2566:23. Dr. Evans admitted that there were a number of other large uncertainties

associated with input parameters for his modeling, and that Dr. Evans’ team did not measure all

those values in the field or the lab to know what those values were. Tr. 2567:20-2568:14. Some

of those uncertainties can be many orders of magnitude and vary considerably in small physical

distances. Id.

       348.      Dr. Evans “calibrated” his model by manipulating parameter values in his model

and dialing them up or down until he could match, as closely as possible, a set of observed data.

Tr. 2569:15-2571:22; 2577:4-11. Dr. Evans’ final calibration was to calibrate to Bellwethers’

actual crop yields. But Dr. Evans acknowledged that, in the real world, years with lower crop




                                                 82
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 95 of 184




production can result from insects, weeds, hail, nutrient deficiency, etc. Tr. 2571:23-2572:17. Dr.

Evans acknowledged that his process inevitably led to his adjusting groundwater parameters to

attempt to match years of low crop production that were, in fact, actually caused by factors having

nothing to do with groundwater levels or river WSEs. Tr. 2573:17-2575:8. In reality, Dr. Evans

had no way to explain why his modeling was over predicting crop yields in some years and under

predicting yields in other years. Tr. 2573:6-16.

       349.    Dr. Evans admitted that he did not validate his model. Tr. 2576:2-8.

       350.    Dr. Evans tried to calibrate his groundwater model using USGS well data to see if

his model was adequately simulating groundwater conditions. Tr. 2578:3-16. But the nearest

wells to the Adkins property were 40 and over 60 miles away, respectively. Tr. 2579:9-25. The

nearest wells to the Ideker property were roughly 35 and 60 miles away, respectively. Tr. 2580:1-

7. Moreover, two of the four wells used for Dr. Evans’ calibration were so close to the river that

he acknowledged that they did not provide a meaningful test of his model. Tr. 2580:12-2581:22.

For the remaining two wells, even after completing his calibration to try to match well data as

close as possible, Dr. Evans’ modeled groundwater elevations regularly missed actual elevations

by many feet. Tr. 2582:1-2583:19; 2585:2-24 (Dr. Evans testified that he would need a 4-foot band

to provide him 95% confidence in his results for the third well.).

       351.    Dr. Mays opined Dr. Evan’s groundwater calibration was critically flawed. Tr.

3027:14–3028:5. Dr. Mays opined that these wells are too far away, particularly for the Adkins

and Ideker properties, “to provide useful comparison points for groundwater model calibration.”

Tr. 3027:14–3028:9.

       352.    Dr. Evans proposed testing his model’s matching of real world data through the use

of a measure called the Nash Sutcliffe Efficiency (“NSE”). Tr. 2577:12-2578:2. But, while Dr.




                                                   83
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 96 of 184




Evans determined that any NSE value of over .65 was a “good” fit (Tr. 2588:14-17), another

published guideline from a journal Dr. Evans identified as an “authoritative” and peer-reviewed

journal suggested that NSE values under .65 should be considered “unacceptable.” Tr. 2589:13-

2590:22. Per this guideline, Dr. Evans’ groundwater modeling results would be considered

borderline “unacceptable,” and his final modeling of Plaintiffs’ soybean yields would also be

considered “unacceptable.” Tr. 2588:3-17, 2603:3-11 (Moreover, Dr. Evans’ reported NSE for

the 4th well of his groundwater calibration was only .56, which would also be “unacceptable”

under the alternative published standard. Tr. 2588:6-9).

       353.    Dr. Evans testified that accurate simulation of the timing and duration the

groundwater is at or near the surface is prerequisite for simulating crop yields during wet

conditions. Tr. 2595:4-9. Even Dr. Evans admits that it uses “relatively simple, approximate

physical relationship.” Tr. 3023:15-17. Dr. Mays testified to the fact and reasoning why “there is

no scientific consensus that DRAINMOD can successfully simulate the dynamics of water in the

unsaturated zone.” Tr. 3023:18-3024:10 (Mays). Dr. Mays also testified that the consequence of

Dr. Evans’ use of a “blanket,” with the same hydraulic conductivity and thickness for all of his

applications, was sacrificing reliable modeling. Tr. 3028:10-3029:23 (Mays); PX3522 (Evans Fig.

5.12). Dr. Mays explained that, despite it being critically important to adequately model the near

surface condition, his modeling could not adequately model that groundwater condition. Tr.

3024:20-3025:19 (Mays); PX3515 (Evans Fig. 5.7). Holden & Burt (2003) concur that

“DRAINMOD inherently lacks” this quality. Tr. 3025:16-19; DX6112 (Holden & Burt article).

       354.    Dr. Evans testified that, even after going through the trouble of calibrating to find

the vertical and horizontal conductivities that could help his model most closely match measured

USGS well data to simulate the duration that groundwater was at or near the surface, he




                                                84
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 97 of 184




disregarded those parameter values and began to manipulate them anew when he attempted to

match his modeling results to reported crop yields. Tr. 2595:15-2598:20.

        355.    Dr. Evans ran out of time before completing the calibration of his model to reported

crop yields. Tr. 2601:16- 2602:20. Although he could not testify whether damages calculated for

the Plaintiffs would have been higher or lower or by what amounts if he had completed his

calibrations, he offered testimony based on his incomplete modeling. Id.

        356.    Dr. Evans would not agree with the basic and seemingly uncontroversial statement

that even relatively poor models can show some correlation with real world data. Tr. 2604:14-19.

This was not a credible opinion.

        357.    Dr. Evans was no more or less confident in his results for the Adkins property than

his results at Ideker or Buffalo Hollow. Tr. 2605:1-8. Yet, even after calibrating his model to

match reported crop yields as closely as possible, Dr. Evans’ modeling results had enormous

absolute average margins of error relative to reported yields at the Adkins property. Tr. 2605:20-

2617:8; PX3732, PX3733, PX3734, PX3767 (Charts). This was true for both corn and soybean

production. Id. The extremely large error rates were not limited to those sections of the Adkins

Phase II Tract where crop yields were reportedly mixed with non-bellwether parcel production,

but persisted for other fields. Id.

        358.    Dr. Evans’ modeled results did not fare much better for the Ideker Phase II Tract,

with enormous error rates during many of the years where the Court already found MRRP-flooding

or where Plaintiffs claim MRRP flooding has continued post-2014. Tr. 2617:9-2623:24; PX3768,

PX3770, PX3769 (Charts). These very high absolute mean error rates are not the result of “cherry-

picked” data because the charts include all Ideker irrigated and non-irrigated fields for corn and

soybeans. Id.




                                                 85
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 98 of 184




       359.    Dr. Evans’ very large absolute mean error rates relative to reported crop yields also

appeared with respect to his modeled results at Buffalo Hollow Farms. Tr. 2623:25-2624:17;

PX3771 (Mays Fig. 5.21).

       360.    Dr. Mays opines that Dr. Evans should have validated “his results of the calibration

through a comparison of observed groundwater elevations with reported groundwater elevations

at the Bellwether Properties.” Tr. 3030:11-3031:1. However, Dr. Evans did not possess those

elevations and did not determine them. Id. Dr. Mays testified that instead of following these proper

validation steps, Dr. Evans “compared simulated yields of crops from his crop model in

DRAINMOD with reported crop yields to perform his calibration,” which resulted in astronomical

model errors. Tr. 3031:2-7 (Mays).

       361.    Dr. Mays found that his criticisms of the poor calibration of Dr. Evans’ model were

supported by simply examining Dr. Evans’ own model results. Tr. 3031:10-12 (Mays). Dr. Evans

presented the Court with several graphs that purportedly showed a “good fit comparison between

his simulated crop yields and reported crop yields.” Tr. 3031:13-16 (Mays). However, Dr. Mays

testified that, upon reviewing Dr. Evan’s own comparison data of simulated and reported crop

yields and calculating the associated model error, he discovered astronomical error rates, even as

high as 386.5% error in one instance, proving that Dr. Evans’ modeling methodology and

calibration were both deeply flawed. Tr. 3031:24-3032:5 (Mays). Dr. Mays found that Dr. Evans’

analyses at each of the Bellwether Properties were riddled with large errors and defied reality. Tr.

3032:5-9 (Mays).

       362.    Dr. Mays applied a simple and common statistical equation to calculate Dr. Evans’

error rate – (Dr. Evans’ simulated yield minus Dr. Evans’ reported yield) divided by (Dr. Evans’

reported yield). Tr. 3032:13-16. This equation was used to compile the litany of charts and tables




                                                86
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 99 of 184




demonstrating Dr. Evans’ large modeling errors. Tr. 3032:20-3033:5 (Mays); PX3732, PX3733,

PX3734, PX3767, PX3768, PX3769, PX3770, PX3771 (Charts). Dr. Mays affirmed that many

similar examples could be found from other fields and years in Dr. Evans’ data. Tr. 3033:6-10

(Mays).

       363.    Dr. Mays remarked that Dr. Evans did not disclose his model’s overall absolute

mean error percentage (in the aggregate or by field) in either his expert report or his testimony to

the Court. Tr. 3033:13-16 (Mays). Instead of addressing the high absolute mean error percentages,

Dr. Evans choose to summarize the inaccuracy of his model only by discussing Nash-Sutcliffe

efficiency (NSE) and R squared. Tr. 3033:17-20 (Mays). Dr. Mays opined that NSE can be a

misleading measure of whether a model is actually matching observed data, as is the case here

with Dr. Evans’ data. Tr. 3033:21-25 (Mays). Dr. Mays concluded that, given the astronomical

error rates he discovered in Dr. Evans’ data, the “fact that Dr. Evans’ model has such regular and

high magnitude misses compared to actual, observed results suggests that Dr. Evans’ modeling

should be rejected outright, and that Dr. Evans’ model fails to provide useful information about

modeled crop yields under any condition.” Tr. 3034:1-9 (Mays).

       364.    At the end of Dr. Evans’ testimony, the Court asked him if his overall simulated

actual crop production was an overestimation or underestimation relative to reported yields in the

aggregate. Tr. 3034:11-15 (Mays); Tr. 2642:25-2644:15. However, Dr. Mays explained that, for

any model specifically calibrated to match reported crop yields, “it is axiomatic that final modeled

crop yields will closely match reported crop yields if viewed from a completely aggregated level.”

Tr. 3034:16-20 (Mays). Thus, in order to examine if Dr. Evans’ model has useful information, Dr.

Mays testifies that one would need to check the model’s performance at the field level by year. Tr.

3035:1-10 (Mays).




                                                87
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 100 of 184




       365.    Dr. Evans did not maintain that the charts presented by the Plaintiffs to illustrate

his error rates were in any way inconsistent with his overall results and instead testified that the

magnitude of the mean absolute error rates was not unexpected given that as little as 60% of year-

to-year variability in yields is due to water and that he did not have time to run a phenological crop

model that could have produced more accurate results. Tr. 2624:20-2627:13.

       366.    Dr. Evans made an effort to compare his modeling results to the testimony of

Bellwether Plaintiffs because he believed that consistency would be “validation” of his modeling,

but was also aware that the Bellwether Plaintiffs had testified they were subjected to a new

worsened flooding pattern as a result of the MRRP. Tr. 2627:14-2628:13.

       367.    Dr. Evans did not factor in any changes to the river in any way in the modeling of

Plaintiffs’ farming from 1990 to 2018, and agreed that the only way those changes would be

reflected in his modeling would be to the extent that both Dr. Holmes’ and Dr. Christensen’s

modeled WSEs accurately reflected all such changes. Tr. 2629:6-2631:11; PX3765 (Dr. Hromadka

Apr. 2017 Phase I Tr., pp. 5521-5528).

       368.    Dr. Evans acknowledged that he had no reason to disagree with Dr. Christensen’s

opinion that his estimated “but for” water surface elevations are of still “lesser accuracy” than his

modeling for the “actual” condition. Tr. 2631:15-2633:6; DX4900-A (Christensen Report). Dr.

Evans acknowledged that he could not vouch for the accuracy of either Dr. Christensen’s modeled

“actual” or “but for” WSEs, but stated he believed he might be able to offer opinions if he were a

professional hydrologist. Tr. 2633:7-13. Dr. Evans admitted he was aware of no Government

expert who would testify that Dr. Christensen’s water surface elevations sufficiently captured the

magnitude of any changes to form an adequate basis for Dr. Evans’ modeling. Tr. 2633:14-20.




                                                 88
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 101 of 184




       369.    In addition to testifying to DRAINMOD’s flaws as a model, Dr. Mays opined

regarding further failings of Dr. Evans’ modeling regarding input parameter and date uncertainties.

Tr. 3025:22-25 (Mays). Dr. Mays testified that “Dr. Evans failed to perform a sensitivity analysis

for his various input parameters, including the horizontal hydraulic conductivity of the aquifer and

the vertical hydraulic conductivity of the blanket.” Similarly, Dr. Mays opined that Dr. Evans

blindly accepted, without performing any sensitivity analysis, Dr. Christensen’s and Dr. Holmes’

WSEs even though they are just “approximate minimum estimates.” Tr. 3026:5-15 (Mays). He

opined how such non-validated input parameters and data inputs are added into the DRAINMOD

Soil Water Profile Water Balance Model to project the groundwater elevations in time and

location, leading to unreliable results. Tr.3026:16-3027:12; PX3519 (DRAINMOD Chart).

       370.    Dr. Mays testified that, even if Dr. Evans’ model was properly working, which he

established it was not, there would “still be no way to justify how he blends his reliance on Dr.

Christensen’s and Dr. Holmes’ modeled” WSEs. Tr. 3036:10-16 (Mays). Nor would there be any

way to justify utilizing Dr. Christensen’s modeled “but for” WSEs when both Dr. Christensen and

the Government’s Phase I expert, Mr. Woodbury, both agreed that those WSEs were not

sufficiently representative of the actual WSE increases to measure the full incremental effects of

the MRRP river changes. Tr. 3035:18-3036:16 (Mays).

       371.    Due to the facts detailed above, Dr. Evans’ analysis is not reliable.

       372.    In conclusion, based upon his education, many years of research and consulting

experience on matter of hydrology and hydraulics, his experience of flood-related litigation over

the past 40 years, and his extensive acclaimed academic publications on these topics, Dr. Mays

finds that the Government experts’ analyses and opinions to be unproven, incorrect, unreliable,




                                                89
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 102 of 184




and misleading. Dr. Mays opined that the modeling and opinions of Dr. Holmes, Mr. Jones, Dr.

Earles, and Dr. Evans should not be relied upon by this Court. Tr. 3037:13-23 (Mays).


VI.    DR. BATEMAN’S QUANTIFICATION OF PLAINTIFFS’ LOSSES, THE
       IMPROPRIETY OF SET-OFF, AND THE PRUDENT INVESTOR RULE

       373.    Dr. Bateman’s opinions are credible, reliable and helpful in quantifying the just

compensation for Plaintiffs’ losses.

       374.    According to Dr. Sunding, Dr. Bateman used a standard approach to calculate the

Plaintiffs’ losses. Tr. 2914:15-25 (Sunding)

       375.    Dr. Bateman considers his loss calculations for the Phase II Plaintiffs to be

conservative and constitute just compensation for Plaintiffs’ losses. Tr. 720:21–721:2.

       A.      Dr. Bateman’s Qualifications

       376.    Dr. Bateman received his BS in economics from the University of Utah in 1960,

and his Ph.D. in economics from MIT in 1965 with a special emphasis on price theory as applied

to financial and agricultural commodity markets, econometrics. Tr. 563:19–564:2; PX3214 (Dr.

Bateman’s CV).

       377.    Dr. Bateman is an agricultural economist and wealth management advisor/

consultant. He is the founder and owner of BJO Capital Management, Inc. in Provo, Utah. The

firm engages in wealth management advisory, investment and consulting services. He has been

licensed by FINRA to manage funds for corporations and high net-worth individuals. He has

experience in assisting and determining farm losses and commodities, and has extensive training

and experience dating back to 1971 in valuing and pricing commodities. Tr. 562:25–563:16.

       B.      Dr. Bateman’s Approach to Quantify Plaintiffs’ Losses




                                               90
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 103 of 184




       378.    Utilizing his extensive experience and expertise in respect to valuing crops and

commodities, Dr. Bateman obtained information from the Plaintiffs, the Federal Government, and

reliable publications to determine the Plaintiffs’ crop losses. Tr. 575:22–576:3.

       379.    Dr. Bateman determined what the yield and bushels per acre was for the flood years

in question, the actual yield, and what the yield would have been but for the MRRP flooding – the

expected yield. If the expected yield was greater than the actual yield, he treated it as a

compensable loss and multiplied it by the number of acres in question. Tr. 577:3-13.

       380.    To obtain the value of the crops lost or destroyed, Dr. Bateman then multiplied the

total bushels lost by the fair market value per bushel at the time of the taking. As to the fair market

value of crop losses due to Plaintiffs not being able to plant because of MRRP flooding, he first

determined what crops would have been planted and harvested but for the MRRP flooding, and

then applied the same methodology as to existing crops that were destroyed, with one exception:

he deducted the cost of the inputs that the Plaintiffs were not required to expend since the crops

were never planted. Tr. 577:14–578:8.

       381.    Corn and soybean production has experienced strong upward yield trends during

the last 80 years. PX3217 illustrates the historical U.S. corn yields from 1866 to 2012. Tr. 578:9-

15.

       382.    Dr. Bateman used national yield data in the beginning to determine the trends for

corn and soybeans. See PX3217-PX3223. However, he made sure that each farm’s yield data

tracked closely with the national trend in the non-flood years. Plaintiffs’ yield trends tracked

closely with the national trends of two bushels per acre for corn and 0.5 or more for soybeans. He

also examined the Missouri, Iowa and Kansas yield data to make sure their corn and soybean trends

were similar to the national trends. Tr. 581:8-13; 584:6-18.




                                                  91
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 104 of 184




       383.    Dr. Bateman acquired reliable prices for corn and soybeans to be applied to the lost

production. Buffalo Hollow Farms provided its own data taken from the farm’s accounting

records. For the other two tracts (Adkins and Ideker), price data was obtained from GeoGrain, a

company that gathers 50,000 cash prices daily from over 4,200 markets throughout the United

States. Dr. Bateman considers the GeoGrain database to be a reliable data source for his

evaluation. Tr. 589:25–590:21; 591:20-21; also see Tr. 590:22–592:4.

       384.    In determining just compensation for losses to structures and equipment, as well as

for expenses of flood prevention and reclamation, Dr. Bateman relied upon the data and

documentation provided to him by the Plaintiffs. If documentation could not be provided for a

claimant loss, he excluded it. Tr. 573:19-22; 610:25–611:13; 611:25–612:1.

       385.    Dr. Bateman found that, based upon his expertise as an agricultural economist, the

replacement or repair cost presented by the Plaintiffs for losses and injuries to structures and

equipment were what a willing buyer would have been willing to pay in cash for those injuries and

losses at the time of the takings; i.e., fair market value. Tr. 611:14-24.

       386.    Dr. Bateman was also provided with data as to the costs and expenses associated

with the Plaintiffs’ efforts to prevent the MRRP flooding in question, the same included sand

bagging, rocking banks, constructing and repairing levees and berms. In addition, he was provided

with the costs and expenses for reclamation (sand and debris removal, levee repairs, filling scour

holes, etc.). His review of this data indicated that the costs presented by the Plaintiffs for these

losses were what a willing buyer would have been willing to pay in cash for those injuries and

losses at the time of the takings; i.e., fair market value. Tr. 612:10–613:1.

       C.      Dr. Evans’ Crop-Loss Opinions Are Inherently Flawed and Unreliable




                                                 92
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 105 of 184




       387.    Dr. Evans’ use of simulated actual yields instead of actual reported yields, when

those were available, creates the inference that it was done to increase the flexibility of the model

to manipulate the results. Tr. 3250 (Bateman).

       388.    In contrast to Dr. Evans’ opinions on crop loss, Dr. Bateman’s opinions do not

depend on water surface elevations and/or incrementalizing the flooding to determine causation.

Tr. 3252:6-9 (Bateman).

       389.    Dr. Bateman compared Dr. Evans’ simulated actual and simulated but-for yield

estimates to show Evans’ implied but erroneous impact of the MRRP floods on the Ideker, Buffalo

Hollow and Adkins farms. Tr. 3249:1-6. Dr. Bateman also compared Dr. Evans’ simulated actual

yields in the flood years with each farm’s actual yields in those years in order to show the

inaccuracy of Evans’ simulated actual. Tr. 3249:12-15 (Bateman).

       390.    Dr. Bateman further compared Dr. Evans’ simulated estimates of his estimated

yields in non-flooding years, which is the difference between Evans’ simulated actual and his

simulated but-for yields with Dr. Bateman’s estimates of the MRRP flood impacts on yield to

again illustrate the inaccuracies of Evans’ modeling. Tr. 3249:16-20 (Bateman).

       391.    An examination of PX3297 shows the Evans modeling does not make sense and

contains significant error rates. As the MRRP floods cannot account for just five to 30 bushels

versus the large losses of 100 or more bushels when Ideker Farms flooded in 2007, 2008 and 2010

for 30 to 90 days with one to 13 feet of water, and with blocked drainage and seepage problems

lasting for 100 days or more. Tr. 3253:8–3254:8; 3254:17-24 (Bateman).

       392.    The Evans modeling demonstrates significant and substantial errors when

comparing Evans’ simulated actual with the actual yields experienced. Accordingly, there can be




                                                 93
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 106 of 184




no confidence placed in his modeling of the simulated actual or the simulated but-for yields. Tr.

3254:25–3255:2 (Bateman).

       393.    The actual yield data for all three Plaintiffs, for both corn and beans, contradicts

Dr. Evans’ statement that individual farm yields are static for several years followed by more of a

step-up rather than a gradual increase. Tr. 3258:4-23; 3259:8-11 (Bateman); PX3291 (Chart).

       394.    Dr. Bateman presented a series of charts for each Phase II Plaintiff comparing his

real-world results to Dr. Evans’ modeled results. Dr. Bateman presented charts comparing the

simulated actual values with the Plaintiffs’ actual values, as well as a comparison between Dr.

Evans’ actual and but-for estimates. These charts serve to demonstrate the accuracy of Dr.

Bateman’s results and the inaccuracy and large error rates in Dr. Evans’ modeling, some as much

as 50% or more. Tr. 3260:23–3261:16; 3262:20–3263:14; 3264:2-17; 3265:23–3266:9; 3268:3-

16 (Bateman); PX3296 (Bateman Dot Chart); PX3297 (Ideker Chart); PX3293 and PX3298

(Buffalo Hollow Charts); PX3299 (Adkins Chart).

       395.    Dr. Evans’ criticisms of Dr. Bateman’s trend yield approach are misplaced. Dr.

Evans is confused and uses the wrong data to measure the reasonableness of Dr. Bateman’s trend

yields, or but-for yields. Dr. Evans determines an average yield by including both flood and non-

flood years when the correct approach would be to use just the non-flood years so one can compare

the flood years with the non-flood years to determine but-for yields. Tr. 3268:24-25; 3269:21-

3270:15 (Bateman).

       396.    For Dr. Evans to use the average yield of the flood and non-flood years to estimate

flood loss makes no sense at all. It minimizes the losses. Tr. 3273:2-15 (Bateman).




                                                94
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 107 of 184




       397.    Dr. Evans’ and Dr. Sunding’s criticism of Dr. Bateman’s use of the Adkins acreage

provided in the answers to the Government’s interrogatories for the Adkins Phase II Tract is and

was misplaced. Tr. 700:21–701:21; 3274:1-6 (Bateman); Tr. 51:10–52:5 (Adkins).

       398.    Evans’ analysis of the Plaintiffs’ actual yields result in large errors, indicating that

his model is unreliable and cannot be trusted. Large errors between his simulated actuals and the

Plaintiffs’ actuals occur repeatedly. Moreover, his but-for estimates closely approximate his

modeling for “actuals,” which one would not expect given the extensive flooding that occurred in

2007, 2008, 2010, 2013 and 2014, suggesting radical underestimations in Plaintiffs’ losses. Tr.

3278:4-21 (Bateman).

       399.    Dr. Bateman’s trend line approach to estimating the but-for values has merit

because in almost every case, the Plaintiffs’ actual yields were on or near the trend line in the non-

flood years as they would be if the trend line is reasonably accurate. So this fact confirms the

accuracy of the base yields and the two-bushel trend. If there had been no MRRP that caused the

flooding, one could reasonably expect actual yields in 2007, 2008, 2010, 2013 and 2014 to have

been near Dr. Bateman’s trend line. Tr. 3279:8-18 (Bateman).

       400.    Evans’ modeling and analysis assumes incorrectly that some of the crop losses

resulting from the flooding in question were not caused by the MRRP, but by other unidentified

variables or intervening causes. Tr. 3284:7-13.

       D.      Dr. Sunding’s Rebuttal Crop-Loss Opinions Are Flawed and Unreliable

       401.    Dr. Sunding was designated by the Government as strictly a rebuttal witness to

proffer critique, but not to express any affirmative opinions. Accordingly, whether his trial

testimony be to rebut crop loss and interest rate opinions of Dr. Bateman or the valuing of a

permanent flowage easement by Dr. Babcock, these opinions are not affirmative opinions. Tr.

2857:1-14 (Sunding).


                                                  95
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 108 of 184




       402.    There are two egregious errors in Dr. Sunding’s crop loss calculations. First, his

calculations are dependent on the validity of Dr. Evans’ modeling results which are dependent

upon Dr. Holmes’ modeling results, which are just wrong. Second, his criticism of Dr. Bateman’s

choice of using the prices from the actual grain merchants with whom the Plaintiffs sold their grain

during the years in question is unmerited. Instead, he selects grain merchants who had no dealings

with the Plaintiffs to obtain his prices. In contrast, Dr. Bateman selected the grain merchant

elevators used by the Plaintiffs after confirming those merchants with the Plaintiffs. Dr. Bateman’s

approach was not only the preferable approach, but the right approach. Practically speaking, there

was little difference in the prices. Tr. 2917:3-19; 2918:3–2919:2 (Sunding); 1761:22–1763:6;

1767:21–1768:5; 1771:12-15; 3276:22–3277:12 (Bateman).

       403.    Dr. Sunding used and relied upon Dr. Evans’ flawed modeling alleging a change in

incremental yield due to flooding for each of the subject parcels, in his lost profit analysis and

calculations. Tr. 2862:21-25; 2915:1-21 (Sunding). As a result, Dr. Sunding’s lost profit analysis

inherits the flaws of Dr. Evans’ inaccurate and unreliable modeling results as explained more fully

infra. Tr. 2916:21–2917:2 (Sunding).

       404.    Dr. Sunding has never used an approach like what he did in this matter with respect

to flooding where he’s taken a hydrologic model from another expert and then applied it to a

particular flood and farm to determine the losses. Tr. 2920:8-14 (Sunding).

       405.    Even though he used Dr. Evans’ flawed and unreliable modeling, Dr. Sunding

concluded and still found the Plaintiffs had significant lost profits of over $1.3 million combined

for the Phase II Tracts over the years in question. Tr. 2920:22–2921:16 (Sunding).




                                                96
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 109 of 184




       406.    The rebuttal opinions of Dr. Sunding do not undermine the opinions of Dr. Babcock

or Dr. Bateman regarding the just compensation due to the Plaintiffs. There are numerous flaws

in Dr. Sunding’s analysis which render his opinions unreliable.

       E.      There Is No Factual Basis or Support for Set-Off as Confirmed by Mr. David
               Zanoni, USDA

       407.    According to Mr. David Zanoni of the USDA, the federal crop insurance records

do not reveal whether any of the crop insurance payments made to Plaintiffs were due to flooding

from the Missouri River. So the crop insurance records cannot be used to confirm a flood event

from the Missouri River in any given year. Tr. 2729:10–2730:21.

       408.    Crop insurance claims can be made for a number of reasons if productivity is not

achieved at the level of coverage provided. A claim for “excessive moisture” is not a claim for

“flooding” due to a rising river, but can be for other reasons such as rainfall. Tr. 168:9-14

(Schneider); Tr. 262:1-6 (Ideker); Tr. 2700:4-21; 2701:5-16; 2728:6–2730:2 (Zanoni).

       409.    The farmer or insured does not make the decision on how to code a loss, and the

claims information as documented may not, therefore, be helpful in determining flooding. Tr.

2726:1-13, 2728:6–2730:21 (Zanoni); Tr. 168:9-14 (Schneider).

       410.    There is shared risk between the insurance company and RMA. Tr. 2660:9-17.

Some of the premium is paid to the insurance company and some of the premium is the

Government’s. Some of the indemnity is paid by the insurance company and some is the

Government’s. Tr. 2659:13-23. The terms are negotiated on how to share the premiums and

indemnities under a variety of circumstances. The exact financial terms will vary based on a

variety of circumstances within the reinsurance agreement. Tr. 2659:24–2660:7.

       411.    The indemnity paid in the crop insurance records provided by the Government is

the amount paid by the insurance company, not the Federal Government. Tr. 2703:3-12 (Zanoni).



                                               97
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 110 of 184




       412.    In response to a question from the Court, the Government’s witness stated that some

of the premium is paid by the insurance company and some is paid by the Government. However,

Mr. Zanoni only provided the rough general structure of the financial terms of the crop insurance

premiums as the financial terms vary on the back end with the reinsurance agreement. Zanoni

provided no testimony about what premiums or indemnity was paid by the Federal Government to

the Phase II Plaintiffs. Tr. 2659:8–2660:17 (Zanoni).

       F.      Prudent Investor Rate for Delay Damages

               1.     Dr. Bateman’s Recommended Bond/Equity Rate

       413.    In calculating the rate of interest for delay damages as a component of the Plaintiffs’

just compensation for the takings, Dr. Bateman focused on adherence to the Prudent Investor Rule.

Tr. 613:2–614:18.

       414.    Dr. Bateman opined that farmers are generally not adverse to moderate risk levels

as they manage their operations. His experience is that most farmers are comfortable with an

investment portfolio that contains stocks of high-quality companies, as well as corporate bonds in

order to obtain a reasonable return. Tr. 616:18–617:12.

       415.    Dr. Bateman’s consideration of the Prudent Investor Rule led him to consider the

Moody’s long-term Aaa corporate bond index (“Moody’s Rate), as an option to satisfy the Prudent

Investor Rule. Tr. 618:13–619:17.

       416.    In calculating the interest due for delay damages and compounding same, Dr.

Bateman used the dates of taking as found by the Court in the 3/13/18 Trial Opinion [ECF 426].

Those dates of taking began as early as April 2007 for Adkins, and as late as June 2014 for Ideker

and Buffalo Hollow. Tr. 619:19–621:2.

       417.    Aside from considering the Moody’s Rate, Dr. Bateman considered the state

statutory prejudgment interest rates, stock market rates of return, and corporate long-term bond


                                                 98
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 111 of 184




funds (ETFs). Tr. 621:4-16; 624:6-8; PX3224 (Chart). Seeking adherence to the Prudent Investor

Rule, Dr. Bateman believed that the two principles of diversity and balance are the key to managing

risk when one invests in a mixture of bonds and stocks. It is this mixture of bonds and stocks that

Dr. Bateman chose to attain a reasonable return for the Plaintiffs in a well-managed portfolio while

managing risk. Tr. 627:23–628:14.

         418.   As for the interest rate to be applied by the Court under the Prudent Investor Rule,

Dr. Bateman recommended a bond equity combination utilizing the iShares Core U.S. Aggregate

Bond Exchange Traded Funds (ETF) by Blackrock with a trade symbol AGG, and the SPY Fund,

created in 1993 by State Street Corporation, an American financial services and bank holding

company, in cooperation with the American Stock Exchange. Tr. 628:16–630:4.

         419.   Dr. Bateman’s decision to invest in these two ETFs provides quality, reasonable

returns, and diversity with 505 stocks and a large number of bonds represented in the portfolio.

With respect to bonds, the analysis assumes that 50% of the investment is in bonds and 50% in

stocks, with rebalancing taking place at the end of each calendar. PX3225 is a chart depicting the

annual total returns for AGG and SPY investments from 2007 through June 2020. Tr. 631:20–

632:7.

         420.   Dr. Bateman’s recommended bond-equity combination generates a combined

annual return of about 7% per year. His recommended bond-equity option provides a higher real

rate of return for the Plaintiffs of about 4% as compared with the Moody’s Rate real return of about

1.7%. Tr. 634:25–635:4; 635:19–636:2; 636:17–637:2.

         421.   The most appropriate Prudent Investor Rate according to Dr. Bateman is the bond-

equity combination which yields a real rate of return for the farmers of 3.5% to 4% given individual

growth rates near 7% to 7.5%. The other option is utilization of the Moody’s Rate (PX3258)




                                                 99
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 112 of 184




which, in Dr. Bateman’s opinion, does not satisfy the Prudent Investor Rate in today’s world, as

the real rate of return of 1.7% is not appropriate and reflective of a level of risk aversion that is

unrealistic for prudent investors. Tr. 636:17–637:2.

       422.      The Court finds that Dr. Bateman’s recommended AGG/SPY interest rates are

appropriate for delay damages and consistent with the Prudent Investor Rate.

       423.      The just compensation due the Phase II Bellwether Plaintiffs for the MRRP

flooding and losses found by the Court, exclusive of any just compensation due for the taking of a

permanent flowage easement, and including interest compounded quarterly at the bond/equity

rates, are set forth in PX3247-A (Chart), as calculated by Dr. Bateman. Tr. 712:11-15; 713:4-21.

       424.      Plaintiffs’ losses calculated through June 2020 using the AGG/SPY rates with

interest compounded quarterly are as follows: Ideker Farms, $9,217,984; Buffalo Hollow Farms,

$2,340,110; and Adkins, $4,136,963. These figures are exclusive of any diminution in value for a

permanent flowage easement. PX3247-A; Tr. 710:8-712:15.

       425.      The per diem interest using the AGG/SPY rates for Ideker Farms is $2,008, for

Buffalo Hollow it is $481, and for Adkins the rate is $864. Tr. 711:21–712:22; PX3247-A.

                 2.     Dr. Bateman’s Calculations Using the Moody’s Rates

       426.      PX3257-A, B, C, D and E are charts summarizing all three Phase II Bellwether

Plaintiff property losses, with the total and per diem interest calculated using Moody’s Aaa rates

instead of the AGG/SPY returns compounded quarterly. Tr. 712:16-22.

       427.      PX3258 is a chart showing the Moody’s Aaa rates from 2007 through June 2020.

Tr. 712:23-24.

       428.      The Plaintiffs’ losses calculated through June 2020 using the Moody’s rates with

interest compounded quarterly are as follows: Ideker Farms, $6,860,034; Buffalo Hollow Farms,




                                                100
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 113 of 184




$1,844,487; and Adkins, $3,209,120. These figures are exclusive of any diminution in value for a

permanent flowage easement. PX3257-A; Tr. 712:16–713:15.

       429.    The per diem interest using the Moody’s rates for Ideker Farms is $975; for Buffalo

Hollow, $264; and for Adkins, $469. PX3257-A; Tr. 713:16-17.

               3.     Dr. Sunding’s Suggested Rebuttal Interest Rate Is Inappropriate

       430.    Dr. Sunding has never used the Prudent Investor Rule and he offered no opinions

on the Rule. Tr. 2908:12-14; 2911:12-19 (Sunding).

       431.    Dr. Sunding’s suggested interest rate (proffered as a rebuttal witness only), using

the one-year Treasury bill (Tr. 2911:20-24 (Sunding)), does not satisfy the Prudent Investor Rule.

Tr. 3275:18-24 (Bateman).

       432.    Dr. Sunding’s suggested rate results in a real return of a negative 2.5 to 3.0% given

that corn and soybean farmers’ operating costs increased at a rate of 3.5 to 4% during the 2007-

2020 period. His low rate is completely inappropriate. Tr. 3275:25–3276:5 (Bateman).

       433.    During the period from 2007 through 2019, the U.S. corn farmer experienced cost

inflation averaging 3.5% (USDA/ERS). A farmer’s seed, fertilizer, chemicals, fuel and other

operating costs increased from $224.84 per acre in 2007 to $339.62 per acre in 2019, or 3.5% per

year for the 12 years. Tr. 634:3-10; 635:5-13 (Bateman).

       434.    The one-year U.S. Treasury bill rate does not satisfy the Prudent Investor Rule. As

of June 30, 2020, that rate was .17% which is extraordinarily low because of the pandemic. The

one-year Treasury rate during most of the period varied between 0.71% and 1.1%. The problem

with such a low rate is that the farmers, if given this rate, would experience a -2.5% annual real

return (loss) when inflation was considered due to the inflationary rate farmers are experiencing

in their farming operations over this period of time. Tr. 633:9-23 (Bateman); Tr. 2912:15-18

(Sunding).


                                               101
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 114 of 184




       435.    To delay payment 14 years and then to offer the Plaintiffs something that is 3%

below the increase in cost they had during the same period of time does not make sense. Tr.

3276:6-9 (Bateman).


VII.   DR. BABCOCK’S METHODOLOGY AND VALUING OF THE PERMANENT
       FLOWAGE EASEMENT

       436.    The federal actions pursuant to the MRRP took a Permanent Flowage Easement

from each of the Plaintiffs. Tr. 33:12-19.

       A.      Dr. Bruce Babcock’s Qualifications

       437.    Dr. Babcock is an agricultural economist and is currently a Professor of Public

Policy at the University of California at Riverside. Tr. 1002:9-15 (Babcock).

       438.    Dr. Babcock received his Bachelor’s Degree from the University of California at

Davis in 1980, a Master’s Degree from the University of California at Davis in 1981, and his Ph.D.

in Agricultural and Resource Economics from the University of California at Berkeley in 1987.

Tr. 1003:19–1004:4 (Babcock). For most of his career, Dr. Babcock held various roles at Iowa

State University; most notably, he was the director of a public policy research center called The

Center for Agricultural and Rural Development, for which he was the director from 1998 to 2011.

Tr. 1002:16-22 (Babcock); PX3350 (Dr. Babcock’s CV).

       439.    In his career, Dr. Babcock has also consulted in evaluating damages and losses in

a number of cases dealing with farm level losses and commodity markets. Tr. 1003:6-10

(Babcock). In addition to his extensive litigation and trial testimony experience, Dr. Babcock has

also been recognized by being called before Congressional Committees to hear testimony about

agricultural policy in the United States and trade policy around the world. Tr. 1006:9-14

(Babcock). Dr. Babcock has consulted widely with Federal Government agencies, including but

not limited to the USDA, EPA, and DOE. Tr. 1006:20-25 (Babcock).


                                               102
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 115 of 184




       440.    Additionally, while in Iowa, Dr. Babcock and his wife owned some Iowa farms that

grew corn and soybeans jointly with a crop-share tenant farmer, which puts him in a position to

know about the crops that the Plaintiff farmers grow. Tr. 1003:11-15 (Babcock).

       B.      Dr. Babcock’s Valuing of the Permanent Flowage Easements

       441.    Dr. Babcock’s testimony and opinions are credible and reliable in valuing the

Plaintiffs’ Permanent Flowage Easements.

       442.    Dr. Babcock was engaged to render an opinion as to whether the MRRP permanent

flowage easements that were imposed by the Government over the Phase II Tracts have diminished

the fair market values of the real property interest in fee of the Phase II Plaintiffs in the Phase II

Tracts. Tr. 1001:1-10 (Babcock).

       443.    More specifically, Dr. Babcock was engaged to determine whether the fair market

values of the Phase II Tracts as of December 31, 2014, which is the Court’s cutoff date of flooding

for which the Plaintiffs could assert claims for takings in their lawsuit, whether those fair market

values had diminished due to the Government’s taking of the permanent flowage easements from

the MRRP. Tr. 1001:11-18 (Babcock).

       444.    Then, if the fair market values have decreased, Dr. Babcock’s task was to determine

how much of a decrease, how much the fair market values will have been diminished by the

permanent flowage easements, and the difference would be equal to the just compensation due to

the Phase II Plaintiffs from the Government for those permanent flowage easement losses due to

the MRRP. Tr. 1001:19–1002:3 (Babcock).

       445.    Dr. Babcock’s opinion is that a hypothetical buyer of the Phase II Tracts would

have been aware of the ongoing pattern of the MRRP flooding that would have negatively

impacted the amounts that the buyer would have been willing to pay on that day, December 31,

2014, for the tracts. The diminution of the fair market values of the Phase II Tracts factor in the


                                                 103
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 116 of 184




hypothetical buyer’s concern over the river’s MRRP altered flooding patterns. Tr. 1011:8-19

(Babcock).

       446.    Dr. Babcock interviewed the Plaintiffs and owners of the three Phase II Tracts. Dr.

Babcock talked to them about their farm operations, their knowledge of the river, and what it was

like to farm along the river. Tr. 1018:4-10 (Babcock).

       447.    The Phase II Plaintiffs told Dr. Babcock that farming has become much more

difficult after the Corps’ implementation of the MRRP. Tr. 1018:10-12 (Babcock). The Phase II

Plaintiffs told Dr. Babcock that the river stays high longer than it used to so that their farmland

drains more slowly and is more often affected by seepage than it was before the MRRP. Tr.

1018:13-16 (Babcock).

       448.    The important factor that determines farmland prices is the net income or profits

that can be generated from the land. Differences in net income between two pieces of farmland

primarily are determined by differences in the productivity of that land, or production per acre,

which is called yield per acre. Tr. 1019:13-21 (Babcock).

       449.    Yield per acre, or production per acre, is negatively impacted by flooding. Tr.

1019:23–1020:6 (Babcock). Flooding leads to a lower net income for which the farmer cannot

generate the level of profits that they would have without the flooding and so that ultimately

reduces the amount a willing buyer will pay for a piece of land. Tr. 1020:14-20 (Babcock).

       450.    If a piece of farmland becomes less productive, it has lower value and so a willing

buyer will not pay as much for the land. Tr. 1020:21-24 (Babcock).

       451.    Dr. Babcock’s approach was to use actual farmland sales data in the Missouri River

Basin, both before and after the MRRP could have affected farmland price. Tr. 1026:2-6

(Babcock).




                                               104
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 117 of 184




       452.      Dr. Babcock used a standard statistical model based upon data to test the hypothesis

to determine if the MRRP affected farmland prices over time. Tr. 1027:1-7 (Babcock) This is a

standard economic metric statistical approach to understanding the effect of an event. Tr. 1064:10-

17 (Babcock)..

       453.      There are important factors that impact all farms that grow the same crops. There

are also farm-specific factors. Dr. Babcock’s analysis accounted for both sets of factors. Tr.

1031:14-24, 1033:13-18 (Babcock).

       454.      According to Dr. Babcock, the best way of capturing the net effect of the economic

factors is to simply obtain an index of farmland prices so that the aggregate net impact of all the

changes in the economic factors will be captured by the average farmland price in a region that is

not influenced by the MRRP. Dr. Babcock used the Federal Reserve Bank of Chicago which

publishes an average Iowa farmland price each year. Tr. 1034:5-16, 1035:16-22 (Babcock);

PX3386 (farmland price data).

       455.      Dr. Babcock wanted to perform a check to see if there wasn’t some other factor

other than the MRRP that was not included in his model that would account for the diminution in

fair market value of Missouri River Basin bottomland. So Dr. Babcock asked the appraisers to

obtain additional data not in the Missouri River Basin, not affected by the MRRP, to be able to

check and see if, in fact, there could be some other factor other than the MRRP that caused his

statistical model to perhaps erroneously conclude that it was the MRRP that diminished farmland

prices. Tr. 1038:8–1039:13 (Babcock).

       456.      Dr. Babcock relied on Leo Smith and Tim Keller, Plaintiffs’ appraisers, to collect

land sales data. Dr. Babcock asked for and obtained all river bottom sales in the Missouri and




                                                 105
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 118 of 184




Nishnabotna from 1998 to 2019. Tr. 1039:14-19, 1048:3-8 (Babcock); PX3387 and PX3388

(Nishnabotna graphs); PX3389 (location of sales data plots).

       457.     Dr. Babcock testified that local appraisers are preferable to gather the land sales

data and they have local knowledge of the types of transactions that are needed to be able to test

the hypothesis. Tr. 1026:18-21 (Babcock). Dr. Babcock did not take a random sample, but rather

obtained the population of the land sales data that were arm’s length commercial agricultural

transactions.   Dr. Babcock ruled out sales where the price was dramatically inflated by

development. Tr. 1048:9-19 (Babcock).

       458.     Missouri River bottomlands, sometimes referred to as the Missouri River Basin or

bottomland is a commonly accepted and used term that means farmland from the bottom of the

bluff to the Iowa side of the Missouri River. The appraisers knew what was meant and collected

the data according to Dr. Babcock’s instruction. Tr. 1048:20–1049:3 (Babcock).

       459.     The results of Dr. Babcock’s regression analysis indicate that the Missouri River

Basin farmland prices would have been, on average, 25.7% higher without the MRRP. Tr.

1055:13-16 (Babcock); PX3389 (sales data plots); PX3356 (model results chart); PX3390-

PX3392 (model results graphs).

       460.     Prior to submitting his rebuttal report, Leo Smith contacted Dr. Babcock and told

him that he had erroneously included three land sales in the Missouri River Basin that upon

reflection and reanalysis, did not belong there. When Dr. Babcock eliminated the three

observations that Leo Smith told him to eliminate, it increased the average diminution in value

from 25.7% to 26.9% which served to validate Dr. Babcock’s model. Tr. 1059:20–1060:10

(Babcock).




                                                106
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 119 of 184




       461.    Dr. Babcock opines that the implementation of the MRRP decreased the value of

affected farmland located in the Missouri River Basin. The average diminution in value of the

Missouri River Basin is 26.9%. Tr. 1070:10-15 (Babcock). Dr. Babcock’s regression model results

are the average effect of the MRRP on all Missouri River bottomland. Tr. 1065:5-10 (Babcock).

       462.    Dr. Babcock did a check of the robustness of his model, as there is uncertainty about

when buyers and sellers became aware that the MRRP had, in fact, changed the flooding patterns

of the river. Tr. 1060:14-20 (Babcock); PX3357-A (robustness check).

       463.    Missouri River bottomland is subject to flooding so buyers and sellers of farmland

that saw some flooding in 2007, may not know from one observation as to whether this was an

abnormal flooding event or not. Tr. 1060:21–1061:5 (Babcock). To determine if the flooding is

atypical, it takes some time of observations of the river. So the first year of the flood damage was

2007, but it’s not likely that buyers and sellers were aware the MRRP had, in fact, changed the

river. Tr. 1061:5-12 (Babcock).

       464.    Continued flooding through the late 2010 time period clearly would have increased

the knowledge that something had changed among local farmers and outside buyers. Tr. 1061:13-

16 (Babcock). When he first talked to the Plaintiff farmers, they told him that they first became

aware that something had changed on the river in the first decade in the late 2000s. And they all

said they were aware of the changed river by 2011. Tr. 1061:17–1062:4 (Babcock).

       465.    The fact that the highest diminution occurs in 2010 is statistical evidence that, in

fact, that was the correct year of the diminution in value for his statistical model. Tr. 1063:24–

1064:6 (Babcock).




                                                107
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 120 of 184




       466.    In his analysis, Dr. Babcock relied upon information provided to him by the Phase

II Plaintiffs, Dr. Mays’ data, calculations and report, as well as the Phase I testimony of Dr.

Christensen, Dr. Hromadka, and Judge Firestone’s Phase I Trial Opinion. Tr. 1018:24–1019:5.

       467.    Dr. Mays concludes, based on the actual MRRP of the Phase II Tracts found by the

Court that occurred in 2007 to 2014 as part of the Phase I Trial, that the MRRP has caused a change

in the flooding patterns of the river, a pattern of flooding which would continue beyond 2014

because of the reason for the change in flooding patterns, the MRRP is still ongoing. Tr. 1010:25–

1011:7; 1073:9-17 (Babcock).

       468.    Although nothing in Dr. Babcock’s regression analysis relies upon Dr. Mays’

opinions or analysis, Dr. Babcock relies upon Dr. Mays’ opinion that the MRRP caused an increase

in flooding patterns that affected Missouri River farmland and, in particular, the three Phase II

Plaintiffs. Tr. 1010:19-24; 1066:7-17 (Babcock). The fact that Dr. Babcock found in his statistical

analysis a diminution in value is consistent and corroborative of Dr. Mays’ opinion that the

Missouri River has changed and it has made farming less profitable in the Missouri River Basin.

Tr. 1066:23–1067:2 (Babcock).

       469.    Dr. Babcock used his model results showing the average effect of the MRRP on

Missouri River bottomland and translated those results into a tract-specific diminution in value.

Tr. 1065:13-15 (Babcock). Dr. Babcock relied upon Judge Firestone’s March 13, 2018 Phase I

Trial Opinion, wherein the Court found the three Phase II Plaintiffs had a greater than average

impact of the MRRP. Tr. 1067:9–1068:4 (Babcock); PX3358, PX3358-A (Plaintiff flood years).

       470.    The three Phase II Plaintiffs were impacted more by the MRRP flooding than the

average. Dr. Babcock modestly increased the percent diminution in value from the 25.7% from

the original report (or the 26.9% from the rebuttal report) to 27.5% for the Adkins Phase II Tract




                                               108
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 121 of 184




and 30% for the Buffalo Hollow Farms and Ideker Farms Phase II Tracts. Tr. 1069:10-20

(Babcock).

       471.    The estimate of the diminishment in fair market value of the Phase II Tracts is

conservative as confirmed by the analysis of both Dr. Babcock and Dr. Sunding. Tr. 1069:21-23

(Babcock).

       472.    The appraised value of the 1,494.5 acres of farmland for the Ideker Phase II Tract

is $8,250 per acre on December 31, 2014. Tr. 1011:20-24 (Babcock). Dr. Babcock’s opinion is

this farmland would have been worth 30% more but for the MRRP. Thus, Dr. Babcock concludes

that but for the MRRP, the Ideker Phase II Tract farmland would have been worth $10,725 per

acre. Tr. 1011:25–1012:4 (Babcock). The total diminution in the fair market value of the Ideker

Phase II Tract due to the MRRP imposing a permanent flowage easement is a permanent loss of

$3,698,887. Tr. 1012:5-10 (Babcock).

       473.    The appraised value of the 778.72 acres of bottomland farm ground for the Buffalo

Hollow Phase II Tract as of December 31, 2014, is $8,000 per acre. Tr. 1012:11-15 (Babcock).

The farmland would have been worth 30% more but for the MRRP. Thus, Dr. Babcock concludes

that but for the MRRP, the Buffalo Hollow Phase II Tract farmland would have been worth

$10,240 per acre. Tr. 1012:15-19 (Babcock). The total diminution in the fair market value of the

Buffalo Hollow Phase II Tract due to the MRRP imposing a permanent flowage easement is a

permanent loss of $1,868,928. Tr. 1012:17-25 (Babcock).

       474.    Dr. Babcock was provided four appraisals with respect to the Adkins Phase II Tract.

Dr. Babcock’s analysis and opinions apply only to two of the appraisals, the two appraisals for the

farmland inside and outside the levee. Dr. Babcock’s analyses and opinions do not apply to the

appraisals for residential and the development tracts. Tr. 1013:1-8, 1014:3-8 (Babcock).




                                               109
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 122 of 184




       475.    The appraised value of the 754.5 acres of bottomland farm ground inside the levee

on the Adkins Phase II Tract as of December 31, 2014, is $6,700 per acre. Tr. 1013:9-12

(Babcock). This farmland would have been worth 27.5% more or $8,542. The total loss value of

these acres is $1,390,125. Tr. 1013:13-15 (Babcock).

       476.    The appraised value of the 221.7 acres of bottomland farm ground outside the levee

on the Adkins Phase II Tract as of December 31, 2014, is $2,300 per acre. Tr. 1013:16-19

(Babcock). This farmland would have been worth 27.5% more or $2,932.50. The total loss value

of these acres is $140,143 but for the MRRP. Tr. 1013:20-23 (Babcock). The total diminution in

the fair market value of the Adkins Phase II Tract due to the MRRP imposing a permanent flowage

easement is a permanent loss of $1,530,268. Tr. 1013:24–1014:2 (Babcock).

       477.    PX3360 is a summary of the permanent flowage easement calculations.

       478.    In evaluating the MRRP permanent flowage easements taken as of December 31,

2014, Dr. Babcock was aware that the MRRP had not been terminated. Tr. 1073:18-20 (Babcock).

       479.    Buyers would have been willing to pay less because of a concern that the flowage

easement would substantially lessen the productivity of the tracts due to the inevitably recurring

flooding reflected by the MRRP altered flooding patterns of the river for as long as the MRRP was

not terminated. Tr. 1074:1-7 (Babcock).

       480.    It is Dr. Babcock’s opinion that due to the MRRP induced flowage easements taken

over the Phase II Tracts that the fair market value of those Tracts as of December 31, 2014, were

substantially diminished in the amounts. Tr. 1074:8-13 (Babcock).

       481.    The amounts of the diminishment of fair market value of the Phase II Tracts caused

by the MRRP permanent flowage easements that were taken represent the just compensation that

is due to the Plaintiffs for those permanent flowage easement losses. Tr. 1074:13-18 (Babcock).




                                               110
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 123 of 184




       482.   The total Phase II losses without interest adding Dr. Bateman’s estimate are

presented in PX3364 (Chart); Tr. 1075:17-19; 1076:15-23 (Babcock).

       483.   PX3365 (Chart) is the total Phase II losses with interest using the Agg/SPY interest

compounded quarterly. Tr. 1077:3-6, 10-17 (Babcock).

       484.   PX3365-A (Chart) are the total Phase II losses with interest using the Moody’s Aaa

corporate Bond Index, interest compounded quarterly. Tr. 1077:18–1078:3 (Babcock).

       485.   Dr. Babcock also concluded that there has been no significant change in Basin

bottomland fair market value for a permanent flowage easement under the MRRP beyond

December 31, 2014. In other words, Dr. Babcock confirmed the value of the permanent flowage

easement is the same today as it was on December 31, 2014. There is no evidence before the Court

to the contrary. Tr. 1074:19–1075:9 (Babcock). This is consistent with the Plaintiffs’ testimony

as well. Tr. 71:2-3 (Adkins); 162:25–163:11 (Schneider).

       C.     Dr. Sunding’s Rebuttal Opinions of Dr. Babcock Are Unreliable and Do Not
              Control

       486.   Prior to this case, Dr. Sunding had no experience in valuing permanent flowage

easements or quantifying economic losses for flowage easements. Tr. 2861:7-13 (Sunding).

       487.   When Dr. Sunding ran Dr. Babcock’s model using the same data, he was able to

replicate the results and get the same number (25.7%), which confirmed Dr. Babcock’s model. Tr.

2867:3-10 (Sunding); 3181:6-14; 3188:1-4 (Babcock).

       488.   Dr. Sunding criticizes Dr. Babcock for not running a difference-in-difference

model, however, when Dr. Sunding ran a difference-in-difference model using Dr. Babcock’s data,

the diminution in value calculation went up from 25.7% to 38%. Tr. 2869:19–2870:14 (Sunding);

3179:24–3183:25 (Babcock).




                                              111
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 124 of 184




       489.    Dr. Sunding did not analyze the question as to whether a willing buyer, as of

December 31, 2014, would pay less for farmland in the Missouri River Basin. Tr. 2871:11-21

(Sunding).

       490.    Dr. Sunding admitted that a 12% average yield loss as calculated by Dr. Evans

would equate to a much greater than 12% loss in net income. Tr. 2879:12-19 (Sunding). In his

rebuttal testimony, Dr. Babcock demonstrated that even using Dr. Evans’ flawed and under-

predicting model that a 12% production loss leads to a 27% reduction in fair market value. This

also confirms Dr. Babcock’s analysis and results. Tr. 2879:12-19 (Sunding); 3183:21–3188:8

(Babcock).

       491.    Dr. Babcock interviewed the Plaintiffs and relied upon their testimony, but Dr.

Sunding did not. Tr. 2881:20-25 (Sunding).

       492.    Dr. Sunding, agreed that it is important to have observations both before and after

the date of a treatment to effectively estimate the treatment effect. Tr. 2885:20–2887:8 (Sunding).

       493.    The main difference in the analyses is that Dr. Babcock used Missouri River

bottomland for his model, and Dr. Sunding used the FEMA 500-year floodplain. Tr. 2895:20-24

(Sunding).

       494.    Dr. Sunding agrees that it is important to check to see whether the properties

actually have any flood risk but in his analysis he excluded properties for which the Court found

causation in Phase I. Tr. 2893:5-9; 2895:7-10 (Sunding). Under his analysis, Dr. Sunding

intentionally excluded those properties that are outside the FEMA flood zone and, in effect,

determined those properties had no flood risk under his analysis. Tr. 2895:11-19; 2899:10-23

(Sunding).




                                               112
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 125 of 184




       495.    When Dr. Sunding’s data is compared to Dr. Babcock’s data, the importance of Dr.

Sunding’s exclusions of property outside the FEMA floodplain becomes apparent. Dr. Sunding

excluded many properties outside of the FEMA floodplain for which the Court found causation in

Phase I. This includes the property of KMJ Farms, Inc. (Brian and Kelly Johnson). Tr. 2896:1–

2897:24 (Sunding), PX3321-A (Map). As a result, Dr. Sunding’s analysis intentionally excludes

many properties that not only have flood risk, but have actually experienced flooding due to the

MRRP under the Court’s Phase I Opinion. Tr. 2893:5-9, 2895:7-10 (Sunding). This is a fatal flaw

in Dr. Sunding’s analysis that renders his opinions and criticisms of Dr. Babcock unreliable.

       496.    Dr. Sunding did not use the Yellow Book in his critiques or criticisms of Dr.

Babcock. Tr. 2905:7-9 (Sunding). Dr. Sunding approached his analysis like an economist and, in

his professional experience, economists approach things differently than appraisers. Tr. 2905:10–

2906:8 (Sunding). Dr. Sunding did not review the appraisals of Mr. Smith or Mr. Keller, and does

not have an opinion about the approach taken by Plaintiffs’ appraisers or the actual fair market

value of the Phase II Tracts with the MRRP permanent flowage easements as of December 31,

2014. Tr. 2857:24–2858:5; 2904:14-17; 2906:9-19 (Sunding).

       497.    Dr. Sunding agrees with Plaintiffs’ approach that the difference between the

hypothetical before fair market value of the Phase II Tracts without the MRRP and the after fair

market value of the Phase II Tracts with the MRRP permanent flowage easement as of December

31, 2014, is a simple mathematical calculation which is equivalent to the value of the permanent

flowage easement. Tr. 2906:13–2907:7 (Sunding).




                                               113
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 126 of 184




                            PROPOSED CONCLUSIONS OF LAW

I.     FES WERE TAKEN BY THE CORPS’ MRRP CHANGES

      1.       Property is taken where the interference with the owner's use and enjoyment of his

property is such that a servitude is acquired to effectuate the authorized public purpose in question.

United States v. Dickinson, 331 U.S. 745, 748-49 (1947).

      2.       In terms of a FE, where “land is not constantly but only at intervals overflowed, the

fee may be permitted to remain in the owner, subject to an easement in the United States to

overflow it with water as often as necessarily may result from the [Government’s actions for an

authorized public purpose].” United States v. Cress, 243 U.S. 316, 329 (1917).

      3.       The taking of a FE can be found where the Government’s actions have and/or will

intermittently subject the property to inevitably recurring flooding. Id.; Ark. Game & Fish

Comm’n v. United States, 736 F.3d 1364, 1372 (Fed. Cir. 2013) (“Ark. Game & Fish III”);

Ridge Line, Inc. v. United States, 346 F.3d 1346, 1357 (Fed. Cir. 2003).

      4.       A FE can be found where there has only been one flooding event to date, but the

evidence indicates an intent to subject the property in the future in inevitably recurring flooding.

Quebedeaux v. United States, 112 Fed. Cl. 317, 323-24 (2013).

      5.       The taking of a FE can occur where the Corps’ deviations in river management are

adopted on a year-by-year basis, rather than as part of a single multi-year plan, where the deviations

are designed to serve a single purpose and collectively cause inevitably recurring flooding and

resulting injuries and losses. Ideker Farms, Inc. v. United States, 136 Fed. Cl. 654, 674 (2018)

(“Ideker I”) (citing Ark. Game & Fish III, 736 F.3d at 1370).

      6.       Recurring flooding caused by deviations in management of river that contrasts

markedly with historical flooding patterns can constitute a taking of a FE. Ark. Game & Fish




                                                 114
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 127 of 184




Comm’n v. United States, 568 U.S. 23, 29 (2012) (“Ark. Game & Fish II”) (citing Ark. Game &

Fish Comm’n v. United States, 87 Fed. Cl. 594, 607-08 (2009) (“Ark. Game & Fish I”), aff’d,

Ark. Game & Fish III, 736 F.3d 1364).

      7.       Even though property lies in a floodplain, a taking of a FE can be found where the

deviations in river management result in flooding patterns that are not comparable to flooding

patterns that occurred in any “previously recorded time span.” Id.

II.    COURT CONCLUDED IN PHASE I THAT PLAINTIFFS HAVE ESTABLISHED
       THE ACTUAL CAUSATION ELEMENT OF THEIR CLAIMS

      8.       Where the deviations in river management are directed to a single purpose resulting

in recurring intermittent flooding over a period of years, a compensable taking must be assessed

in light of an invasion of that period of years, not individual single years. Ark. Game & Fish III,

736 F.3d at 1370.

      9.       To determine whether a taking has occurred, a court must consider (1) whether the

injury was actually caused by government action (actual causation), (2) whether the resulting

injuries and losses were foreseeable (foreseeability), and (3) whether those injuries and losses

constituted a sufficiently severe invasion that it interfered with the landowner’s reasonable

expectations as to the use of the land (element of appropriation). Id.

      10.      To prove a taking, the plaintiff must establish, inter alia, that the invasion was

actually caused by the government-authorized action alleged. Ridge Line, 346 F.3d at 1355; see

also St. Bernard Par. Gov’t v. United States, 887 F.3d 1354, 1362 (Fed Cir. 2018).

      11.      To establish causation, the plaintiff must show that a “chain of causation” existed

between the government actions and the resulting injuries and losses for which the plaintiff is

seeking just compensation. See Cary v. United States, 552 F.3d 1373, 1379-80 (Fed. Cir. 2009).




                                                115
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 128 of 184




      12.       A series of physical events caused by the Government that occur over time, the

combined/cumulative effects of which cause increased flooding, can constitute a taking where they

occurred “in a natural order” without an intervening cause to break that chain. Id. at 1378.

      13.       A taking can occur where there is a series of deviations in river management for a

single purpose causing flooding that would not have occurred but for or without those changes.

Ideker I, 136 Fed. Cl. at 674 (citing Ark. Game & Fish III, 736 F.3d at 1370).

      14.       “For an injury to be a compensable taking, the court must determine that no break

in the chain of causation existed between the suspected government authorized action and the

injury.” Cary, 552 F.3d at 1380.

      15.       A chain of causation is not broken, allowing the Government to escape liability,

simply because there is “an incidental intervening or contributing cause between [its] authorized

action and the alleged injury.” Id. at 1379-80; see also Bostock v. Clayton County, 140 S. Ct.

1731, 1739 (2020).

      16.       A chain of actual causation is established by showing “what would have occurred

if the government had not acted.” St. Bernard Par., 887 F.3d at 1362. To establish causation the

“plaintiff must show that in the ordinary course of events, absent government action, plaintiff

would not have suffered the injury” or “what damage would have occurred without government

action. Id. at 1362-63. This standard for determining actual causation by establishing a chain of

actual causation is referred to as the “but for” standard or test. See Res. Inv., Inc. v. United States,

85 Fed. Cl. 447, 521 (2009); Banks v. United States, 69 Fed. Cl. 206, 214 (2006).

      17.       But-for causation “is established whenever a particular outcome would not have

happened ‘but for’ the purported cause.” Bostock, 140 S. Ct. at 1739. “In other words, a but-for




                                                  116
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 129 of 184




test directs us to change one thing at a time and see if the outcome changes. If it does, we have

found a but-for cause.” Id.

       18.     There can be “events [that] have multiple but-for causes,” such as in the case of a

car accident where both the defendant and the plaintiff are at fault to some degree. Id. In that

situation, the “defendant cannot avoid liability just by citing some other [contributing] factor. Id.


III.    PLAINTIFFS HAVE ESTABLISHED REASONABLE INVESTMENT-BACKED
        EXPECTATIONS OF FLOODING FACTOR AS TO FLOODING OF PHASE II
        TRACTS FROM 2004 THROUGH 2014

       19.     One factor to be considered in determining whether there has been an appropriation

are the Plaintiffs’ “reasonable investment-backed expectations” of flooding (“RIBEF”). Ark.

Game & Fish II, 568 U.S. at 38-39 (quoting Palazzolo v. Rhode Island, 553 U.S. 606, 618

(2001)).

       20.     Flooding is unexpected in the context of the RIBEF factor where the flooding that

damaged the property interests in question is flooding that the property owner would not have

“reasonably expected to experience in the natural course of things.” Ark. Game & Fish III, 736

F.3d at 1375. Was “the asserted intrusion . . . within a range that the property owner could have

reasonably expected to experience in the natural course of things[?]” Id.

       21.     The RIBEF factor is satisfied where the property owner has a reasonable

expectation of being “free” from the alleged government-induced flooding in question given the

existing flooding patterns of the river before the government actions alleged. Id.

       22.     The RIBEF factor is satisfied where the Government’s actions for a public purpose

“interfere with interests that were sufficiently bound up with the reasonable expectations of the

claimant.” Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124-25 (1978).




                                                 117
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 130 of 184




      23.      In determining whether there has been a taking, the “point is not that there was

flooding before the deviations; the point is that after the deviations began the flooding lasted for

significantly longer periods of time and had much more serious consequences than the flooding of

the pre-deviation period.” Ark. Game & Fish III, 736 F.3d at 1374.

      24.      A change in the flooding pattern of a river can interfere with a property owner’s

reasonable expectations as to the use of his property on which he relied for investing in that

property. Id. at 1370, 1374.


IV.    THE MEASURE OF JUST COMPENSATION

      25.      Just compensation must be paid in an amount that puts property owner in as good

a position pecuniarily as he would have occupied if payment had been made. Kirby Forest Indus.,

Inc. v. United States, 467 U.S. 1, 10 (1984).

      26.      The Takings Clause protects both real/personal property interests. Ruckelshaus v.

Monsanto Co., 467 U.S. 986, 1003 (1984); Dickinson, 331 U.S. at 750; Huntleigh USA Corp. v.

United States, 525 F.3d 1370, 1377-78 (Fed. Cir. 2008); Am. Pelagic Fishing Co. v. United

States, 379 F.3d 1363, 1371 (Fed. Cir. 2004).

      27.      If the Government takes real/personal property interests by flooding, it must pay

the property owner just compensation for all the injuries/losses that would not have occurred but

for that flooding. Ark. Game & Fish II, 568 U.S. at 31; Ridge Line, 346 F.3d at 1359.

      28.      Just compensation must be for all that it “inevitably washes away as a result of that

flooding.” Dickinson, 331 U.S. at 750. The Fifth Amendment guarantees that just compensation

be comprehensive and encompass “all elements” of compensation. Jacobs v. United States, 290

U.S. 13, 16-17 (1933).




                                                118
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 131 of 184




      29.      Just compensation must be for all injuries/losses resulting from the government’s

actions “for the period during which the taking was effective.” Ark. Game & Fish II, 568 U.S. at

33 (quoting First English Evangelical Lutheran Church of Glendale v. Cty. of Los Angeles, 482

U.S. 304, 321(1987)). Likewise, a property owner is entitled to just compensation for all

injuries/losses attributable to the taking, “past, present and prospective.” Ridge Line, 346 F.3d at

1359 (quoting Dickinson, 152 F.2d at 867, aff’d, 331 U.S. 745 (1947)).


V.     FES ARE “PERMANENT” FOR THE PURPOSE OF DETERMINING JUST
       COMPENSATION WHERE UNDERLYING GOVERNMENT ACTIONS HAVE
       BEEN TERMINATED AT TIME OF TRIAL

      30.      “Temporary takings are not different in kind from permanent takings – a temporary

taking simply occurs when what would otherwise be a permanent taking is temporally cut short.”

Am. Pelagic Fishing, 379 F.3d at 1371 n.11.

      31.      The essential distinction between a permanent FE (“PFE”) and a temporary FE

(“TFE”) is simply that a TFE has a finite start and ending, while a PFE has a finite start but not a

finite ending. Id. (quoting Wyatt v. United States, 271 F.3d 1090, 1097 n.6 (Fed. Cir. 2001))).

      32.      “The duration of a physical taking pertains, not to the issue of whether a taking has

occurred, but to the determination of just compensation.” Otay Mesa Prop., L.P. v. United States,

670 F.3d 1358, 1363 (Fed. Cir. 2012) (citing Skip Kirchdorfer, Inc. v. United States, 6 F.3d

1573, 1582-83 (Fed. Cir. 1993).

      33.      Only after the taking a FE is found as a matter of liability, does the trial court

address this distinction as a just compensation issue. United States v. Causby, 328 U.S. 256, 267-

68 (1946); Otay Mesa, 670 F.3d at 1363; Skip Kirchdorfer, 6 F.3d at 1583.




                                                119
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 132 of 184




      34.      “[C]ourts use different methods to determine just compensation owed, depending

on the temporal classification of a taking.” Otay Mesa, 670 F.3d at 1363 (citing Skip Kirchdorfer,

6 F.3d at 1582-83).

      35.      In the sense of an easement, permanent does not mean forever. Id. at 1373. “Thus,

the government has been held to have permanently taken property, despite the fact that all takings

are temporary, in the sense that the government can always change its mind at a later time.” Id.

(internal quotation marks and citations omitted).

      36.      In classifying an easement as permanent or temporary for purpose of calculating

just compensation, the legal standard is straightforward – does the FE found still exist at the time

just compensation is awarded or has it abated. Ark. Game & Fish I, 87 Fed. Cl. at 619-20.

      37.      “[The] abandonment of a permanent taking creates a temporary taking, thereby

affecting the compensation due.” Otay Mesa, 670 F.3d at 1366. In determining whether a FE is

permanent or temporary, the question is whether the easement still exists or has terminated at the

time just compensation is awarded or in other words, at the time of trial. Id. at 1364.


VI.    PERMANENT FLOWAGE EASEMENTS VALUED USING BEFORE AND AFTER
       METHOD

      38.      The conventional method for valuing the just compensation for the taking of a PFE

is the “before-and-after method” to determine the diminution in fair market value (“DIFMV”) of

the property due to the encumbrance of the PFE. Otay Mesa, 670 F.3d at 1364.

      39.      The value of a PFE is the amount by which the hypothetical FMV of the property

interest without the easement (the before-easement scenario) exceeds the actual FMV of that

property interest with the easement (the after-easement scenario). Kirby Forest Indus., 467 U.S.

at 10; Rasmuson, 807 F.3d at 1345.




                                                120
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 133 of 184




       40.     The value of a PFE is the DIFMV of the real property interest itself, not for the

injury to that interest. United States v. Miller, 317 U.S. 369, 373-75 (1943).


VII.    DATE FOR VALUING THE PERMANENT FES

       41.     The valuation date of a PFE loss is the date of the taking of the property interest in

question. Ark. Game & Fish I, 87 Fed. Cl. at 645; see also Kirby Forest Indus., 467 U.S. at 10

(citing United States v. 564.54 Acres of Land, 441 U.S. 506, 511-13 (1979)); see also United

States v. Clarke, 445 U.S. 253, 258 (1980).

       42.     Where the taking of the FE is due to a series of physical events over a period of

time, the takings date for valuing is the date of accrual, applying the Dickinson standard. Cooper

v. United States, 827 F.2d 762, 764 (Fed. Cir. 1987) (citing Dickinson, 331 U.S. at 748)); see

also Ark. Game & Fish I, 87 Fed. Cl. at 645.

       43.     Where the “source of the entire claim . . . is not a single event, [but] is continuous,”

[a claim does not arise] until the situation becomes stabilized” and a situation is stabilized where

the “consequences of inundation have so manifested themselves that a final account may be

struck.” Dickinson, 331 U.S. at 748-49.

       44.     Under the stabilization doctrine of accrual enunciated in Dickinson, a taking

accrues when all the events which fix the Government’s alleged liability have occurred and the

harmed party knows or should have known of their existence. Northwest La. Fish & Game Pres.

Comm’n v. United States, 446 F.3d 1285, 1290 (Fed. Cir. 2006).

       45.     The Dickinson standard controls the determination of the accrual date of a claim

for the taking of a FE “because when a public project gradually results in cumulative damage to

private property over a long period of time, it may be difficult to determine the precise date on




                                                 121
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 134 of 184




which the takings claim accrued.” Mildenberger v. United States, 643 F.3d 938, 945-46 (Fed.

Cir. 2011) (citing Dickinson, 331 U.S. at 749).

     46.      “The point at which the taking becomes sufficiently certain to give rise to a claim

for compensation varies in each case.” Cooper, 827 F.2d at 764.

     47.      Under the Dickinson standard the date of accrual is when did the injuries and losses

become sufficiently stabilized so the property owner could determine the extent of those injuries

and losses. Cooper, 827 F.2d at 764.

     48.      Under the Dickinson standard, a taking by a series of physical events does not

accrue “as soon as [the property owner’s] land is invaded,” because of the “uncertainty of the

damage[s]” at that point in time that would ultimately result from the flooding in question.

Dickinson, 331 U.S. at 749.

     49.      “[T]he precise nature of the takings claim, including whether it is permanent or

temporary, may be unknown when it accrues.” Caldwell v. United States, 391 F.3d 1226, 1234

(Fed. Cir. 2004).

     50.      In valuing a PFE, it is not when the FE was taken, but when the extent of the loss

from that taking is ascertainable. Dickinson, 331 U.S. at 749; Cooper, 827 F.2d at 764.


VIII. PLAINTIFFS’ BURDEN OF PROOF IN ESTABLISHING JUST COMPENSATION

     51.      Just compensation cannot be reduced to a formula or based upon inexorable rules.

United States v. Cors, 337 U.S. 325, 332 (1949); United States v. Toronto, Hamilton & Buffalo

Navigation Co., 338 U.S. 396, 402 (1949); Georgia-Pacific Corp. v. United States, 226 Ct. Cl.

95, 106 (Ct. Cl. 1980).




                                              122
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 135 of 184




      52.      There is no one approved approach for determining what injuries and losses are

compensable; rather, the determination must be based on the particular facts of each case.

Hendricks v. United States, 14 Cl. Ct. 143, 149 (1987).

      53.      The trial court has considerable discretion in determining the methodology to be

used in determining just compensation. Innovair Aviation, Ltd. v. United States, 82 Fed. Cl. 567,

568 (2007). The court’s discretion must be grounded in the actual damage suffered and in the

equitable principles of fairness and equity. Houser v. United States, 12 Cl. Ct. 454. (1987).

      54.      Just compensation is based as much upon the basic equitable principles of fairness

as it is upon technical concepts of property law. United States v. Fuller, 409 U.S. 488, 490 (1973).

      55.      Just compensation does not require proof of the “precise amount” due, but only a

“reasonable approximation.” Ark. Game & Fish III, 736 F.3d at 1379. That “requires more than

a guess, but less than absolute exactness.” Precision Pine & Timber Inc. v. United States, 596

F.3d 817, 833 (Fed. Cir. 2003). “All that is required is such reasonable certainty that damages

may not be based wholly upon speculation . . . [but] estimated with a fair degree of accuracy.”

Huntley v. United States, 135 F. Supp. 542, 546 (Ct. Cl. 1955).

IX.    GOVERNMENT WAIVED AFFIRMATIVE                              DEFENSE         OF     SETOFF,
       ALTERNATIVELY DID NOT PROVE IT

      56.      Under RCFC 8(c)(1), a defendant must affirmatively plead an affirmative defense,

the “purpose of which is to give the opposing party notice of the affirmative defense and a chance

to respond.” Shell Oil Co. v. United States, 896 F.3d 1299, 1315-16 (Fed. Cir. 2018).

      57.      The failure to raise an affirmative defense may result in waiver. Shell Oil Co. v.

United States, 123 Fed. Cl. 707, 718-19 (2015), aff’d, 896 F.3d 1299 (Fed Cir. 2018).




                                                123
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 136 of 184




      58.      Courts have been reluctant to permit affirmative defenses to proceed after

significant case activity “such as a trial or discovery, has concluded because the plaintiffs would

be unfairly prejudiced.” Shell Oil, 123 Fed. Cl. at 718 (internal quotations and citation omitted).

      59.      Waiver has been approved under the unfair surprise and prejudice standard where

the Government had “‘ample opportunity to broaden the scope of the litigation ... but chose not do

so’ in a timely fashion.” Shell Oil, 896 F.3d at 1315 (quoting Am. Airlines, Inc. v. United States,

551 F.3d 1294, 1306 (Fed. Cir. 2008)).

      60.      Waiver is more likely to be found where a party fails to offer any reasonable

explanation for not attempt to comply with Rule 8(c). Shell Oil, 123 Fed. Cl. at 717.

      61.      Under collateral source rule, the defendant is not entitled to a setoff for benefits

received by the plaintiff, e.g. insurance benefits, reducing the damages owed by defendant. See

LaSalle Talman Bank, F.S.B. v. United States, 317 F.3d 1363, 1372 (Fed. Cir. 2003).

      62.      The proponent has the burden of proving at trial an affirmative defense. Long

Island Sav. Bank, FSB v. United States, 503 F.3d 1234, 1252 (Fed. Cir. 2007).

X.     PLAINTIFFS ARE ENTITLED TO COMPOUND INTEREST FROM DATE
       WHEN JUST COMPENSATION SHOULD HAVE BEEN PAID

      63.      Any delay in payment of [ ] just compensation [“delay damages”] entitles the

property owner “to interest thereon sufficient to ensure that he is placed in as good a position

pecuniarily as he would have occupied if the payment had coincided with the appropriation.”

Tech. Coll. of the Low Country v. United States, 147 Fed. Cl. 364, 367 (2020) (quoting Kirby

Forest Indus., 467 U.S. at 10.

      64.      In a taking involving an award of “delay damages” as just compensation, the Court

of Federal Claims has recognized that the proper measure is the employment of the Prudent

Investor Rule (“PIR”). Id.; Hardy v. United States, 138 Fed. Cl. 344, 349 (2018).


                                               124
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 137 of 184




       65.     “[T]he [PIR] is an inherently objective inquiry that applies uniformly to all

plaintiffs.” Hardy, 138 Fed. Cl. at 350. The PIR “relies on the experiences of a hypothetical

reasonably prudent person rather than a particular plaintiff.” Technical College, 147 Fed. Cl. at

367.

       66.     The PIR gauges “how a reasonably prudent person would have invested the funds

owed by the government to produce a reasonable return while maintaining safety of principal.”

Sears v. United States, 124 Fed. Cl. 730, 734 (2016) (citation omitted).

       67.     As a component of the interest to be paid under the PIR, the rule accounts for the

hypothetical investor’s loss of investment opportunities as a fundamental component of delay

damages. Hardy, 138 Fed. Cl. at 350.

       68.     Distinguishing between direct and inverse condemnation, the “consensus” that

Moody not DTA rate is the best gauge of the PIR. Technical College, 147 Fed. Cl. at 370.

       69.     Because no prudent commercially reasonable investor would invest at simple

interest, interest awarded should be compounded in the payment of just compensation. Id.

                                      POST-TRIAL BRIEF

        Plaintiffs will address herein the disputed Phase II issues and explain how they should be

resolved by applying their Proposed Conclusions and Findings. They will not address the liability

issues that were resolved in Phase I except to the extent the Government sought in Phase II to

challenge the Court’s Phase I liability ruling of causation.

                                          Liability Issues

        Plaintiffs have the burden to prove by a preponderance of the evidence the liability

elements of their claims: (1) actual causation, (2) foreseeability, and (3) appropriation. Ark. Game

& Fish III, 736 F.3d at 1370. The Court ruled in Phase I that Plaintiffs had established the

elements of causation and foreseeability. Ideker I, 136 Fed. Cl. at 761-62. The Court did not rule


                                                125
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 138 of 184




that Plaintiffs had satisfied the element of appropriation. But, in concluding that they had satisfied

the “severity” factor, it necessarily ruled preliminarily, subject to its consideration of the

reasonable investment-backed expectations of flooding (“RIBEF”) appropriation factor in Phase

II, that Plaintiffs had otherwise satisfied that element.4

        Under the Ridge Line test for determining the appropriation element, aka the tort-taking

inquiry, a taking can be found by considering the “nature and magnitude of the government

action.” Ridge Line, 346 F.3d at 1355. “Even where the effects of the government action are

predictable, to constitute a taking, an invasion must (1) appropriate a benefit to the government at

the expense of the property owner, or (2) at least preempt the owners right to enjoy his property

for an extended period of time, rather than merely inflict an injury that reduces its value. Id.

(emphasis added). Under either alternative and given Plaintiffs’ RIBEF, the MRRP flooding found

by the Court in Phase I and the resulting injuries and losses clearly did not constitute a tort, but an

(1) appropriation for the benefit of the Government that (2) preempted the Plaintiffs’ rights to use

and enjoy their property.

        Given the Phase I rulings, there are only two liability issues remaining for determination

in Phase II: (1) whether the MRRP flooding found in Phase I constitute the taking of FEs; and (2)

whether the Plaintiffs have satisfied the RIBEF appropriation factor, which Plaintiffs address

below. Plaintiffs will also address the liability element of causation, even though the Court has




4 Plaintiffs assumed for purposes of Phase II that the Court was treating “severity” as the element of
appropriation – whether the injuries and losses caused by the MRRP flood constituted takings or mere torts
– one test of which is the severity of interference test. Plaintiffs glean this from the Court’s discussion in
Ideker I that “plaintiffs who are able to prove an invasion by government flooding that interfered with that
plaintiff’s use and enjoyment of the property for some period of time (which can be established by
combining the impacts of flood events over multiple years).” Ideker I, 136 at 680. In so concluding, this
Court held that “it is not ‘unreasonable to measure the severity of interference with a property owner’s
rights by looking to the effects of the interference.’” Ideker I, 136 Fed. Cl. at 679-80 (quoting Ark. Game
& Fish III, 736 F.3d at 1374).


                                                     126
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 139 of 184




already ruled that it has been established, because the Government, to limit its liability in part,

contended in Phase II that: (1) the Court’s causation ruling did not conclude that all of the flooding

of the Phase II Tracts in 2007, 2008, 2010, 2013, and 2014 was “caused” by the MRRP; and (2) it

was not liable for any injuries/losses that resulted from “contributing causes” of the MRRP

flooding.

I.     FES WERE TAKEN BY THE CORPS’ MRRP CHANGES

       Plaintiffs claim that FEs were taken by the MRRP because it altered the flooding patterns

of the River, causing the Phase II Tracts to be subjected intermittently to inevitably recurring

increased flooding from 2004 through the present. Plaintiffs seek just compensation for the injuries

and losses that resulted from that MRRP flooding. Thus, in proving their claims, the Plaintiffs

were required, inter alia, to demonstrate that the MRRP “actually caused” the Phase II Tracts to

be subjected intermittently to inevitably recurring increased flooding. Although the Court in its

Phase I rulings did not expressly conclude that the MRRP flooding of all three Phase II Tracts in

2007, 2008, and 2010 and the MRRP flooding of the Ideker and Buffalo Hollow Phase II Tracts

in 2013 and 2014, constituted the taking of FEs, it did everything but.

       The Government did not make any argument in Phase II that the MRRP flooding found by

the Court in Phase I did not constitute intermittent flooding consistent with the taking of FEs.

Rather, it simply attempted to demonstrate, without success, that the flooding patterns of the River

from 2004 through 2014 were the same as they had been pre-MRRP. In the face of overwhelming

evidence to the contrary and the Court’s Phase I rulings, the Government’s contention just does

not hold up.

       Property is deemed taken where the interference by the Government with the owner's use

and enjoyment is such that a servitude is acquired over the property. Dickinson, 331 U.S. at 748-



                                                 127
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 140 of 184




49. In terms of a FE, where “land is not constantly but only at intervals overflowed, the fee may

be permitted to remain in the owner, subject to an easement in the United States to overflow it

with water as often as necessarily may result from the [Government’s actions for an authorized

public purpose].” Cress, 243 U.S. at 329 (emphasis added). Hence, the taking of a FE can be found

where the Government’s actions have and/or will intermittently subject the property to inevitably

recurring flooding. Id.; Ark. Game & Fish III, 736 F.3d at 1372; Ridge Line, 346 F.3d at 1357.

Indeed, a FE can be found where there has only been one flooding event to date, but the evidence

indicates an intent to subject the property in the future in inevitably recurring flooding.

Quebedeaux, 112 Fed. Cl. at 323-24. “The distinction between tort and takings in the flooding

cases is not as easy as saying one flood is a tort and more than that a taking.” Arkansas Game &

Fish Comm’n v. United States, 648 F.3d 1377, 1382 (Fed. Cir. 2011).

       This Court has already found in Phase I that the MRRP “caused” the Phase II Tracts to be

subjected intermittently to increased recurring flooding from 2004 through 2014, which is

consistent with flooding constituting the taking of a FE. Thus, while not expressly concluding in

Phase I that the MRRP had taken FEs over the Phase II Tracts, Plaintiffs submit that it appears to

be a foregone conclusion. In fact, as the Court noted in Ideker I: “The plaintiffs contend that their

reliance on the cumulative and combined effects of the Corps’ System and River Changes to

establish causation is consistent with the “single-purpose analysis” that the Federal Circuit

approved in Arkansas Game & Fish.” Ideker I, 136 Fed. Cl. at 673 (citing Ark. Game & Fish

III, 736 F.3d at 1370).       The Court agreed with Plaintiffs, finding that “contrary to the

government’s contentions, [Ideker] is similar to Arkansas Game and Fish.” Id. at 674. The Court

recognized that in Ark. Game & Fish III, the Federal Circuit had found that FEs had been taken




                                                128
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 141 of 184




under similar circumstances as in this case – where the “deviations were designed to serve a single

purpose and collectively caused repeated flooding and . . . loss.” Id.

       The Court recognized in its Phase I Opinion that Dr. Hromadka had evaluated the River’s

“patterns in flooding” in rendering his opinion that the MRRP was the but-for cause of the flooding

of the Phase II Tracts for the years in question. Id. at 699. The Court relied on those evaluations

in concluding that Plaintiffs had satisfied the causation element of their claims. Id. at 113. In Phase

II, the Plaintiffs testified in Phase II concerning the nature and magnitude of the flooding and the

flooding patterns of the River being altered due to the Corps’ MRRP. PFoF ¶ 5-10 (hereafter

“PFoF x”), 14-19, 46-60, 66-78, 108-124, 132-139. They testified that the patterns of flooding

post-MRRP was not the same as it was pre-MRRP. Plaintiffs’ expert, Dr. Larry Mays confirmed

their testimony. Id; see also PFoF 207-218, 222-225, 274-275. He testified that the MRRP

flooding found by the Court in Phase I was not consistent with the existing pre-MRRP flooding

patterns of the River but was consistent with them having been altered by the MRRP. He further

testified that based upon the post-MRRP flooding patterns that it was reasonable to expect, as of

December 31, 2014 (Plaintiffs’ date for valuing the takings), that the Phase II Tracts would

continue to experience inevitably recurring intermittent flooding similar to the flooding that had

occurred from 2004 through 2014, provided the MRRP was not terminated. PFoF 214-217, 222,

225.

       Given the Phase I rulings and the credible Phase II evidence, Plaintiffs have demonstrated

that the Phase II Tracts have been and will continue to be subjected to inevitably recurring

intermittent flooding consistent with the taking of FEs by the MRRP. Hence, if Plaintiffs claims

are otherwise proven, they are entitled to just compensation for any injury or loss that results from

all of the MRRP flooding of the Phase II Tracts found by the Court.




                                                 129
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 142 of 184




II.    THE COURT CONCLUDED IN PHASE I THAT PLAINTIFFS HAVE
       ESTABLISHED THE ACTUAL CAUSATION ELEMENT OF THEIR CLAIMS

       In proving their claims, Plaintiffs recognize that they had to prove in Phase I, inter alia,

the element of actual causation – that the MRRP was the “but-for cause” of flooding of the Phase

II Tracts that resulted in Plaintiffs sustaining injuries and losses. The Court ruled in Phase I that

the Plaintiffs established this element of their claims. As such, it goes without saying that they

were not required in Phase II to prove that element again. However, the Parties disagree on what

proof of that element means with respect to the Court’s determination in Phase II of the extent of

the Plaintiffs’ claimed injuries and losses that resulted from MRRP flooding found by the Court.

       As this Court recognized in its Phase I Opinion, the threshold issue to be decided was

whether the Plaintiffs had established the element of “causation.” Ideker, 136 Fed. Cl. at 672. To

show a taking, the plaintiff is required to establish, inter alia, that the invasion of the protected

property interest in question was actually caused by the government-authorized action in question.

Ridge Line, 346 F.3d at 1355; St. Bernard Par., 887 F.3d at 1362. Hence, Plaintiffs were

required to establish that the MRRP “caused” the recurring flooding of the Phase II Tracts from

2004 through 2014 that resulted in injuries and losses for which they would be entitled to just

compensation.

       In Phase I, the Court concluded that the MRRP was the but-for cause of the flooding in

2007, 2008, and 2010 of all three Phase II Tracts and the flooding in 2013 and 2014 of the Ideker

and Buffalo Hollow Phase II Tracts, while concluding that the MRRP was not the but-for cause of

the other years of flooding, including the flooding in 2011. In rejecting all 2011 claims, the Court

mooted the issue of determining how much 2011 flooding was attributable to the MRRP and how

much would have otherwise occurred in the only year where Plaintiffs’ experts opined that some

flooding would have occurred regardless of the MRRP. PFoF 272.



                                                130
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 143 of 184




       In Phase II, the Government, in an attempt to limit its liability, raises what appear to be two

separate defenses. One is directed at the scope of the Court’s Phase I liability ruling as to the

extent of the MRRP flooding. The other is directed at the Court’s Phase II compensation ruling as

to the extent of the MRRP injuries and losses, which are simply a function of MRRP flooding

found by the Court.

       As to the Government’s first defense, it seeks to limit the scope of the Court’s Phase I

ruling of causation as to the extent of the MRRP flooding. It contends that although the Court

concluded that causation for the flooding in 2007, 2008, 2010, 2013, and 2014 had been

established, it did not mean that the MRRP was the but-for cause of all that flooding but only

certain increments thereof such that not all of the injuries and losses resulting from that flooding

would be compensable. Plaintiffs contend, however, that the Court, as a matter of law, in expressly

concluding that the Plaintiffs had established the causation element of their claims, necessarily had

to have first found that the MRRP was the but-for cause of all the flooding in question and all the

injuries and losses that Plaintiffs could show in Phase II resulted from that flooding.

       As to the second defense, the Government appears to contend that regardless of the extent

of MRRP flooding found by the Court, it should interpret the but-for causation standard so that the

Plaintiffs would not be entitled to just compensation for all injuries and losses resulting from that

MRRP flooding. Based upon the testimony of the Government’s experts, it would appear it is

contending that it has no liability for injuries and losses that are attributable to any increment of

the MRRP flooding that was caused by contributing factors other than the MRRP. PFoF 400. The

Plaintiffs contend that if the Government is suggesting such a proportional attribution of causation

is what occurs essentially under comparative fault, which plays no role here in determining the

extent of MRRP injuries and losses as a matter of law. Plaintiffs contend that under the proper




                                                131
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 144 of 184




application of the but-for standard, they are entitled to just compensation for any injury or loss that

they have established resulted from the MRRP flooding found by the Court, which they further

contend is all of the flooding in 2007, 2008, 2010, 2013, and 2014.

       A.      The Extent of the Flooding Given the Court’s Phase I Ruling of Causation

       In Phase I, the Court, inter alia, ruled that that the Plaintiffs had “established causation,

[as well as] foreseeability and severity and their takings claims [would] proceed to the next phase

of the litigation[,]” Phase II. Ideker, 136 Fed. Cl. at 761-62 (emphasis added). Given the legal

meaning of “causation,” the Plaintiffs understood and were on notice that they had established that

the MRRP was the but-for cause of all the flooding of all three Phase II Tracts in 2007, 2008, and

2010, and all the flooding of the Ideker and Buffalo Hollow Tracts in 2013 and 2014. Accordingly,

they understood that they would be entitled to just compensation for any injury or loss that they

established in Phase II resulted from the extent of the MRRP flooding found by the Court.

       The Government disagrees with the Plaintiffs’ interpretation of the Court’s causation

ruling. It interprets it to mean that the MRRP was the but-for cause of only some of the flooding

in 2007, 2008, 2010, 2013, and 2014, not all. For its interpretation, the Government relies heavily

on the language of the Court’s Phase I order that it would address in Phase II the “‘[i]ssues

regarding the full extent of the injury and of valuing the interest taken. See Resp. to MIL to

Exclude Gov.’s Evid. That Seeks to Relitigate Court’s Phase I Ruling of But-For Actual

Causation at 2, July 10, 2020 [ECF 616] (emphasis added)(citing Ideker I, 136 Fed. Cl. at 678-

79). The Government interprets this language to mean that the Court’s causation ruling did not

address the extent of the but-for MRRP flooding because that determination would be made as part

of the Court’s Phase II determination of the extent of the but-for MRRP injuries and losses. That,

however, is not in keeping with the applicable law of but-for causation. The extent of the but-for

MRRP injuries and losses is simply a function of the extent of the but-for MRRP flooding.


                                                 132
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 145 of 184




Moreover, it ignores the fact that the nature of causation is to link an action with the consequences

of that action. Legally, no determination of causation can be made where there are no identified

consequences. As demonstrated below, this is not only consistent with the governing case law, but

the Court’s Phase I ruling of causation, which recounts the injuries and losses experienced by each

Plaintiff for each individual year of MRRP flooding found by the Court.

        To conclude that causation had been established, the Court had to have first concluded that

a “chain of causation” existed between the MRRP and the resulting injuries and losses for which

the Plaintiffs are seeking just compensation. See Cary, 552 F.3d at 1379-80. To conclude that the

requisite but-for chain of causation has been established, the trial court has to find that “there is a

causal connection between the Corps’ activities and the damage to plaintiffs’ land.” Turner v.

United States, 23 Cl. Ct. 447, 455 (1991) (emphasis added). Thus, in concluding that causation

had been established, the Court by law had to have found that a chain of causation existed between

the MRRP, the flooding in question, and the resulting injuries and losses alleged.5 The Court made

that finding and the record supports it.

        Here, the chain of causation consists of a series of physical events over time involving the

Corps’ MRRP Changes, the combined and cumulative effects of which caused the flooding of the

Phase II Tracts. Cary recognized that a taking by flooding could be found by such a chain of events

where they occurred “in a natural order” without there being an intervening cause that broke it.

Cary, 552 F.3d at 1382. Thus, in concluding that causation had been established, the Court by law

had to have found this requisite chain of causation and that the same had not been broken by any

intervening contributing cause.



5At that juncture, the Court did not have to determine the full extent of the injuries and losses that resulted
from the MRRP flooding it found, only that at least some of the injuries and losses alleged resulted from
the MRRP flooding found.


                                                     133
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 146 of 184




        Distinguishing the chain of actual causation and the chain of proximate causation, Cary

held that “[f]or an injury to be a compensable taking, the court must determine that no break in the

chain of causation existed between the suspected government authorized action and the injury.”

Id. at 1380 (emphasis added). It also held that a chain of causation is not broken, allowing the

Government to escape liability, simply because there is “an incidental intervening or contributing

cause between [its] authorized action and the alleged injury.” Id. at 1379-80. (emphasis added);

see Mildenberger v. United States, 91 Fed. Cl. 217, 260 (2010) (holding that “[a]lthough high

rainfall is certainly a contributing cause of plaintiffs’ alleged injuries, it is not an intervening cause

between defendants’ actions and [the plaintiff’s] injuries”), aff’d in part, 643 F.3d 938 (Fed. Cir.

2011). Hence, mere contributing causes do not defeat but-for causation in whole (complete bar to

recovery) or in part (essentially comparative fault). Thus, the Government’s liability in this case

was not defeated, in whole or in part, simply because there may have been some unspecified

variables or factors that purportedly contributed to cause the MRRP flooding found by the Court

and the resulting injuries and losses.

        The requisite chain of actual causation is established by showing “what would have

occurred if the government had not acted.” St. Bernard Par., 887 F.3d at 1362. The “plaintiff

must show that in the ordinary course of events, absent government action, plaintiff would not

have suffered the injury” or “what damage would have occurred without government action. Id.

This standard is referred to as the “but for” standard or test. Res. Investments, Inc., 85 Fed. Cl. at

521; Banks, 69 Fed. Cl. at 214. Thus, the relevant question in determining actual causation for a

taking by flooding is whether the flooding and the resulting injuries and losses would have

occurred “but for” the Government’s alleged actions. In re Upstream Addicks, 146 Fed. Cl. at

257. Here, the Court expressly recognized in its Phase I Opinion that its analysis of actual causation




                                                   134
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 147 of 184




in Phase I was based upon a comparison of the actual world of flooding with the MRRP and the

but-for world of flooding without the MRRP. Ideker Farms, Inc. v. United States, 146 Fed. Cl.

413, 416 (2020) (“Ideker III”) (citing Ideker I, 136 Fed. Cl. at 690).

       The Supreme Court in Bostock v. Clayton County, defined the “traditional” standard of

but-for causation and how it is to be applied. 140 S.Ct. at 1739. It held that but-for causation “is

established whenever a particular outcome would not have happened ‘but for’ the purported

cause.” Id. “In other words, a but-for test directs us to change one thing at a time and see if the

outcome changes. If it does, we have found a but-for cause.” Id. The Court in Bostock recognized

that there can be “events [that] have multiple but-for causes.” 140 S. Ct. at 1739. In that situation,

the Court held that the “defendant cannot avoid liability just by citing some other [contributing]

factor. Id. Hence, in concluding that causation was established, the Court here had to have

compared flooding in the actual world, considering the MRRP and any other contributing causes,

to the flooding in the but-for world, considering all those causes but without the MRRP. In other

words, the Court was required, under the but-for standard, to make a comparison that did not

consider contributing causes as “outcome-determinative” factors. Thus, contributing causes would

have no bearing on the Court’s determinations of the extent of the MRRP flooding or the extent of

the MRRP injuries or losses. In concluding that causation was established, the Court had to have

made this requisite comparison, which is supported by the record.

       Just as a dog wags its tail, under the requisite claim of causation, the extent of the but-for

MRRP flooding found in Phase I wags the extent of the but-for MRRP injuries and losses to be

determined in Phase II. Accordingly, the Court’s reserving the determination of the extent of the

but-for MRRP injuries and losses for Phase II does not provide any support for the Government’s

defense.




                                                 135
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 148 of 184




        The Court’s causation conclusion in Phase I, both legally and factually, was not a

conclusion of causation untethered to the injuries and losses that resulted from the MRRP flooding

found. As a matter of law, in reaching that conclusion, the Court was required to “show that in the

ordinary course of events, absent government action, plaintiff would not have suffered the injury”

or “what damage would have occurred without government action.” St. Bernard Par., 887 F.3d

at 1362. The record bears out the fact that the Court made this requisite finding, having spent

approximately 100 pages of its Phase I Opinion recounting the depths and timing of flooding and

crop loss on each individual Phase II Tract. Ideker Farms, Inc. v. United States, 142 Fed. Cl. 222

(2019) (“Ideker II”).

        There can be no dispute that the Court understood the burden that the Plaintiffs had to meet

in order for it to so rule. That can be gleaned from the Court’s order denying the Parties’ motions

for reconsideration approximately one year after entering its Phase I opinion. After painstakingly

reviewing and reconsidering its Phase I conclusions, including its conclusion as to causation and

carefully considering its scope, the Court opined:

        Regarding the taking claims for 2007, 2008, 2010, 2013, and 2014, after
        considering the parties’ expert testimony and other lay and government witnesses,
        the court concluded that some of the plaintiffs [including the Phase II Plaintiffs]
        had met their burden of proving causation. The court again based its causation
        conclusions on the comparisons made by the experts of the flooding that would
        have occurred for each year in the aforementioned “but for” world without the
        System and River Changes and the actual world with those changes. Both parties’
        experts, as noted above, assumed that the flood control protections that had been
        part of the Corps’ Missouri River program before 2004 were in place when making
        their comparisons between the “but for” and actual world.

Ideker II, 142 Fed. Cl. at 225 (emphasis added). Thus, the Court concluded that Plaintiffs had

satisfied the legally mandated burden of proof for establishing the causation element of their

claims – including linking MRRP flooding to the injuries and losses claimed, without determining

their extent.



                                                136
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 149 of 184




        Plaintiffs submit that this defense turns on what does it mean for the Court to have given

notice to the Parties that it had concluded that the Plaintiffs had established the causation element

of their claims. In other words, what does it mean legally when a court concludes that the plaintiff

in an action for the taking of a FE by inverse condemnation has met his burden in establishing the

causation element of his claim. Plaintiffs submit that under the applicable law discussed above,

their interpretation of the Court’s Phase I ruling of causation, as to extent of the but-for MRRP

flooding, is correct – that the MRRP is the but-for cause of all the flooding of the three Phase II

Tracts in 2007, 2008, and 2010 and all the flooding of the Ideker and Buffalo Hollow Tracts in

2013 and 2014.

        B.      Liability for Injuries and Losses Resulting from MRRP Flooding Found by
                Court Is Not Defeated, in Whole or Part, by Contributing Causes

        Plaintiffs contend that the Court has already determined the extent of the MRRP flooding

in Phase I – that all the flooding in 2007, 2008, 2010, 2013, and 2014 was caused by the MRRP.

The Government contends that the determination of the extent of MRRP flooding remains for

Phase II as simply a part of the Court’s determination of the extent of the MRRP injuries and

losses. After resolving that issue, the Court will then turn to determining the extent of the Plaintiffs’

injuries and losses that resulted from the MRRP flooding found. However, in doing so, the Court

will be faced for resolution with the Government’s apparent contributing-cause defense – that it is

not liable for any injuries or losses purportedly attributable to factors other than the MRRP that

may have contributed to cause the MRRP flooding found by the Court. Plaintiffs contend,

however, that under the applicable law, the Government cannot avoid liability, in whole or in part,

based upon purported contributing causes of the MRRP flooding.

        The Government’s apparent contributing-cause defense ignores the well-settled law that

under the but-for standard of causation a mere “contributing cause” does not limit the defendant’s



                                                  137
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 150 of 184




liability for the damages. The Supreme Court in Bostock held that “a but-for test directs us to

change one thing at a time[, the purported cause,] and see if the outcome changes. If it does, we

have found a but-for cause.” Bostock, 140 S.Ct. at 1739. Thus, here, in determining the but-for

cause of the flooding in question and the resulting injuries and losses, the Court was precluded

from taking into consideration other possible contributing factors, as the Government would

appear to have it do. Moreover, the Court in Bostock recognized that there can be “events [that]

have multiple but-for causes . . . [but that the] defendant cannot avoid liability just by citing some

other [contributing] factor. Id. Thus, no less than the Supreme Court instructs that in determining

the extent of the Government’s liability for the Plaintiffs’ injuries and losses resulting from the

MRRP flooding found by the Court, it cannot consider the purported contributing causes on which

the Government relies to limit its liability. The Government’s compensation defense should be

rejected and the Plaintiffs be awarded just compensation for 100% of their injuries and losses that

resulted from the MRRP flooding found by the Court, which Plaintiffs contend is all the flooding

in 2007, 2008, 2010, 2013, and 2014.

       C.      Even If the Court Determines that the Government Is Legally Entitled to
               “Incrementalize” Plaintiffs’ Injuries and Losses Based Upon Contributing
               Causes, No Reliable Evidence Was Admitted to Counter Plaintiffs’ Evidence
               that All the Injuries and Losses They Presented Were Caused By the MRRP

       Even if the Court finds some merit in the Government’s defenses above and determines

that it is legally permitted to argue that some portion of Plaintiffs’ injuries and losses were not, in

fact, caused by MRRP flooding, the outcome would be the same. At trial, the Government admitted

no reliable evidence to “incrementalize” or “parse” Plaintiffs’ injuries and damages. In Phase II,

the Government ran into the same stubborn facts that dominated the Phase I trial, eliciting a sense

of déjà vu. On one side was consistent eyewitness and expert testimony that logically tied a radical

new flooding pattern and the resulting injuries and losses to a well-funded, intentional and public



                                                 138
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 151 of 184




effort to reconnect the Missouri River to its floodplain and on the other side was complicated

modeling that was exposed on cross examination as resting on unrealistic and inaccurate

assumptions and providing unrealistic and inaccurate results

       In Phase I, Plaintiffs’ experts, Dr. Hromodka and Dr. Christensen, each testified that, with

the notable exception of 2011, all the Plaintiffs’ injuries were attributable to the implementation

of the MRRP. Dr. Hromadka testified that “the flooding in question would not have occurred” but

for the changes related to the MRRP. PFoF 270. He expressly rejected the idea that the MRRP

only incrementally worsened the flooding, testifying that “all or almost all of the flooding was the

result of the Corps’ changes.” Id. Furthermore, it was clear from the context of Plaintiffs’ claims

and expert testimony in Phase 1 that his “almost all” caveat related to 2011 claims, where

Plaintiffs’ experts clarified they could not testify that all flooding resulted from the MRRP. Dr.

Christensen also rejected the notion that the MRRP only caused “incremental” additional flooding.

PFoF 272. Instead, he explicitly opined that, “most if not all” of the flooding was caused by the

MRRP and clarified that the caveat that prevented him from testifying that “all” of the flooding

was caused by the MRRP related specifically to 2011. Id. (emphasis added) Specifically, Dr.

Christensen identified that 2011 exceeded the system’s capacity and thus some flooding would not

have been avoided. Id. This was the only caveat Dr. Christensen offered to his conclusion that but

for the Corps’ System and River changes post-2004, “the flooding in question would not have

occurred.” Id.

       While the Government argued that Dr. Christensen’s computed WSEs (which were never

offered into evidence) did not reflect a magnitude of difference between the “actual” and “but for”

condition that would fully account for all Plaintiffs’ damages, Dr. Christensen testified his modeled

WSEs were only one of many tools of analysis that informed his conclusions and repeatedly




                                                139
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 152 of 184




offered the caveat that his modeling of WSEs, while sufficiently reliable to make “but for”

determinations of causation, would not capture the magnitude of WSE increases attributable to the

MRRP. PFoF 273, 276-77. In his expert report, he went into great detail about why his modeled

WSEs could not be held out as capturing the magnitude of the increased WSEs. PFoF 276-77. Dr.

Hromadka also explained in Phase I that all of the WSE modeling in this case was not even

technically necessary to establish causation, as it merely served as corroboration of the other types

of analyses he had conducted in the case combined with what his engineering expertise allowed

him to conclude about causation from the other independent facts and eyewitness observations in

the case. PFoF 271.

       In Phase II, Dr. Mays’ analysis, which also did not depend on any modeled WSEs, plainly

reflected how years with peak flows that had never caused significant flooding prior to the MRRP

had started to cause major flooding after the MRRP’s implementation. PFoF 220, 274. He

explained how the new pattern of flooding caused by the MRRP was predictable given the goals

of the program and the methods employed, and explained how the new pattern of MRRP flooding

would persist into the future unless and until it is dismantled. PFoF 212-14.

       Testimony from the Bellwethers was consistent with those expert opinions. In both Phase

I and Phase II, bellwethers testified to their first-hand observations that tied a changed river to the

MRRP river changes that they witnessed. PFoF 263-69.

       To counter these expert and eyewitness observations and opinions, the Government offered

Dr. Holmes, Mr. Jones and Dr. Evans, who all attempted to incrementalize Plaintiffs’ injuries and

damages. At trial, however, those experts each admitted to critical failings in their efforts.

       Dr. Holmes admitted to not validating his model. PFoF 305. He admitted that he used pre-

2003 water surface profiles to model the post-2003 River despite the fact that Dr. Bradley had




                                                 140
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 153 of 184




disavowed such a modeling approach and that updated water surface profiles were utilized by Mr.

Woodbury in Phase I and by Mr. Jones in Phase II. PFoF 291-94. He had no credible excuse for

this critical failure. He admitted that his “assessment” revealed his model missed WSEs at Buffalo

Hollow Farms by 3-4 feet for weeks on end during the only real world tests of how his model

performed during actual flooding conditions and he admitted that his assessments showed routine

misses of many feet in either direction – sometimes by over six feet. PFoF 308-10. Even when

his assessments showed him missing by mere inches on a given day, his cross-examination

revealed that, in fact, his modeled WSEs could be off by feet only a mile away. PFoF 310, 312.

Dr. Mays explained how Dr. Holmes’ modeled WSEs routinely underestimated actual WSEs

during days with MRRP flooding consistent with Dr. Mays’ and Dr. Christensen’s testimony that

WSEs based on gage interpolations would predictably underestimate increases in WSEs due to the

MRRP. PFoF 314. Dr. Holmes’ modeling was shown to be highly inaccurate and unreliable.

       Mr. Jones built his analysis entirely on the back of Dr. Holmes’ modeled WSEs and his

analysis is not reliable for that reason alone. PFoF 322. Moreover, at trial, he admitted that his

threshold elevation calculations themselves were also simplified to the point of not matching

reality. PFoF 331. He acknowledged he had no opinions on flooding and knew of no way to

translate his exceedance calculations to conclusions about flooding. PFoF 200. He acknowledged

that he had no special expertise to underpin his “literature review” and that he only parroted back

documents fed to him by the Corps and DOJ. PFoF 173-74. He purported to offer conclusions on

flood flow frequency but could not dispute that not only had Dr. Mays come to different

conclusions but that the Government’s other expert, Dr. Bradley, had concluded that a number of

flooding events on each Phase II tract would recur more frequently and last longer as a result of

the MRRP. PFoF 334-35. Mr. Jones conclusions were unreliable.




                                               141
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 154 of 184




       Dr. Evans also utilized Dr. Holmes’ modeled WSEs. PFoF 343. Although he supplemented

this with Dr. Christensen’s WSEs, he did not dispute that he used those WSEs in a way that Dr.

Christensen himself warned would underestimate flooding and in a way that Mr. Woodbury opined

represented a “clear misapplication of the modeling and its results.” PFoF 344-46. Neither he nor

any other Government witness would vouch for the propriety of using Dr. Christensen’s modeled

WSEs the way Dr. Evans used them. PFoF 368. While this alone would plainly render Dr. Evans’

results unreliable, this is only one of myriad reasons not to credit his conclusions. PFoF 349. He

admitted that he also did not validate his model. He admitted that his modeling was replete with

critical uncertain parameters, some of which he admitted were not realistic. PFoF 347. He

attempted to manipulate those parameters through calibration to match reported crop yields as

closely as possible, but his post-calibration results demonstrated astronomical mean absolute error

rates. PFOF 348, 357-59, 361. Dr. Evans’ conclusions were unreliable.

       Thus, the weight of the evidence clearly supports the conclusion that all of Plaintiffs’

injuries were caused by MRRP flooding and cannot support any “parsing” of Plaintiffs’ damages

nor any findings that the MRRP only caused some “incremental” portion of the flooding at issue.

Whether or not Plaintiffs correctly interpreted the Court’s Trial Opinion findings on causation,

they have proven that the MRRP caused all the relevant flooding and, thus, their injuries and there

is no competent evidence on which to base a contrary conclusion.

       D.      Conclusion as to Actual Causation

       Having been put on notice by the Court’s Phase I ruling of causation that they had satisfied

their burden of proof as to that element of their claims, Plaintiffs necessarily were not required to

prove that element again in Phase II. Hence, in Phase II, Plaintiffs were not required to establish

the extent of the MRRP flooding, only to establish which injuries and losses resulted from the

MRRP flooding found by the Court.


                                                142
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 155 of 184




         In Phase I, there was significant evidence admitted not only as to the flooding that was

caused by the MRRP, but the injuries and losses that resulted from that flooding. Thus, the Court

had an ample basis for its predicated findings for concluding that causation was established.

Plaintiffs and their experts testified in Phases I and II in great detail concerning how the flooding

was caused by the MRRP and how their claimed injuries and losses were tied to that but-for MRRP

flooding. The Plaintiffs testified in Phase I as to the various categories and magnitude of injuries

and losses that they had sustained as a result of the flooding of the Phase II Tracts for the years of

but-for MRRP flooding found by the Court. And, it should be noted that Plaintiffs are not claiming

any injuries or losses in Phase II that did not result from the but-for MRRP flooding found by the

Court.

         Plaintiffs were not required to establish in Phase I the full extent and value of their MRRP

injuries and losses. That was left for Phase II. As a result, Plaintiffs prepared their case for Phase

II with an appropriate emphasis on those issues rather than needlessly revisiting the but-for

mechanics of how the MRRP worked to cause the flooding in question. However, given the

Government’s view of but-for causation, it took a different approach as discussed above. As a

consequence, in Phase II, its legion of causation experts jumped headlong into the weeds

attempting to limit the extent of compensable injuries and losses to be found in Phase II (1) by

altering the extent of the MRRP flooding found by the Court in its Phase I ruling of causation

and/or (2) by excluding injuries and losses attributable to contributing causes of the MRRP

flooding.

         The Government’s experts spent many hours in Phase II trying to persuade the Court as to

what increment of the MRRP flooding found that was solely attributable to the MRRP and what

increment was attributable to other contributing causes down to the last gallon of water, as if that




                                                 143
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 156 of 184




were even possible (the Court’s early admonition against “counting tadpoles” proved prescient).

But, it was all for naught because the Government was wrong on both the law and the facts. Not

only does the controlling law dictate that a finding that Plaintiffs’ carried their burden of proof

with respect to causation in Phase I ends that inquiry as to the extent of MRRP flooding, but the

facts of this particular case demonstrate that there was no reliable incrementalizing of the MRRP

flooding found by the Court to be accomplished. Plaintiffs met their burden as to causation through

both phases of trial despite the Government effectively being given a second bite of the apple in

defending causation. Thus, Plaintiffs are entitled to just compensation for 100% of any injury or

loss that resulted from the MRRP flooding of the Phase II Tracts found by the Court, which

Plaintiffs contend under the Court’s Phase I ruling of causation and the evidence, was all of the

flooding in 2007, 2008, 2009, 2010, 2013, and 2014.

III.    PLAINTIFFS HAVE ESTABLISHED THE RIBEF FACTOR

        The Court reserved the resolution of the liability issue of Plaintiffs’ RIBEF for Phase II.

In doing so, it did not state whether it was treating it as a separate element of Plaintiffs’ claims on

which they had the burden of proof or whether it was simply a factor to be considered in

determining the element of appropriation. To Plaintiffs’ knowledge, neither the Supreme Court

nor the Federal Circuit has addressed the precise role of the RIBEF in the analysis of a physical

taking by flooding.6 However, given the fact that the element of appropriation is predicated on



6As previously briefed, it is Plaintiffs position that the Supreme Court in Ark. Game & Fish II did not
recognize that the RIBEF is an element that is part of Plaintiffs’ burden of proof. To the contrary, it is
Plaintiffs’ position that the very wording of that decision makes it clear that it is simply a factor to be
considered, the Court opining: “The determination whether a taking has occurred includes consideration of
the property owner’s distinct investment-backed expectations, a matter often informed by the law in force
in the State in which the property is located.” Ark. Game & Fish II, 568 U.S. at 38 (emphasis added). The
RIBEF factor had never been implicated in any prior physical takings opinions from Supreme Court and,
if the Court would have intended to announce a new element and for the property owner’s RIBEF to be part
of his burden of proof, it would not have used the term “consideration.” Rather, it would have used language


                                                    144
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 157 of 184




assessing the “nature and magnitude” of the alleged government-induced flooding to determine if

it is consistent with a taking or tort, the RIBEF is almost certainly only one factor to be considered

in determining whether the plaintiff has satisfied its burden of proof as to the element of

appropriation. Ridge Line, 346 F.3d at 1356. Regardless, Plaintiffs’ RIBEF, as either an element

or factor in proving their claims, was addressed in Phase II and based upon the Court’s Phase I

findings and conclusions, the credible evidence admitted in Phase II, and the applicable law,

Plaintiffs submit that the RIBEF element or factor of Plaintiffs’ claims has been established in

their favor. That said, Plaintiffs will address it herein as if it is a factor in determining the element

of appropriation.

        The Supreme Court in Ark. Game & Fish II, expressly recognized that one factor to be

considered in determining whether there had been a taking were the “reasonable investment-

backed expectations” of the plaintiff. Ark. Game & Fish II, 568 U.S. at 38-39 (quoting Palazzolo

v. Rhode Island, 533 U.S. 606, 618 (2001)). While physical takings by flooding jurisprudence has

long recognized the property owner’s “reasonable expectations” of flooding as a takings factor, it

was not until Ark. Game & Fish II that the additional aspect of “investment-backed” was engrafted

as part of the factor. Prior to Ark. Game & Fish II, “investment-backed” had only been applied to

regulatory takings claims.

        The RIBEF factor has two aspects. First is unexpected flooding (the flooding that occurred

under the post-MRRP flooding patterns of the River). That aspect poses the question in this case

of whether, based upon the pre-MRRP flooding patterns of the River, the Plaintiffs would have

reasonably expected to be “free” from the increased frequency, severity, and duration of the

flooding of the Phase II Tracts that occurred from 2004 through 2014, which the Court found in


consistent with a requisite burden of proof, e.g., that “to establish whether a taking has occurred includes
‘demonstrating’ the property owner’s distinct investment-backed expectations . . . .”


                                                    145
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 158 of 184




Phase I for the years of 2007, 2008, 2010, 2013 and 2014 was caused by the MRRP. Second is the

Plaintiffs’ reasonable investments in reliance on the expected flooding – the flooding under the

pre-MRRP flooding patterns of the River. It poses the question of whether the Plaintiffs made

reasonable investments in the property interests at stake here relying upon the flooding expected

under the pre-MRRP flooding patterns. Plaintiffs address each of those aspects separately below.

       A.      Based Upon the Pre-MRRP Flooding Patterns of the River, Plaintiffs Had
               Reasonable Expectations of Being Free from the Increased Flooding of the
               Phase II Tracts from 2004 through 2014

       Plaintiffs contend that, compared to the nature and magnitude of the flooding under the

pre-MRRP flooding patterns, the nature and magnitude of the flooding under the post-MRRP

flooding patterns was unexpected. This alteration of a river’s flooding patterns is what the Court

of Federal Claims in Ark. Game & Fish relied upon in finding a taking. Ark. Game & Fish I, 87

Fed. Cl. at 607-08, 626. The Supreme Court in Ark. Game & Fish II, opined: “As found by the

Court of Federal Claims, the flooding caused by the deviations contrasted markedly with historical

flooding patterns.” Ark. Game & Fish II, 568 U.S. at 29 (emphasis added). Thus, under the

standard pronounced by the Supreme Court, flooding that contrasts markedly with historical

flooding patterns would be, by definition, unexpected flooding that constitutes a taking. This is the

precise standard that Plaintiffs are applying in contending that the MRRP altered the pre-MRRP

flooding patterns of the River such that the flooding under the post-MRRP flooding patterns

“contrasted markedly” with the flooding under the pre-MRRP flooding patterns.

       The Government contends that the pre-MRRP flooding patterns of the River were not

altered by the MRRP such that the flooding of the Phase II Tracts from 2004 through 2014 should

have been expected by the Plaintiffs. This is basically an extension of its time-honored defense in

this case that “nothing has changed” (“no-change argument”) even though the whole purpose of

the MRRP was to affect change in order to reconnect the River back to the floodplain during high-


                                                146
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 159 of 184




water events, having done the reverse, disconnected it, to provide flood control. Despite the

Government’s arguments in Phase II, the Court has already effectively rejected the Government’s

“no-change” argument by its Phase I ruling of but-for actual causation accepting the testimony of

the Plaintiffs’ liability experts that the MRRP caused an increase in the frequency and severity of

flooding. See, e.g., Ideker I, 136 Fed. Cl. at 699 (opinion of Dr. Hromadka adopted by Court that

MRRP caused increased flooding). Regardless, as discussed below, the Government’s no-change

argument to defeat Plaintiffs’ contention that they have satisfied the RIBEF factor is otherwise

without merit.

       As to the unexpected-flooding of the RIBEF factor, the Federal Circuit explained in Ark.

Game & Fish III, the issue is whether the flooding that damaged the property interests in question

is flooding that the property owner could have “reasonably expected to experience in the natural

course of things.” Ark. Game & Fish III, 736 F.3d at 1375. Thus, the question whether the

flooding is unexpected because the property owner had a reasonable expectation of being “free”

from that flooding given the existing flooding patterns of the River before the Government actions

alleged? Id. Stated another way, did the Government’s alleged authorized actions for a public

purpose “interfere with interests that were sufficiently bound up with the reasonable expectations

of the claimant?” Penn Cent. Transp. Co., 438 U.S. at 123.

       Plaintiffs submit that the Court has already signaled that Plaintiffs have satisfied the RIBEF

factor to establish the element of appropriation. In ECF 495 at 102, the Court posed the question

as to whether its determination in its “Reconsideration Opinion” that the MRRP Changes

“increased flooding to a degree that would not have been contemplated when the River and

Mainstem System Structures were planned,” Ideker II, 142 Fed. Cl. at 232 (citing Ideker I, 136

Fed. Cl. at 690, such that the RIBEF “requirement for plaintiffs that acquired their property




                                                147
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 160 of 184




interest prior to 2004” had been satisfied. The Plaintiffs, who all purchased their property interests

before 2004, answered:

       The Court’s determination in its Reconsideration Opinion clearly establishes that
       the Plaintiffs, at the time of the MRRP was planned and authorized in 2004, did not
       contemplate or expect the degree of flooding that they allege took FEs after 2004
       starting in 2007. Thus, the Court necessarily has already determined that the
       Phase II Plaintiffs who purchased their tracts prior to 2004 did not contemplate or
       expect the nature and magnitude of the MRRP flooding post-2004.

Status Report at 14, Sept. 30, 2019 [ECF 502]. It is still Plaintiffs’ position that the Court has

necessarily already determined that the MRRP-induced flooding of the Phase II Tracts after 2004

was not consistent with the degree of flooding that Plaintiffs had expected and relied upon when

they invested in them – the flooding under the pre-MRRP flooding. Unless the Government

somehow demonstrated in Phase II that the MRRP did not cause a change in the nature and

magnitude of post-MRRP flooding, the RIBEF factor in Phase II would be deemed satisfied.

Plaintiffs submit that given that the Government’s experts’ analyses in Phase II were fatally flawed

for numerous reasons, as discussed below, the Government made no showing that would justify

the Court changing course and finding against Plaintiffs on this issue.

       The major flaw in the Government’s experts’ analyses of Plaintiffs’ RIBEF is that they did

not employ the relevant timeframe of reference for the flooding. Rather than focusing on the

flooding and flooding patterns of the River after the System and BSNP and before the MRRP, they

focused significantly on flooding and flooding patterns before the System and BSNP, including

flooding as far back as the 19th century. As a matter of common sense and logic alone, Plaintiffs’

expectations of flooding for making investments in the 21st Century would have been based on

flooding with the System and the BSNP prior to the MRRP, not flooding in the 1800s. Moreover,

the Court has implicitly recognized that the relevant time period is after the System and BSNP and

before the MRRP. That can be gleaned from the fact that the Court in posing its question as to



                                                 148
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 161 of 184




whether it had already found the RIBEF factor in Plaintiffs’ favor referenced its finding as what

flooding was “contemplated” at the time the System and BSNP were planned and constructed.

Ideker II, 142 Fed. Cl. at 232. And, to be consistent in its reasoning, in determining the Plaintiffs’

expectation of MRRP flooding, it would seem logical that the Court would employ the same

timeframe that it based its causation ruling upon – the period after the System and BSNP and

before the MRRP. See Ideker III, 146 Fed. Cl. at 416 (recognizing in its Reconsideration Opinion

that this is timeframe it used to determine causation).

       Further confirmation of the relevant timeframe for determining the RIBEF factor can be

found in the Court’s opinion denying the Government’s motion to amend to add a Sponenbarger

affirmative defense. There, the Court opined that the “plaintiffs, of course, purchased and

developed their properties because the Mainstem System and the BSNP were in place.” Ideker

III, 146 Fed. Cl. at 422. It further opined, in relevant part: “The court has determined that the

flood protection provided by the Mainstem System and the BSNP is the baseline of flood

protection against which the additional flooding caused by the MRRP should be judged for

purposes of deciding both causation and government liability for any taking in this case.” Id. at

416 (emphasis added). Thus, Plaintiffs would submit that the Court has implicitly already set the

relevant parameters for determining the RIBEF factor whereby it will not look to flooding that

occurred prior to the existence of the System and the BSNP. Yet, both Dr. Ari Kelman and Mr.

Jonathan Jones, in forming their opinions concerning the Plaintiffs’ purported failure to satisfy the

RIBEF factor, relied significantly on histories of flooding events that occurred prior to the System

and BSNP. Thus, their opinions are irrelevant and unreliable.

       Putting aside the Government’s “no-change argument,” the evidence in Phase I alone is

sufficient to establish that the Plaintiffs, at all critical times, had every reason to expect that the




                                                 149
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 162 of 184




flooding patterns that had existed for decades pre-MRRP would continue and that they relied upon

continued historical levels of flood protection in managing their Phase II property interests. This

is consistent with their testimony in both Phases I and II. See, e.g., PFoF 12, 61-62, 66, 125, 130,

263-268. Moreover, it would be unreasonable to expect otherwise given the decades of the Corps’

management of the River. Based upon those decades of flood control, no reasonable River Basin

stakeholder, including the Plaintiffs, would have ever predicted that the Corps, after decades of

honoring a pre-emptive priority of flood control and after spending billions of dollars to tame the

River in order to induce people and businesses to settle and invest in the Basin, would suddenly

change course and intentionally alter the existing flooding patterns of the River to benefit the

ecosystem and fish and wildlife, predictably putting at risk the very lives and existence of those

people and businesses it had intentionally drawn to settle and invest in the River’s basin in reliance

upon a “tamed” River. Historical records and government publications clearly document this very

history. PFoF 161-171. Thus, a reversal of course was unfathomable. Yet, as this Court has already

found, that is exactly what the Government did. Moreover, the Government from the beginning

told the Plaintiffs that the MRRP would not cause unexpected flooding. The Plaintiffs believed it

until the very end, to their detriment having relied upon those representations in making their

investments in the Phase II Tracts.

       Further rendering the Government’s experts’ opinions as to the RIBEF factor unreliable is

the fact that in some instances, they used comparisons based solely upon injuries and losses without

regard for flooding. Such comparisons are not the requisite apples to apples comparisons that

would render a true understanding of whether the flooding in question was unexpected, much like

comparables in doing real estate appraisals.




                                                 150
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 163 of 184




       The reservation of the RIBEF factor for Phase II was to allow the Government an

opportunity to muster any opposition it might have to that factor favoring an appropriation.

However, as noted above, in denying the Parties’ cross-motions for reconsideration, the Court

recognized that it had found in Phase I that “the changes made to the Corps’ River and Mainstem

system [BSNP and System Changes] after the court order requiring the Corps’ compliance with

the ESA increased flooding to a degree that would not have been contemplated when the River

and Mainstem System structures were planned.” Ideker, 142 Fed. Cl. at 232 (citing Ideker I, 136

Fed. Cl. at 690). This finding clearly stands for the proposition that the Court has essentially

already determined (correctly) that the MRRP flooding of the Phase II Tracts from 2004 through

2014 was “unexpected” when compared to the flooding expected under the pre-MRRP flooding

patterns. The Government provided nothing in Phase II to justify second guessing that Plaintiffs

have satisfied the RIBEF appropriation factor.

       B.      Based upon Plaintiffs Reasonable Expectations of Being Free from the Nature
               and Magnitude of the Flooding of the Phase II Tracts From 2004 Through
               2014, Plaintiffs Invested in Those Interests Which Investments Were
               Frustrated

       As to the “investment-backed” aspect of the RIBEF factor, Plaintiffs have not found any

authority that defines expressly what constitutes an “investment” for purposes of this factor in

physical takings by flooding cases. However, given the fact that a property owner in a physical

takings case is to be compensated for the interference with the use and enjoyment of the property

interests taken and the underlying rationale of this factor in determining an appropriation, Plaintiffs

submit that an “investment” would be any reasonable expenditure for carrying out the purposes of

the property interest in question, including, but not limited to, expenditures for acquiring the

property interests, improvements, maintenance, flood prevention, operations, equipment, etc.




                                                 151
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 164 of 184




       In addition to evidence in the record regarding the Plaintiffs’ reasonable expectations of

flooding being at odds with the flooding under the post-MRRP flooding patterns that occurred

from 2004 through 2014, there is also evidence in the record establishing that each of the Phase II

Plaintiffs invested in their property interests relying on their reasonable expectations of flooding

based upon the pre-MRRP flooding patterns. PFoF 11-13 (Adkins), 61-66 (Ideker), 125-131

(Buffalo Hollow), 159, 172, 263-267. Moreover, the Court has already recognized in Phase I that

the purpose in providing flood control was to promote human settlement and to support economic

development. Ideker I, 136 Fed. Cl. at 661. In other words, the Government wanted the Basin

stakeholders to rely on the pre-MRRP flooding patterns to induce people and businesses not only

to locate in the Basin, but to invest in and develop it as well. PFoF 160-171. That was the whole

purpose of the Government’s decades of flood control projects, including most notably the

construction of the System dams and reservoirs and the BSNP river-control structures, and the

evidence establishes that purpose was given effect, inter alia, through the Plaintiffs themselves.

PFoF 159-172, 187.

        The answer to whether the Plaintiffs made investments in the Phase II property interests

in question by relying on their reasonable expectations as to flooding based on the pre-MRRP

flooding can again be found in the Court’s determination in its Reconsideration Opinion that the

“plaintiffs, of course, purchased and developed their properties because the Mainstem System and

the BSNP were in place.” Ideker III, 146 Fed. Cl. at 422. This finding clearly reflects that the

Court has already recognized that the Plaintiffs invested in their Phase II property interests in

question based upon an expectation of flooding consistent with the pre-MRRP flooding patterns.

                                   Just Compensation Issues

       In establishing the extent of the injuries and losses that resulted from the MRRP flooding

of the Phase II Tracts and their values, Plaintiffs are only required to show them to a “reasonable


                                                152
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 165 of 184




approximation.” Ark. Game & Fish III, 736 F.3d at 1379. As to the legal standard for determining

whether the Plaintiffs have satisfied their burden of proof as to the injuries and losses for which

they seek just compensation, there is no absolute formula or inexorable rule that governs. Cors,

337 U.S. at 332; Toronto, Hamilton & Buffalo Navigation Co., 338 U.S. at 402; Georgia-Pacific

Corp., 640 F.2d at 336; Hendricks, 14 Cl. Ct. at 149. There is no one approved approach for

determining what injuries and losses are compensable; rather, the determination must be based on

the particular facts of each case. Hendricks, 14 Cl. Ct. at 149. The constitutional requirement of

just compensation derives as much from the basic equitable principles of fairness as it does from

technical concepts of property law. Fuller, 409 U.S. at 490.

       The victim of a permanent taking is typically entitled to the fair market value of his property

at the time of the taking and the victim of a temporary taking is usually entitled to the fair rental

value of the property for the period of the taking. Otay Mesa, 670 F.3d at 1364. But these methods

are not exclusive – there may be appropriate alternative valuation methods for the taking of an

easement. Id. The default rules may give way when, for example, the market value has been too

difficult to find, or when its application would result in manifest injustice to the property owner or

the public. United States v. 50 Acres of Land, 469 U.S. 24, 29 (1984); United States v.

Commodities Trading Corp., 339 U.S. 121, 123 (1950).

       The Fifth Amendment does not require plaintiffs to prove the precise amount of damages;

rather, it only requires that the quantum of damages be shown to a reasonable approximation. Ark.

Game & Fish III, 736 F.3d at 1379. Damages are not rendered uncertain because they cannot be

calculated with exactness. It is sufficient if a reasonable basis of computation is afforded, although

the result be only approximate. Eastman Kodak Co. S. Photo Materials Co., 273 U.S. 359, 379

(1927) (quoting 295 F. 98, 102 (5th Cir. 1923)). All that is required is such reasonable certainty




                                                 153
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 166 of 184




that damages may not be based wholly upon speculation and may be estimated with a fair degree

of accuracy. Ark. Game & Fish III, 736 F.3d at 1379; Huntley, 135 F. Supp. At 564.

       Plaintiffs’ following discussion is not an exhaustive discussion of all the remaining

compensation issues, but is a discussion of those that Plaintiffs deem need a more enhanced

explanation for understanding beyond Plaintiffs’ Proposed Findings and Conclusions


IV.    FOR THE PURPOSE OF DETERMINING JUST COMPENSATION, THE MRRP
       FES THAT WERE TAKEN ARE PERMANENT BECAUSE THE GOVERNMENT
       HAD NOT ABANDONED THEM AT THE TIME OF TRIAL BY TERMINATING
       THE MRRP

       Applying the standard found in Ark. Game & Fish for the taking of a FE by temporary

flooding, Plaintiffs contend that the MRRP Changes took FEs over the Phase II Tracts by

subjecting them to inevitably recurring intermittent flooding for the years of MRRP flooding found

by the Court in Phase I. And, for the purpose of determining just compensation for the taking of

those FEs, applying the standard found in Ark. Game & Fish, the Plaintiffs contend that the FEs

are “permanent,” entitling them to additional just compensation for the diminution in the fair

market values (“DIFMVs”) of the Phase II Tracts – the values of the permanent FEs.

       In an inverse condemnation action for a physical taking by flooding, there is only one legal

standard for determining the liability issue of whether there has been a taking of a FE by an

authorized government action for a public purpose. The underlying rationale for the actual cause

of the taking does not turn on whether the taking is considered permanent or temporary.

“Temporary takings are not different in kind from permanent takings – a temporary taking simply

occurs when what would otherwise be a permanent taking is temporally cut short.” Am. Pelagic

Fishing, 379 F.3d at 1371 n.11 (citing Wyatt, 271 F.3d at 1097 n.6). The essential distinction

between a permanent FE (“PFE”) and a temporary FE (“TFE”) is simply that a TFE has a finite

start and ending, while a PFE has a finite start but not a finite ending. Id. (opining that “[t]he


                                               154
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 167 of 184




essential element of a temporary taking is a finite start and end to the taking” (quoting Wyatt, 271

F.3d at 1097 n.6)). Thus, whether an easement is permanent or temporary is not relevant to the

liability issue of whether a FE has been taken. Otay Mesa, 670 F.3d at 1363 (holding: “The

duration of a physical taking pertains, not to the issue of whether a taking has occurred, but to the

determination of just compensation.”) (citing Skip Kirchdorfer, 6 F.3d at 1582-83. Thus, in

determining the liability issue of actual causation – here, whether the MRRP imposed FEs over

the Phase II Tracts due to intermittent flooding – the Court is to apply the same legal standard

without regard for whether they are permanent or temporary.

       The applicable law is crystal clear that the distinction between a PFE and a TFE has no

relevancy in determining the Government’s liability for the taking of a FE. It is only relevant in

determining the just compensation to which the property owner would be entitled for the taking of

a flowage easement. Otay Mesa, 670 F.3d at 1363; Skip Kirchdorfer, 6 F.3d at 1583; Yuba Nat.

Res., Inc. v. United States, 821 F.2d 638, 641 (1987). “[C]ourts use different methods to determine

just compensation owed, depending on the temporal classification of a taking.” Otay Mesa, 670

F.3d at 1363 (citing Yuba Natural Res., 821 F.2d at 641). “The duration of a physical taking

pertains, not to the issue of whether a taking has occurred, but to the determination of just

compensation.” Id. (emphasis added) (citing Skip Kirchdorfer, 6 F.3d at 1582-83. Thus, only after

a taking of a FE has been found, does the trial court address this distinction as a just compensation

issue. Causby, 328 U.S. at 267-68; Otay Mesa, 670 F.3d at 1363.

       In the sense of an easement, permanent does not mean forever. Otay Mesa, 670 F.3d at

1367. “Thus, the government has been held to have permanently taken property, despite the fact

that all takings are temporary, in the sense that the government can always change its mind at a

later time.” Id. (internal quotation marks and alterations omitted) (quoting Hendler v. United




                                                155
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 168 of 184




States, 952 F.2d 1364, 1376 (Fed. Cir. 1991)). Hence, in classifying whether an easement is

permanent or temporary for the purpose of calculating just compensation, the legal standard is

straightforward – does the FE found still exist at the time just compensation is awarded or has it

been terminated. Ark. Game & Fish I, 87 Fed. Cl. at 619-20 (holding that the single-purpose

government-induced flood of seven years constituted a temporary rather than permanent FE

“because the Corps terminated its deviations” that were the underlying cause of the taking). Thus,

in determining whether a FE already found is permanent or temporary for the purpose of

calculating just compensation, the question is whether the easement still exists or has been

terminated at the time just compensation is awarded or in other words, at the time of trial. Otay

Mesa, 670 F.3d at 1364. “[The] abandonment of a permanent taking creates a temporary taking,

thereby affecting the compensation due.” Id. at 1366. Hence, in determining just compensation

due the Plaintiffs in Phase II for the taking of FEs over the Phase II Tracts, the Court must classify

those FEs as either being permanent or temporary – had they been abandoned at the time of trial.

       In Ark. Game & Fish I, the Court held that “the inundations . . . were recurrent and

constituted an appropriation, albeit a temporary rather than permanent one because the Corps

terminated its deviations.” Ark. Game & Fish I, 87 Fed. Cl. at 619-20 (emphasis added). A FE

found to have been caused by government flood-increasing actions, logically cannot still exist if

those actions have been terminated, as was the case in Ark. Game & Fish I. Plaintiffs submit that

in this case, because the underlying government actions that caused the imposition of the FEs over

the Phase II Tracts – the MRRP Changes – were not terminated at the time of the Phase II trial,

any FEs that the Court finds have been imposed over the Phase II Tracts by the MRRP flooding,

would be “permanent” for purposes calculating just compensation.




                                                 156
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 169 of 184




V.     THE FES TAKEN OVER THE PHASE II TRACTS AS PERMANENT
       EASEMENTS SHOULD BE VALUED AS OF DECEMBER 31, 2014

       The Parties disagree as to the date for valuing the FEs that were taken by the MRRP over

the Phase II Tracts. This issue was briefed by the Parties for the Court, at its request, but there has

been no decision to date. The date for valuing the Plaintiffs’ PFE losses is critical because it has a

direct and significant impact on the calculation of that component of just compensation relating to

the methodology approved by the courts for determining that component of just compensation –

comparing the FMV of the property in the but-for world of flooding without the MRRP and the

FMV in the actual world of flooding with the MRRP.

       Because the FMV of property invariably shifts over time, the calculation of the just

compensation to be awarded for PFEs has to be tied to a particular point in time. For such losses,

the courts have found the date of valuation to be the date of the taking of the property interest in

question. Kirby Forest Indus., 467 U.S. at 10 (citing 564.54 Acres of Land, 441 U.S. at 511-13);

Clarke, 445 U.S. at 258 (“The value of property taken by a governmental body is to be ascertained

as of the date of taking); see also Whitney Benefits, Inc. v. United States, 18 Cl. Ct. 394, 406

(1989) (“Having determined that a taking has occurred, the court must find the value for which

plaintiff is to be compensated. The first inquiry necessarily involves establishing the date on which

the taking took place.”), modified, 20 Cl. Ct. 324 (1990), aff’d. 926 F.2d 1169 (Fed. Cir. 1991).

However, the “date of taking,” for the purpose of valuing the taking of a flowage easement, varies

depending on the particular facts and circumstances of the case.

       While the Government recognizes that the date of a taking is in most instances used as the

date for valuing just compensation, its position as to what constitutes the date of the taking in this

case differs vastly from what the law requires. And, because the Plaintiffs submit that the

Government’s experts’ analyses, calculations, and opinions regarding the valuation of the



                                                 157
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 170 of 184




Plaintiffs’ PFE losses do not comply with the correct legal standard for determining that date, those

analyses, calculations, and opinions, along with any supporting testimonial and documentary

evidence, ought to be disregarded by the Court in its determination of just compensation for the

FEs that were taken.

       In determining the date for valuing the property interests that were taken by the FE in Ark.

Game & Fish I, the Court there held that “property is to be valued on the date the taking occurred.”

Ark. Game & Fish I, 87 Fed. Cl. at 645. In so holding, it recognized that the Federal Circuit,

when confronted with making that determination in Cooper, 827 F.2d at 764, applied the same

legal standard enunciated by the Supreme Court in Dickinson for determining the date “when the

claim arose,” sometimes referred to as the date of accrual. Ark. Game & Fish I, 87 Fed. Cl. at

645. Thus, the Federal Circuit treated the date of accrual as the date of taking for the purpose of

valuing just compensation.

       In Cooper, the Federal Circuit, in determining when the taking occurred for the purpose of

valuing just compensation for flooding, adopted the Dickinson standard for when a claim has

accrued for purposes of filing. Cooper, 827 F.2d at 764. In Dickinson, the Supreme Court in

addressing when a cause of action arises for the purpose of determining whether the applicable

six-year statute of limitations had been satisfied, recognized that such a standard must be pragmatic

and take into consideration the “function which the concept serves in a particular situation,”

understanding that each determination of the taking date must turn on its own particular facts and

circumstances. Dickinson, 331 U.S. at 748 (emphasis added). It then recognized that “[p]roperty

is taken in the constitutional sense when inroads are made upon an owner’s use of it to an extent

that, as between private parties, a servitude has been acquired either by agreement or in course of

time.” Id. (emphasis added). The Supreme Court held that where the “source of the entire claim –




                                                158
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 171 of 184




the overflow due to rises in the level of the river – is not a single event, [but] is continuous,” as

here, a claim does not arise “until the situation becomes stabilized” and that a situation is stabilized

where the “consequences of inundation have so manifested themselves that a final account may be

struck.” Id. at 749. In other words, the Supreme Court held that in an inverse condemnation action

where the taking by flooding is due to “a continuing process of physical events,” the taking has

not accrued until the flooding in question has stabilized to the point that the consequences of that

flooding are ascertainable such that the “owner is not required to resort either to piecemeal or to

premature litigation to ascertain the just compensation for what is really taken.” Id. Thus, under

the stabilization doctrine to determine the accrual and valuation date of the FE taken clearly would

not be the first date of the MRRP flooding, August 31, 2007, as the Government contends.

        As Dr. Hromaka testified in Phase I, “there’s been an ongoing program …. that started a

process where the [R]iver was put out of equilibrium, out of its balance. And that affects was

lumped together with the term geomorphology of the [R]iver, and that’s how the [R]iver is

metamorphosing with respect to sediment transport, the changes in the [R]iver geometry that’s

ongoing, both mechanically and by actual excavation and hauling away, by dumping of sediment

into the [R]iver, altering the water flow characteristics, which, in turn, triggers other sediment

transport activities, the river is no[t] the same anymore. And until total equilibrium is reached

under this new state, it’s going to continue to be out of equilibrium and they’re going to continue

to have a geomorphologic change over and occurring with time until it reaches a new balance.”

Phase I Tr. 5523:24 – 5525:1. Evidence introduced in Phase II reflected that the Corps’ own

analysis of channel roughness in the stretches of the River where Phase II Tracts are located

significantly changed (increased) in between 2003 and 2015, but stabilized and held constant from

2015 to 2018. Thus, the stabilization doctrine would suggest a date of the takings of the easements




                                                  159
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 172 of 184




over the Phase II Tracts would be sometime around the end of 2014, but whether they were

permanent or temporary would not have been known at that time.

       In adopting the Dickinson standard for determining the date for valuing a FE, the Federal

Circuit in Cooper recognized that the critical question is when did the flooding in question

“become sufficiently stabilized” such that the property owner could determine what property

interests were taken. Cooper, 827 F.2d at 764. In recognizing that proposition, the Federal Circuit

was recognizing, as did the Court in Dickinson, that it is the certainty of the consequences of the

FE that was taken and the ability to ascertain their values that determines when a taking has

accrued for the purpose of valuing just compensation. Thus, applying the Dickinson standard, the

Federal Circuit held in Cooper that although the trees began to die in 1979, the extent of destruction

was not ascertainable until 1984 such that the taking of the property interest in question did not

occur on the first date of flooding but when the destruction of the trees due to the flooding was

ascertainable. Id. Thus, under the Dickinson standard, it is not when the flooding in question

begins that controls the date of accrual for valuing just compensation, but when the flooding has

stabilized and the extent of the damage or destruction caused by that flooding is ascertainable.

Hence, because the determination of whether a FE that has been taken is permanent does not occur

until the time of trial, the just compensation for the same cannot be ascertained until the time of

trial, meaning that would be the valuation date for a PFE.

       In Northwest Louisiana Fish & Game Preserve Commission, the Federal Circuit, in

interpreting the stabilization doctrine enunciated in Dickinson, held that under that standard, a

taking accrues when all the events which fix the Government’s alleged liability have occurred and

the harmed party knows or should have known of their existence. 446 F.3d at 1290 (citing Boling

v. United States, 220 F.3d 1365, 1370 (Fed. Cir. 2000); and Hopland Band of Pomo Indians v.




                                                 160
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 173 of 184




United States, 855 F.2d 1573, 1577 (Fed. Cir. 1988)). As the Federal Circuit explained in

Mildenberger, the Supreme Court in Dickinson adopted the stabilization doctrine rather than

strictly applying the traditional accrual principles “because when a public project gradually results

in cumulative damage to private property over a long period of time, it may be difficult to

determine the precise date on which the takings claim accrued.” Mildenberger, 643 F.3d at 945-

46 (emphasis added) (citing Dickinson, 331 U.S. at 749). But, no court has held that property

owners are precluded from recovering for losses that accumulated during the period of time before

the situation has stabilized, as the Government has previously contended.

       In proposing August 31, 2007, as the date for the PFE valuations, the Government ignores

the fact that the claimed FEs were taken by a series of physical events invoking the Dickinson

stabilization standard as the date of valuation. Rather, it contends that under the applicable legal

standard for when a taking of property interests occurs, the date for valuing the PFEs claimed by

the Plaintiffs is simply the “date of the first flood of each property in 2007,” Resp. to Notice re.

U.S.’ Resp. to Pls.’ Notice of Taking at 9, Nov. 19, 2019 [ECF 518] (emphasis added), August

31, 2007. This is the date the Government’s experts’ analyses, calculations, and opinions all rely

upon concerning the differences in fair market values relating to the PFEs. However, under the

Dickinson standard and the undisputed facts and circumstances of this case, that date, as a matter

of law, is not the correct or appropriate date for valuing Plaintiffs’ PFE losses.

       While each case is to stand on its own facts and circumstances when determining the date

of a taking to value the just compensation due a property owner for the property interests that were

taken by the imposition of a government-induced FE, the Court in Dickinson effectively rejected

outright the possibility that the date of the first flood of a FE could serve as that date. Dickinson,

331 U.S. at 749. In that regard, the Court rejected the proposition that a taking occurs or a claim




                                                 161
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 174 of 184




arises “as soon as [the property owner’s] land is invaded,” that rejection being based, in part, on

the “uncertainty of the damage[s]” at that point in time that would ultimately result from the

flooding in question. Id. Likewise, the Federal Circuit in Cooper rejected the first date of flooding

of the FE in question as the date of when the taking in question occurred taking in holding although

the flooding damaged the timber in question beginning in 1979, the taking did not occur until the

full extent of the injuries to the timber was known in 1984. Cooper, 827 F.2d at 764. Thus, any

analyses, calculations, and opinions of the Government’s experts that rely on August 31, 2007, as

the appropriate date for valuing the FEs are necessarily flawed and unreliable.

       As discussed above, the time when the flowage easement is taken in terms of the situation

being stabilized and it being ascertainable that the property is being subjected to inevitably

recurring flooding due to government action for an authorized public purpose is not necessarily

the same time a claim accrues for just compensation for the taking of a permanent flowage

easement. It may or may not come at the same time as accrual. Certainly, in this case, the

Government could have at any time prior to trial terminated the MRRP and fixed the nature of the

flowage easements taken as temporary for purposes of just compensation, but it did not. And,

because it did not, it was not until pre-trial discovery in 2020 that the Government confirmed that

the MRRP was not going to be terminated such to the extent that the MRRP was found to have

taken flowage easements over the Phase II Tracts they would be permanent flowage easements

and would be valued as such.

       The Government contends that at the very least the valuation date of the flowage easements

had to be prior to the Plaintiffs filing suit in March of 2013 because at that point in time their

claims had necessarily accrued to allow them to file suit. However, that argument ignores the fact

that the Federal Circuit has recognized “that the precise nature of the takings claim, including




                                                162
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 175 of 184




whether it is permanent or temporary, may be unknown when it accrues.” Caldwell, 391 F.3d at

1234 (emphasis added).7 Hence, the date of valuation of the PFEs in this case, which was not

ascertainable until trial under the applicable legal standard for valuing a PFE, could and did fall

after the date the Plaintiffs filed their complaint. That said, Plaintiffs do not contend that the

valuation date is the date of trial under the particular facts of this case, but the Court’s cut-off date

of December 31, 2014.

        Plaintiffs understand that the implications of the Court’s cut-off date as to what flooding

will be considered in addressing their claims for just compensation. They have interpreted that to

mean that they would be entitled to just compensation for any property interests taken by flooding

as of that date. That necessarily would include any DIFMV of the Phase II Tracts as of that date

due to the MRRP FEs that remained ongoing. Thus, given the cut-off date, Plaintiffs anticipated

that an argument could possibly be made that any DIFMVs of the Phases II Tracts caused by

MRRP FEs would have to be calculated as of that date. Hence, as a compromise and in order to be

conservative with their demand and consistent with the Court’s approach to trial, Plaintiffs

determined that the most appropriate date for valuation under the law and taking into consideration

all the unique facts and circumstances of this case, was the Court’s cut-off date.8



7 Furthermore, Plaintiffs submit that because the Government       did not put Plaintiffs on notice that it did not
plan to terminate the MRRP until 2020, there was no way for Plaintiff to ascertain the full extent of the just
compensation to which they were entitled for the taking of the flowage easements and the value of the same
until that moment in time. Thus, given the applicable law and the specific facts and circumstances of this
case that bear on the valuation of the MRRP flowage easements taken as PFEs, Plaintiffs would submit that
would have been in 2020 when the Government admitted in pretrial discovery that the MRRP was not going
to be terminated. This, however, does not take into consideration the Court’s cut-off date of December 31,
2014, for Plaintiffs’ flooding claims entitling them to just compensation.
8As to the practical role of the Court’s cutoff date, it limits the compensable injuries and losses by limiting
Plaintiffs’ recovery to only those injuries and losses that resulted from the MRRP flooding of the Phase II
Tracts from 2004 through 2014. In that regard, it is important to note that Plaintiffs are only seeking just
compensation for government actions and flooding events through the end of 2014, including valuing their
PFE losses as of December 31, 2014.



                                                       163
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 176 of 184




       Plaintiffs’ contention as to the taking dates for valuing the PFEs being no earlier than

December 31, 2014, are borne out by the Court’s Phase I rulings and the Phase I evidence in

support of those rulings. The evidence in Phase I established that there was flooding of the Phase II

tracts in 2007, 2008, and 2010, which this Court concluded were caused by the MRRP and which

resulted in injuries/losses to Plaintiffs’ property interests in those Tracts for which they would be

entitled to just compensation under the Court’s Phase I ruling of but-for actual causation. In

making that ruling, the Court did not treat them in its taking analysis as three separate floods of

one year each, but correctly treated them as one MRRP induced-flood consistent with the Ark.

Game & Fish III’s one purpose analysis adopted by the Court. Thus, in determining the taking

dates of the Phase II claims under the Dickinson standard adopted by the Federal Circuit, the

flooding of the Phase II Tracts for the years of 2007, 2008, and 2010 were viewed as one ongoing

flood that demonstrated an alteration in the System/BSNP flooding patterns of the River.

       The credible evidence supports the fact that Plaintiffs did not even begin to consider

whether the flooding in question was caused by the MRRP until, at the earliest, after the 2010

MRRP floods. At that point in time, however, the circumstances would not begin to satisfy the

Dickinson stabilization standard for determining the accrual date for the taking of FEs over the

Phase II claims and valuing them as either PFEs or TFEs. This is especially true where, as here,

the tracts in question were subject to prior occasional flooding that was not manmade. Banks v.

United States, 741 F.3d 1268, 1281-82 (Fed. Cir. 2014). Because the Phase II Tracts are in the

floodplain and had experienced some natural flooding previously, it would be unreasonable to

infer that the Plaintiffs, prior to June 2010 MRRP flooding, would have known or should have

been able to discern the difference between naturally occurring flooding and that caused by the

MRRP. Id.




                                                164
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 177 of 184




        Given the credible evidence and the applicable law, Plaintiffs submit that the Court’s cut-

off date of December 31, 2014 is the correct date for valuing the FEs taken as PFEs.

VI.     GOVERNMENT NEITHER PLED NOR PROVED SETOFF

        Although it is undisputed that the Government failed to plead the affirmative defense of

setoff, as mandated by RCFC 8(c)(1), it was nonetheless allowed to present evidence in Phase II

on that issue without first seeking leave of Court. Plaintiffs renew their motion to strike the

Government’s Phase II requests for setoff on the basis that setoff was never pled as required and

that defense is not properly before the Court for determination. In the alternative, should the Court

find that the Government’s requests for setoff are properly before it, Plaintiffs ask the Court to

reject setoff on the basis that the Government did not satisfy its burden of proof entitling them to

the setoff relief requested.

        A.      Setoff Was Waived for Failure to Provide Sufficient Notice to Plaintiffs

        In their pre-trial motion in limine asking the Court to exclude the Government from raising

the affirmative defense of setoff in Phase II, Pls.’ MIL to Exclude from Phase II of Tr.

Affirmative Defenses of Setoff, July 6, 2020 [ECF 588], the Plaintiffs set forth, in detail, why

the Government was required by RCFC 8(c)(1) to affirmatively plead such a defense in its answer

to Plaintiffs’ initial and first-amended complaints filed in 2014 and failed to do so such that the

defense was waived for a lack of notice. The Plaintiffs will not repeat that discussion here, but

would ask the Court to take it into consideration when ruling on this issue. The Court denied

Plaintiffs’ motion in limine to exclude the affirmative defense of setoff from Phase II, but the Court

declined without explanation, leaving open the possibility that, while the Court did not want to

address the issue in limine, it had not determined as a substantive matter that the defense did not

require pleading. Consistent with the denial of the motion in limine, the Government, in Phase II,




                                                 165
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 178 of 184




offered evidence of numerous payments for which they will presumably be requesting setoff

against any just compensation that is awarded the Plaintiffs on their takings claims.

       It is undisputed that the Government, in answering Plaintiffs’ complaint and amended

complaint did not plead, as required, an affirmative defense of setoff. And, although the

Government had over six years from the time of the filing of Plaintiffs’ complaint to file a motion

seeking leave to file an affirmative defense of setoff out of time, it chose not to do so. It appears

that the Government had some understanding that it would be allowed to pursue the affirmative

defense of setoff in Phase II simply because such defenses are a part of the Court’s determination

of just compensation in Phase II. However, if that were the case, why are there rules that require

certain pleadings to be made within certain time periods? If that were the case, Plaintiffs would

not have been required to file a complaint setting out the specifics of their claims and repeatedly

made to amend that complaint as various Plaintiffs or claims were dropped from the litigation.

They would have simply been allowed to proceed on their claims in Phases I and II without a

timely written and detailed complaint, even though the applicable rule mandated it, because the

Government was put on general notice that the Court would be taking up Plaintiffs’ claims in those

proceedings. The illogic of the Government’s contention should be obvious

       The purpose of a pleading within a certain time frame is not simply to provide a general

notice that certain relief will be requested. Rather, the notice is to provide details of the relief

requested so that a party is not ambushed at trial. “The purpose of [RCFC 8(c)] is to give the

opposing party notice of the affirmative defense and a chance to respond.” Shell Oil, 896 F.3d at

1315-16; see Ultra–Precision Mfg., Ltd. v. Ford Motor Co., 411 F.3d 1369, 1376 (Fed. Cir.

2005) (quoting Smith v. Sushka, 117 F.3d 965, 969 (6th Cir. 1997)). Thus, by definition, in the

case of setoff, the notice must be sufficient to allow the opposing party to respond to the specific




                                                166
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 179 of 184




setoffs that will be claimed at trial such that a notice that simply indicates that setoff will be a

defense at trial is not sufficient to satisfy the purpose of RCFC 8(c). Thus, while a notice may

provide generally that a defendant intends to raise the affirmative defense of setoff at trial, without

more, the notice would be insufficient and prejudicial to the plaintiff requiring the exclusion of the

defense at trial. This is not mere theoretical hoop-jumping because even after the trial, Plaintiffs

still are not aware of which set-offs the Government is requesting. Even in this filing, Plaintiffs

cannot fully anticipate what they are supposed to be responding to in terms of specific set-offs.

           The failure to raise an affirmative defense does not always result in waiver. Shell Oil Co.,

123 Fed. Cl. at 718-19. “The determinative factor is whether there is ‘unfair surprise or

prejudice.’” Id. at 719 (quoting Entergy Nuclear Fitzpatrick, LLC v. United States, 93 Fed. Cl.

739, 746 (2010)), aff’d, 711 F.3d 1382 (Fed. Cir. 2013). Generally, there is no waiver where the

lack of notice does not prejudice the opposing party. Id. at 718. Given the purpose of the RCFC

8(c) notice, unfair surprise or prejudice would occur where the notice received was nothing but a

general awareness by the opposing party that the setoffs issue could be raised at trial providing

very little or if anything in the way of specifics as to the source and nature of the setoffs that might

be claimed so as to allow the opposing party to adequately respond and prepare for trial as to those

setoffs.

           The courts have been reluctant to permit affirmative defenses to proceed once there has

been significant activity in a case, as here, “such as a trial or discovery, has concluded because the

plaintiffs would be unfairly prejudiced.” Id. at 718 (quoting Entergy Nuclear, 93 Fed. Cl. at 746).

Waiver has been approved under the unfair surprise and prejudice standard where the Government,

as in this case, had “‘ample opportunity to broaden the scope of the litigation ... but chose not do

so’ in a timely fashion.” Shell Oil, 896 F.3d at 1316 (quoting Am. Airlines, 551 F.3d at 1306; see




                                                   167
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 180 of 184




also Cencast Ser., L.P. v. United States, 729 F.3d 1352, 1363 (Fed. Cir. 2013) (affirming denial

of a motion for leave to amend only two years after deadline for amendments had passed).

Moreover, waiver is more likely to be found where, as here, a party fails to offer any reasonable

explanation as to why it never made any attempt to comply with Rule 8(c). Shell Oil, 123 Fed.

Cl. at 717.

       Plaintiffs submit that the explanations given by the Government for its ignoring RCFC 8(c)

for over six years are anything but reasonable. It appears more likely that the Government made

no real attempt to explain why simply because it believes that the rule will not be enforced against

in nearly all situations. Hence, what would be the incentive for the Government to comply with

the rule when it could possibly gain a trial advantage by keeping the opposing party in the dark as

much as possible. Such gamesmanship has been condemned in Principal Life Insurance Co. v.

United States:

               [T]he United States may not, when the need strikes it, transform a victory
       [for the plaintiff] into a pyrrhic one by raising a setoff at the last possible moment.
       To hold otherwise would encourage a lack of due diligence by defendant in timely
       asserting defenses and leave plaintiffs . . . guessing as to the true litigating hazards
       associated with their cases—in both instances, introducing a level of gamesmanship
       into [law]suits that has no place in a judicial forum governed by procedural rules
       that are supposed to apply to both parties. [The United States] here certainly had
       the opportunity to plead its setoff earlier and nothing in the evidence suggests that
       it was unable to do so.

76 Fed. Cl. 326, 327-28 (2007) (emphasis added). Moreover, the Government understands that

even though it is the rule violator that is thumbing its nose at RCFC 8(c), if it is called to task on

its failure to comply, the burden would be on the Plaintiffs to establish prejudice such that the

burden of non-persuasion would not fall on it, which is even more incentive not to comply. This

puts Plaintiffs in the impossible position of establishing how it is prejudiced when it still does not

know which set-offs are being claimed. There is no incentive for the Government to comply where

there is an upside and very little, if any, downside in not complying. Plaintiffs wonder what the


                                                 168
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 181 of 184




Government would think if this shoe were on the other foot and the Plaintiffs did not comply with

pleading requirements unless forced to do so by the Court.

       Regardless of the Government’s state of mind, as a matter of fundamental fairness,

Plaintiffs are asking the Court to exclude the Government’s affirmative defense of setoffs from

Phase II because it was not pled as required by RCFC 8(c) and because sufficient notice of the

specifics of that defense was never provided by the Government to the Plaintiffs pre-trial such that

they were thereby prejudiced.

       B.      Alternatively, Setoffs Should Not Be Allowed Because the Government Failed
               to Satisfy Its Burden to Prove What Setoff Payments Were Made by It and the
               Amounts

       Even if the Government’s affirmative defense of setoff is properly before the Court in

Phase II, the Government still has the burden to prove that the setoff payments in question were

(1) made by the Government in the amounts claimed; and (2) were made as a setoff to an award

of just compensation to the Plaintiffs for injuries and losses that resulted from the but-for MRRP

flooding. See Long Island Sav. Bank, 503 F.3d at 1252 (burden on defendant to establish an

affirmative defense properly before the court).

       In Plaintiffs’ Proposed Findings and Conclusions, they set out the Government’s failure to

satisfy their burden of proof for any setoffs. PFoF 407-412. However, Plaintiffs want to highlight

herein the impropriety of any requested setoffs for federal crop-loss insurance payments. The

Government appears likely to claim that federal crop loss insurance payments were made to the

Plaintiffs that qualify as setoffs. However, Plaintiffs submit that as to these purported payments,

the Government failed to establish, as required, that they were made to the Plaintiffs for crop losses

that resulted from the MRRP flooding found by the Court.

       Generally, under the collateral source rule, the defendant is not entitled to a setoff for

benefits received by the plaintiff reducing the damages owed the plaintiff by the defendant. See


                                                  169
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 182 of 184




LaSalle Talman Bank, 317 F.3d at 1372. The rationale for this general rule is that the defendant

should not receive a windfall for benefits received by the plaintiff from a source other than the

defendant. Id. Thus, insurance benefits paid for by the plaintiff are subject to the collateral source

rule and the defendant may not reduce the damages he owes by the insurance benefits paid for by

the plaintiff. Id. However, where the defendant has not only caused the damage but is responsible

for the benefits bestowed on the plaintiff for what amounts to compensation for such damage, then

the defendant should be credited for that as a setoff (assuming no infirmities in the pleadings). Id.

       Here, the Government is contending that although the Plaintiffs paid for the crop insurance,

it should still receive setoffs for crop-loss insurance payments made to the Plaintiffs because those

payments were partially subsidized by the Government – payments on premiums and indemnity

payments. Even if the Court were to find that such subsidies are not subject to the collateral source

rule, to receive credit for them against the just compensation owed the Plaintiffs for the MRRP

flooding in question, the Government would have the burden to establish (1) that they were made

in payment concerning the crop losses sustained by the Plaintiffs as a result of the MRRP flooding

found by the Court and (2) the specific amounts of those purported subsidies that were paid by the

Government to each plaintiff. The Government did not do either.

       The Government offered no reliable evidence to connect the crop subsidy payments in

question to the Plaintiffs’ MRRP crop losses. PFoF 407-408. The crop insurance records provided

by the Government, it reflects that indemnity payments were made, but that they were paid by the

insurance company not by the Government. PFoF 411. The Government is not entitled to setoffs

for those payments, both because they are subject to the collateral source rule and alternatively

because the Government did not carry its burden of proof. Likewise, the Government’s expert

witness on such payments, Mr. Zanoni, did not provide any testimony as to what premiums or




                                                 170
      Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 183 of 184




indemnities were actually paid by the Government to the Plaintiffs. PFoF 412. Moreover, he

offered nothing to confirm what payments were made to the Plaintiffs for their injuries and losses

resulting from the MRRP flooding. PFoF 407, 409, 412. The evidence would only establish that

some unspecified portions of the payments made to the Plaintiffs may have been subsidized by the

Government. Without evidence in the record from which the Court can determine the amounts of

those government subsidies that were paid by the Government to the Plaintiffs’ for crop losses

resulting from the but-for MRRP flooding, no setoffs should be allowed for the same.

                                          CONCLUSION

       Plaintiffs submit that based upon the Court’s Phase I Findings, Conclusions, and Opinion,

and all the evidence admitted in Phases I and II, and the foregoing Proposed Findings and

Conclusions and Post-Trial Brief, they are entitled to and should be awarded just compensation

for all injuries that resulted from all of the MRRP flooding of the Phase II Tracts in 2007, 2008,

and 2010, and the Ideker and Buffalo Hollow Phase II Tracts in 2013 and 2014. Just compensation

includes compensation for crop losses, land reclamation, flood prevention, damage to structures,

damage to equipment and other personal property. Just compensation would also include

additional compensation for the diminution in the fair market values of the Plaintiffs’ real property

interests in fee simple in the Phase II Tracts for the taking of flowage easements that are permanent.

In addition, Plaintiffs are entitled as just compensation compound interest from the time just

compensation should have been paid by the Government to the Plaintiffs for the takings until it is

actually paid. Plaintiffs are also requesting, to be determined later, their reasonable attorneys’ fees

and expenses as provided by law.




                                                 171
       Case 1:14-cv-00183-NBF Document 678 Filed 08/28/20 Page 184 of 184




  Dated: August 28, 2020                    Respectfully submitted,

                                            /s/ R. Dan Boulware
                                            R. Dan Boulware
                                                          Attorney of Record
                                            Edwin H. Smith
                                            Seth C. Wright
                                            POLSINELLI PC
                                            3101 Frederick Avenue
                                            St. Joseph, MO 64506
                                            Telephone:    816-364-2117
                                            E-mail:       dboulware@polsinelli.com
                                                          esmith@polsinelli.com
                                                          scwright@polsinelli.com

                                            Benjamin D. Brown          DC 495836
                                            Cohen Milstein Sellers & Toll PLLC
                                            1100 New York Avenue NW
                                            Suite 500
                                            Washington, D.C. 20005
                                            Telephone:   202-408-4600
                                            Fax:         202-408-4699
                                            E-mail:      bbrown@cohenmilstein.com

                                            ATTORNEYS FOR PLAINTIFFS




                                      172
74607257.1
